 



EXHIBIT 10
EXECUTION VERSION
PURCHASE AGREEMENT
BY AND AMONG
NEW YORK-NEW YORK HOTEL & CASINO, LLC
AS SELLER
PRMA LAND DEVELOPMENT COMPANY
THE PRIMADONNA COMPANY, LLC
 
and
 
HERBST GAMING, INC.
AS PURCHASER
 
DATED AS OF OCTOBER 31, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE ARTICLE I DEFINITIONS     1  
 
            ARTICLE II PURCHASE AND SALE OF MEMBERSHIP INTEREST AND CONVENIENCE
STORE     16  
   Section 2.1
  Purchase and Sale of Membership Interest and Convenience Store     16  
   Section 2.2
  Retained Property     16  
   Section 2.3
  Additional Property     17  
 
            ARTICLE III CLOSING; PURCHASE PRICE     17  
   Section 3.1
  Closing     17  
   Section 3.2
  Deliveries at Closing     17  
   Section 3.3
  Purchase Price Payments at Closing     21  
   Section 3.4
  Closing Date Purchase Price     22  
   Section 3.5
  Adjustment Procedures to the Closing Date Purchase Price     22  
   Section 3.6
  Calculation and Payment of Final Purchase Price     24  
   Section 3.7
  Additional Payments in Event of Closing Date after Target Date     24  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER AND PRMA     24
 
   Section 4.1
  Organization and Qualification     25  
   Section 4.2
  Ownership of Membership Interest     25  
   Section 4.3
  Authority; No Conflict; Required Filings and Consents     25  
   Section 4.4
  Financial Information     26  
   Section 4.5
  No Undisclosed Liabilities     28  
   Section 4.6
  Absence of Certain Changes or Events     28  
   Section 4.7
  Taxes     28  
   Section 4.8
  Real Property     29  
   Section 4.9
  Tangible Personal Property     32  
   Section 4.10
  Intellectual Property     32  
   Section 4.11
  Contracts     34  
   Section 4.12
  Litigation     35  
   Section 4.13
  Environmental Matters     36  
   Section 4.14
  Employee Benefit Plans     37  
   Section 4.15
  Compliance with Applicable Laws     39  
   Section 4.16
  Labor Matters     40  
   Section 4.17
  Compliance with the WARN Act     41  
   Section 4.18
  Indebtedness     42  
   Section 4.19
  Insurance     42  
   Section 4.20
  Internal Controls and Procedures     42  
   Section 4.21
  Brokers     43  
   Section 4.22
  Solvency; Sufficient Capital     43  
   Section 4.23
  Sufficiency of Assets and Contracts     43  
   Section 4.24
  Water Rights     43  
   Section 4.25
  Knowledge     44  

i



--------------------------------------------------------------------------------



 



                      PAGE
   Section 4.26
  Understanding With Respect to Representations and Warranties     44  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER     44  
   Section 5.1
  Organization of Purchaser; No Business Operations     44  
   Section 5.2
  Capitalization     45  
   Section 5.3
  Authority; No Conflict; Required Filings and Consents     45  
   Section 5.4
  Brokers     46  
   Section 5.5
  Licensing     46  
   Section 5.6
  Compliance with Gaming Laws     46  
   Section 5.7
  Litigation     47  
   Section 5.8
  Availability of Funds     47  
   Section 5.9
  No Breach     47  
   Section 5.10
  Investment Intent     48  
 
            ARTICLE VI COVENANTS     48  
   Section 6.1
  Conduct of Business of the Company     48  
   Section 6.2
  Cooperation; Notice; Cure     50  
   Section 6.3
  Access to Information     50  
   Section 6.4
  Confidentiality of Information     51  
   Section 6.5
  Intercompany Account Settlement     51  
   Section 6.6
  Governmental Approvals     51  
   Section 6.7
  Performance     52  
   Section 6.8
  Publicity     53  
   Section 6.9
  Intellectual Property — General     53  
   Section 6.10
  Intellectual Property — Post-Closing     54  
   Section 6.11
  Employees     55  
   Section 6.12
  Transitional Services     56  
   Section 6.13
  Termination of Affiliate Contracts     56  
   Section 6.14
  Termination Fees     56  
   Section 6.15
  Capital Expenditures     58  
   Section 6.16
  Releases     58  
   Section 6.17
  Further Assurances and Actions     58  
   Section 6.18
  FCC Approvals     59  
   Section 6.19
  California Lottery License     59  
   Section 6.20
  No Control     59  
   Section 6.21
  Transfer Taxes; HSR Filing Fee     59  
   Section 6.22
  Evidence of Title     60  
 
            ARTICLE VII CONDITIONS TO CLOSING     60  
   Section 7.1
  Conditions of the Parties’ Obligations to Effect the Closing     60  
   Section 7.2
  Additional Conditions to Obligation of the MGM Entities to Effect the Closing
    61  
   Section 7.3
  Additional Conditions to Obligation of Purchaser to Effect the Closing     61
 
 
            ARTICLE VIII INDEMNIFICATION; REMEDIES     62  
   Section 8.1
  Survival; Right to Indemnification Not Affected by Knowledge     62  

ii



--------------------------------------------------------------------------------



 



                      PAGE
   Section 8.2
  Indemnification     63  
   Section 8.3
  Indemnification Procedures     65  
 
            ARTICLE IX TAX MATTERS     67  
   Section 9.1
  Tax Indemnification     67  
   Section 9.2
  Preparation and Filing of Tax Returns and Payment of Taxes     68  
   Section 9.3
  Accounting and Tax Records     69  
   Section 9.4
  Tax Audits     69  
   Section 9.5
  Purchase Price — Allocation for Tax Purposes     70  
   Section 9.6
  Tax Treatment     71  
   Section 9.7
  Refunds and Tax Benefits     71  
 
            ARTICLE X TERMINATION     71  
   Section 10.1
  Termination of Agreement     71  
   Section 10.2
  Effect of Termination     72  
 
            ARTICLE XI MISCELLANEOUS     73  
   Section 11.1
  Expenses     73  
   Section 11.2
  Notices     73  
   Section 11.3
  Interpretation     74  
   Section 11.4
  Governing Law     74  
   Section 11.5
  Consent to Jurisdiction and Venue for Dispute Resolution; Waiver of Jury Trial
    75  
   Section 11.6
  Time of the Essence     75  
   Section 11.7
  Assignment     75  
   Section 11.8
  Amendment     75  
   Section 11.9
  Extension; Waiver     75  
   Section 11.10
  No Third Party Beneficiaries     76  
   Section 11.11
  Entire Agreement     76  
   Section 11.12
  Severability     76  
   Section 11.13
  Counterparts     76  
   Section 11.14
  Limitation of Liability     77  
   Section 11.15
  Disclosure Schedules     77      Remainder of Page intentionally blank     77
 

Schedule 1A — Software
Schedule 1B — Used Intellectual Property
Schedule 2.2 — Retained Property
Schedule 2.3 — Additional Property
Schedule 6.1 — Ordinary Course of Business Exceptions
Schedule 6.12 — List of Transitional Services
Schedule 7.1(c) — Governmental Approvals
Seller Disclosure Schedule
Purchaser Disclosure Schedule

iii



--------------------------------------------------------------------------------



 



Exhibit A — Debt Commitment Letters of Purchaser
Exhibit B — Form of Opinion of Seller’s Counsel
Exhibit C — Form of Opinion of Purchaser’s Counsel

iv



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (this “Agreement”), dated as of October 31, 2006,
is by and among NEW YORK-NEW YORK HOTEL & CASINO, LLC, a Nevada limited
liability company (“Seller”), PRMA LAND DEVELOPMENT COMPANY, a Nevada
corporation (“PRMA”), PRIMADONNA COMPANY, LLC, a Nevada limited liability
company (the “Company”), on the one hand, and HERBST GAMING, INC., a Nevada
corporation (“Purchaser”), on the other hand.
     WHEREAS, Seller is the sole member of the Company;
     WHEREAS, PRMA is the sole owner of the Convenience Store;
     WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the
Membership Interest for the consideration and on the terms set forth in this
Agreement;
     WHEREAS, in connection with the sale of the Membership Interest, PRMA
desires to sell, and Purchaser desires to purchase, the Convenience Store for
the consideration and on the terms set forth in this Agreement; and
     WHEREAS, capitalized terms used herein and not otherwise defined shall have
the meanings set forth in Article I hereof.
     NOW, THEREFORE, IN CONSIDERATION of the foregoing and the respective
representations, warranties, covenants, obligations and agreements set forth
below, the Parties agree as follows:
ARTICLE I
DEFINITIONS
     “Actual Working Capital” shall mean the Working Capital of the Company and
the Convenience Store as of the Closing Date as set forth in the Final
Statement.
     “Additional Property” shall have the meaning ascribed in Section 2.3.
     “Affiliate” means, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, “control” (including the terms “controlled by” and
“under common control with”) with respect to the relationship between or among
two or more Persons, means the possession, directly or indirectly or as a
trustee or executor, of the power to direct or cause the direction of the
management and policies of a Person whether through the ownership of voting
securities, as trustee or executor, by Contract or otherwise, including the
ownership, directly or indirectly, of securities having the power to elect a
majority of the board of directors or similar body governing the management

 



--------------------------------------------------------------------------------



 



and policies of such Person; provided, however, that notwithstanding the
foregoing, in no event shall the term Affiliate, when used in the context of
Seller, PRMA or Parent, include the majority shareholder of Parent or any
entities owned or controlled by or under common control with, the majority
shareholder of Parent, other than Parent and each subsidiary of Parent.
     “Affiliate Contracts” shall have the meaning ascribed in Section 4.11(c).
     “Agreement” shall have the meaning ascribed in the preamble.
     “Allocation Statement” shall have the meaning ascribed in Section 9.5.
     “Assigned Intellectual Property” means that Used Intellectual Property that
will be assigned to the Company at or prior to Closing, all of which is set
forth on Schedule 2.3, and which following such assignment shall thereafter be
Owned Intellectual Property.
     “Assignment of Membership Interest” shall have the meaning ascribed in
Section 3.2(a)(ii).
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in the State of
Nevada.
     “Claim Notice” means written notification pursuant to Section 8.3(a) of a
Third Party Claim as to which indemnity under Section 8.2 is sought by an
Indemnified Party, enclosing a copy of all papers served, if any, and
specifying, to the extent reasonably practicable, the nature of and basis for
such Third Party Claim and for the Indemnified Party’s claim against the
Indemnifying Party under Section 8.2, together with the amount or, if not then
reasonably determinable, the estimated amount, determined in good faith, of the
Loss arising from such Third Party Claim.
     “Cleanup” means all actions required to (a) cleanup, remove, treat or
remediate Hazardous Materials in the indoor or outdoor environment in accordance
with Environmental Laws, (b) perform pre-remedial studies and investigations and
post-remedial monitoring and care or (c) respond to any requests by a
Governmental Entity for information or documents relating to cleanup, removal,
treatment or remediation or potential cleanup, removal, treatment or remediation
of Hazardous Materials in the indoor or outdoor environment.
     “Closing” shall have the meaning ascribed in Section 3.1.
     “Closing Date” shall have the meaning ascribed in Section 3.1.
     “Closing Date Purchase Price” shall have the meaning ascribed in Section
3.4(b).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including the rules and regulations promulgated thereunder.
     “Commercially Reasonable Efforts” means the efforts that a prudent Person
desirous of achieving a result would use in similar circumstances.

2



--------------------------------------------------------------------------------



 



     “Company” shall have the meaning ascribed in the preamble.
     “Company Gaming Property” means any or all of Buffalo Bill’s Resort &
Casino, Whiskey Pete’s Hotel & Casino, and the Primm Valley Resort & Casino
(which includes the Primm Center) as the context reasonably requires.
     “Concurrent Use Agreement” shall have the meaning ascribed in
Section 6.9(c).
     “Confidentiality Agreement” means the Confidentiality Agreement previously
entered into by and between Purchaser and Parent, as amended from time to time.
     “Consumable Items” means all food stuffs and nonalcoholic beverages that
are located at the Leased Real Property.
     “Contract” means any agreement, undertaking, obligation or understanding,
whether written or oral, or subject to conditions, including any commitment,
letter of intent, mortgage, indenture, note, loan, guarantee, lease, sublease,
license, contract, deed of trust, option agreement, right of first refusal,
security agreement, development agreement, operating agreement, management
agreement, service agreement, partnership agreement, joint venture agreement,
limited liability agreement, put/call arrangement, purchase, sale, merger or
other agreement, together with any amendments or modifications thereto and
restatements thereof; provided that Contracts do not include Leases respecting
Leased Real Property or Tenant Leases.
     “Convenience Store” means the Convenience Store Assets, whether owned or
leased by PRMA, all generally located at the California Nevada stateline border
in San Bernardino County, California, operating under the fictitious business
name of the “Primm Valley Lotto Store”, and the Convenience Store Liabilities.
     “Convenience Store Assets” means: the Convenience Store Leased Real
Property; all Tangible Personal Property owned or leased by PRMA and located on
or about the Convenience Store Leased Real Property and used in the Convenience
Store business, to the extent of PRMA’s interest therein; all inventory,
including Consumable Items, owned by PRMA and located on or about the
Convenience Store Leased Real Property as of the Closing Date; all non-inventory
items owned by PRMA which are on or about the Convenience Store Leased Real
Property as of the Closing Date, including paper products and janitorial
supplies; the improvements located on the Convenience Store Leased Real Property
consisting of a free standing building having approximately 3,300 square feet of
floor space, to the extent of PRMA’s interest therein pursuant to the
Convenience Store Lease; all FF&E owned or leased by PRMA and located on the
Convenience Store Leased Real Property; and all Contracts relating to the
Convenience Store, provided that to the extent such Contracts are not assignable
in accordance with their respective terms, PRMA shall not be obligated to assign
such contracts as part of the Convenience Store Assets unless consents to
assignment are obtained or PRMA waives such consent.
     “Convenience Store Assignment of Contracts” shall have the meaning ascribed
in Section 3.2(c)(iii).

3



--------------------------------------------------------------------------------



 



     “Convenience Store Assumption of Liabilities” shall have the meaning
ascribed in Section 3.2(c)(iv).
     “Convenience Store Bill of Sale” shall have the meaning ascribed in Section
3.2(c)(ii).
     “Convenience Store Intellectual Property” means all Intellectual Property
owned or Used or held for Use by PRMA in connection with the Convenience Store
or the operation thereof.
     “Convenience Store IP Assignment” shall have the meaning ascribed in
Section 3.2(c)(v).
     “Convenience Store Lease” means that certain Lease dated as of March 27,
2001, by and between Dry Lake, Inc., as landlord, and PRMA, as Tenant, as
amended, supplemented or modified.
     “Convenience Store Lease Assignment” shall have the meaning ascribed in
Section 3.2(c)(i).
     “Convenience Store Leased Real Property” means the real property leased to
PRMA pursuant to the Convenience Store Lease.
     “Convenience Store Liabilities” means all Liabilities, obligations and
commitments of any nature, kind or description of PRMA associated with the
Convenience Store Assets, including, without limitation, all claims, litigation,
choses in action, contractual liabilities, including without limitation all
Liabilities associated with Contracts, all Liabilities arising out of or
relating to events, occurrences or omissions happening from and after the
Closing, all Liabilities relating to employees of the Convenience Store, and
other liabilities, whether direct or indirect, absolute or contingent, or known
or unknown.
     “Convenience Store Purchase Price” means the amount of One Million Five
Hundred Thousand Dollars ($1,500,000).
     “Copyrights” means all United States and foreign copyrights, copyright
registrations, applications for copyright registration, and all works of
authorship and other works protectible under the Copyright Act of 1976, 17.
U.S.C. 101 (as amended) or the copyright laws of any other jurisdiction, whether
registered or unregistered, including related moral rights and rights of
attribution and integrity.
     “Current Assets” means, as of any applicable date in question, (a) all
assets of the Company and the Convenience Store that should be classified as
current in accordance with generally accepted accounting principles, plus, to
the extent not otherwise included, (b) all assets of the Company and the
Convenience Store that are classified as current in accordance with the
historical practices of the Company in the preparation of its financial
statements, and (c) any Additional Property (other than net fixed assets)
reflected on the books of an Affiliate but not reflected on the books of the
Company or the Convenience Store, less (x) all accounts receivable of the
Company or the Convenience Store from its Affiliates (other than as between the
Company and the Convenience Store) to the extent classified as current and
(y) any Retained Property reflected on the books of the Company or the
Convenience Store to the extent classified

4



--------------------------------------------------------------------------------



 



as current. For the avoidance of doubt, Current Assets includes, among other
things, cash on hand in the cage, on the gaming floor, in retail outlets, in
food and beverage outlets and elsewhere within the Company’s and/or the
Convenience Store’s businesses.
     “Current Liabilities” means, as of any applicable date in question, all
liabilities of the Company and the Convenience Store that should be classified
as current in accordance with generally accepted accounting principles, plus, to
the extent not otherwise included, all liabilities of the Company and the
Convenience Store that are classified as current in accordance with the
historical practices of the Company in the preparation of its financial
statements, less all accounts payable of the Company or the Convenience Store to
its Affiliates (other than as between the Company and the Convenience Store) to
the extent classified as current. In no event shall any amount of deferred
revenue related to the Reliant Agreement be included in Current Liabilities.
     “Customer List” means a compilation of information regarding individual
players, customers or patrons who have had their table or slot play tracked at a
Company Gaming Property and, with respect to the foregoing, appears within the
Primm Players Club.
     “DCP I” shall have the meaning ascribed in Section 6.11(b).
     “DCP II” shall have the meaning ascribed in Section 6.11(b).
     “Debt Commitment Letters” shall have the meaning ascribed in Section 5.8.
     “Disclosure Schedules” shall mean the Seller Disclosure Schedule and the
Purchaser Disclosure Schedule.
     “Dispute Notice” shall have the meaning ascribed in Section 3.5(a).
     “Dispute Period” means the period ending thirty days following receipt by
an Indemnifying Party of either a Claim Notice or an Indemnity Notice.
     “Domain Names” means any alphanumeric designation registered with any
domain name registrar for use as a Universal Resource Locator or other
electronic address for a web site on the Internet.
     “Encumbrance” means any security interest, pledge, mortgage, option, lien
(including environmental and Tax liens), assessment, lease, charge, encumbrance,
adverse claim, preferential arrangement, equitable interest, right of first
refusal or restriction of any kind, including any restriction on the use,
voting, transfer, receipt of income or other exercise of any attributes of
ownership.
     “Environmental Claim” means any claim, action, or cause of action by any
Person, or investigation by a Governmental Entity, alleging Liability (including
Liability for Cleanup costs, governmental response costs, natural resources
damages, property damages, or personal injuries) arising out of, based on, or
resulting from, (a) the presence, Release or threatened Release of any Hazardous
Materials at a location, currently or formerly owned or operated by the Company
or at

5



--------------------------------------------------------------------------------



 



any third party location where the Company sent, or caused to be sent, Hazardous
Materials or (b) any violation, or alleged violation, of any Environmental Law.
     “Environmental Laws” means all federal, state and local Laws relating to
pollution or protection of human health and safety or the environment, including
Laws relating to Releases or threatened Releases of Hazardous Materials, the
manufacture, processing, distribution, use, treatment, storage, Release,
transport or handling of Hazardous Materials, record keeping, notification,
disclosure and reporting requirements respecting Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including the rules and regulations promulgated
thereunder.
     “ERISA Affiliate” shall have the meaning ascribed in Section 4.14(a).
     “Estimated Working Capital” shall have the meaning ascribed in
Section 3.4(a).
     “Estimated Working Capital Statement” shall have the meaning ascribed in
Section 3.4(a).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including the rules and regulations promulgated thereunder.
     “FCC” means the Federal Communications Commission.
     “FF&E” means all furniture, fixtures and equipment owned or leased by
either of PRMA, in connection with the operation of the Convenience Store , or
the Company in connection with its business, including floor coverings,
pictures, and furniture located within the Leased Real Property, and with
respect to the Company, all Operating Equipment, and all other equipment used in
the operation of the casinos, kitchens, dining rooms and bars, cleaning
equipment, office equipment, machinery, vehicles, computers and other data
processing hardware, special lighting and other equipment of a like nature, with
such additions and deletions as may occur in the Ordinary Course of Business and
in accordance with Section 6.1.
     “Final Purchase Price” means the Closing Date Purchase Price as adjusted
pursuant to Section 3.5 and Section 3.6.
     “Final Statement” shall have the meaning ascribed in Section 3.5(a) and
Section 3.5(b).
     “Foreign Corrupt Practices Act” shall mean the Foreign Corrupt Practices
Act of 1977, as amended, from time to time, including the rules and regulations
promulgated thereunder.
     “GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time throughout the periods involved.
     “Gaming Authorities” means, collectively, (a) the Nevada Gaming Commission,
(b) the Nevada State Gaming Control Board, (c) the New Jersey Casino Control
Commission, (d) the New Jersey Division of Gaming Enforcement, (e) the
Mississippi Gaming Commission, (f) the Michigan Gaming Control Board, (g) the
Illinois Gaming Board, (h) the New York Division of

6



--------------------------------------------------------------------------------



 



Lottery, (i) the California Lottery Commission (j) the Iowa Racing and Gaming
Commission, (k) the Missouri Gaming Commission and (k) any other Governmental
Entity that holds regulatory, licensing or permit authority over gambling,
gaming or casino activities conducted or proposed to be conducted by any of the
MGM Entities, Purchaser, or any of their respective Affiliates within its
jurisdiction.
     “Gaming Laws” means any federal, state, local or foreign statute,
ordinance, rule or regulation governing or relating to the ownership of the
Company and the gambling, gaming or casino activities and operations of any of
the MGM Entities, Purchaser, or any of their respective Affiliates, in each case
as amended, from time to time.
     “Gaming Licenses” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, waivers and exemptions, including any
condition or limitation placed thereon, that are necessary for (i) any of the
Company, Purchaser or any of their respective Affiliates to own and operate its
respective gaming facilities and related amenities issued under the applicable
Gaming Laws and (ii) PRMA to conduct the sale of California lottery tickets from
the Convenience Store.
     “Golf Courses” means those two golf courses and any adjacent undeveloped
land owned and operated by PRMA, located in San Bernardino County, California,
and commonly referred to as the “Primm Valley Golf Club.”
     “Golf Course Intellectual Property” means all Intellectual Property owned
or Used or held for Use in connection with the Primm Valley Golf Club or the
operation thereof, including without limitation, rights in the Primm Valley Golf
Club Trademarks as further provided in the Concurrent Use Agreement.
     “Governmental Approvals” means all (a) Gaming Licenses, Liquor Licenses and
any other permit, license, certificate, franchise, concession, approval,
consent, ratification, permission, clearance, confirmation, endorsement, waiver,
certification, filing, franchise, notice, variance, right, designation, rating,
registration, qualification, authorization or order that is or has been issued,
granted, given or otherwise made available by or under the authority of any
Governmental Entity or pursuant to any Law and (b) rights under any Contract
with any Governmental Entity that relates to or is used in a Person’s business
or operations.
     “Governmental Entity” means any (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature anywhere in the world, (b) governmental or
quasi-governmental entity of any nature, including any governmental division,
subdivision, department, agency, bureau, branch, office, commission, council,
board, instrumentality, officer, official, representative, organization, taxing
authority or unit and any court or other tribunal (foreign, federal, state or
local), or (c) Person, or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature, including the Gaming Authorities.
     “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, or award entered by or with any Governmental Entity.

7



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means all substances defined or regulated as
Hazardous Substances, Oils, Pollutants or Contaminants in the National Oil and
Hazardous Substances Pollution Contingency Plan, 40 C.F.R. § 300.5, including
toxic mold and friable asbestos.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time, including the rules and regulations promulgated
thereunder.
     “Improvements” shall have the meaning ascribed in Section 4.8(d).
     “Indebtedness” means, with respect to a Person without duplication, (a) all
indebtedness for borrowed money, (b) all indebtedness for the deferred purchase
price of property or services (other than property, including inventory, and
services purchased, trade payables, other expense accruals and deferred
compensation items arising in the Ordinary Course of Business), (c) all
obligations evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the Ordinary Course
of Business in respect of which such Person’s liability remains contingent),
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, to the extent required to be so recorded, (f) all
reimbursement, payment or similar obligations, contingent or otherwise, under
acceptance, letter of credit or similar facilities, (g) all indebtedness of
others referred to in clauses (a) through (f) above guaranteed directly or
indirectly by a Person, or in effect guaranteed directly or indirectly by a
Person through a Contract, to: (i) pay or purchase such indebtedness or to
advance or supply funds for the payment or purchase of such indebtedness, (ii)
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such indebtedness, (iii) supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered), or (iv)
otherwise assure a creditor against loss in respect of such indebtedness, and
(h) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance upon or in property (including
accounts and Contract rights) owned by a Person, even though the Person may not
have assumed or become liable for the payment of such indebtedness, and
including in clauses (a) through (h) above any accrued and unpaid interest
thereon.
     “Indemnified Party” means a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.
     “Indemnifying Party” means the Seller Indemnifying Parties or the Purchaser
Indemnifying Parties, as the case may be.
     “Indemnity Notice” means written notification pursuant to Section 8.3(b) of
a claim for indemnity under Article VII by an Indemnified Party, specifying the
nature of and basis for such claim, together with the amount or, if not then
reasonably determinable, the estimated amount, determined in good faith, of the
Loss arising from such claim.

8



--------------------------------------------------------------------------------



 



     “Independent Accounting Firm” shall have the meaning ascribed in Section
3.5(b).
     “Infringement” means a violation of Intellectual Property rights.
     “Intellectual Property” means all Copyrights, Customer Lists, Domain Names,
Patents, Trademarks, and Trade Secrets.
     “Intercompany Account Settlement” shall have the meaning ascribed in
Section 6.5.
     “IP Agreements” means all Contracts (i) to which the Company is a party and
that contain provisions relating to the ownership, use or other exploitation of
Owned Intellectual Property or Used Intellectual Property, and (ii) all
Contracts to which PRMA is a party and that contain provisions relating to the
ownership, use or other exploitation of Convenience Store Intellectual Property.
     “IP Claim” means any claim, demand, dispute, lawsuit, arbitration,
opposition, interference, cancellation or other adversarial proceeding
concerning alleged Infringement respecting the validity, registrability,
enforceability, ownership or Use of Intellectual Property.
     “IP Enforcement Documents” means all outstanding decrees, orders,
judgments, settlement agreements or stipulations to which the Company is a party
or otherwise bound (whether oral or written, and whether between the Company and
an independent Person or inter-corporate) that contains provisions:
(a) covenanting not to sue any Person for Infringement of any Owned Intellectual
Property or Used Intellectual Property; or (b) restricting the Company’s Use of
Owned Intellectual Property or Used Intellectual Property.
     “IRS” shall mean the Internal Revenue Service.
     “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental Entity, including all Gaming Laws.
     “Leased Real Property” shall have the meaning ascribed in Section 4.8(a).
     “Leases” means all leases, ground leases, subleases or other agreements,
including all amendments, extensions, renewals, guaranties or other agreements
with respect to the Leased Real Property, but excluding any lease or sublease as
to which the Company or PRMA is the lessor or sublessor.
     “Liabilities” means all debts, obligations and other liabilities of a
Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due), including those arising under any Law, action,
investigation, inquiry or order and those arising under any Contract and
“Liability” means any one of them.
     “Licensed Parties” shall have the meaning ascribed in Section 5.5.
     “Licensing Affiliates” shall have the meaning ascribed in Section 5.5.

9



--------------------------------------------------------------------------------



 



     “Liquor Assets” means the inventory of alcoholic beverages at the Real
Property.
     “Liquor Licenses” means all those certain “off sale,” “portable bar” and
other alcoholic beverage licenses issued by Governmental Entities to (i) the
Company pursuant to which the sale of alcoholic beverages is permitted in the
restaurants, bars, function rooms and guest rooms of the hotels owned by the
Company and/or (ii) PRMA pursuant to which the sale of alcoholic beverages is
permitted at the Convenience Store.
     “Loss” means any action, cost, damage, Liability, loss, injury, penalty, or
obligation of any kind or nature, including interest, penalties, fines, legal,
accounting, and other professional fees and expenses incurred in the
investigation, collection, prosecution, determination and defense thereof,
amounts paid in settlement, any incidental or consequential damages and any
punitive damages payable to third parties that may be imposed on or otherwise
incurred or suffered and which give rise to a valid claim for indemnification
under ARTICLE VIII.
     “Material Adverse Effect” means any circumstance, development, change in,
or effect on the Company and the Convenience Store that, individually or in the
aggregate with any other circumstances, developments, changes in, or effects on,
the Company and the Convenience Store is, or is reasonably expected to be,
directly or indirectly, materially adverse to (a) the overall business and
financial condition of the Company and the Convenience Store taken as a single
enterprise, or (b) the ability of Seller and PRMA to consummate the transactions
contemplated by this Agreement. For the avoidance of doubt, a circumstance,
development, change in, or effect on the Company and the Convenience Store is
not to be considered in determining whether there has been a Material Adverse
Effect if (i) such circumstance, development or change affects the gaming
industry generally, (ii) such circumstance, development, change or effect is the
result of general economic conditions, or (iii) such circumstance, development,
change or effect results from any act of terrorism, commencement or escalation
of armed hostilities in the U.S. or internationally or declaration of war by the
U.S. Congress. Accordingly, a Material Adverse Effect does not include matters
such as legal, regulatory, economic, industry, political, industrial, climatic,
geographic or demographic conditions, factors, changes or circumstances or
financial, banking or capital market changes which are related to companies,
businesses or premises generally (domestically or internationally) or to
companies, businesses or premises in the gaming, recreational, resort,
entertainment, leisure or similar sectors within the State of Nevada, throughout
the United States or internationally. For example, a national or local economic
recession or proposed legislation involving smoking areas in casinos throughout
Nevada or proposed legislative changes respecting expansion of gaming in other
jurisdictions, including California, is not a Material Adverse Effect.
     “Material Contracts” shall have the meaning ascribed in Section 4.11(a).
     “Material Convenience Store Contracts” shall have the meaning ascribed in
Section 4.11(d).
     “McDonald’s Lease” means that certain Ground Lease dated October 21, 1991,
by and between Primm South, as lessor, and the Company, as lessee, as amended,
supplemented or modified.

10



--------------------------------------------------------------------------------



 



     “Membership Interest” means 100% of the membership interest in the Company.
     “MGM Entities” means Seller, PRMA and, until the Closing, the Company.
     “MGM Group Property” means any property operated by Parent or any of its
Affiliates other than the Company.
     “New Plans” shall have the meaning ascribed in Section 6.11(d).
     “NLRA” means the National Labor Relations Act of 1947, as amended from time
to time, including the rules and regulations promulgated thereunder.
     “NLRB” means the National Labor Relations Board established pursuant to the
NLRA.
     “Notifying Party” shall have the meaning ascribed in Section 6.6(a).
     “NRS” means the Nevada Revised Statutes, as amended from time to time,
including the rules and regulations promulgated thereunder.
     “Old Plans” shall have the meaning ascribed in Section 6.11(d).
     “Operating Equipment” means all items owned or leased by the Company, and
which are used in the Company’s business and located at the Company Gaming
Properties, including in the operation or maintenance of the Primm Leased Real
Property, including all specialized casino equipment, such as slot machines,
cards, poker chips, gaming devices, dice, baccarat chips, gaming tables,
pneumatic stools, drop buckets, cans and racks, tokens, token racks, card
shuffler devices and accessories, change sorters, pit stands, counting
equipment, roulette table covers, casino and game table signage, cage and game
tables supplies, and all other gaming equipment relating to its business, and
including food service preparation utensils, chinaware, glassware, silverware
and hollowware, food and beverage service equipment, uniforms and also including
consumable supplies for housekeeping, engineering, accounting and office use,
together with paper supplies and miscellaneous general supply items.
     “Ordinary Course of Business” means an action taken by a Person if (a) such
action is consistent with the past practices of such Person and is taken in the
normal day-to-day operations of such Person and (b) such action is not required
to be authorized by the board of directors of such Person (or by any Person or
group of Persons exercising similar authority) and is not required to be
specifically authorized by the parent company (if any) of such Person.
     “Outside Closing Date” shall have the meaning ascribed in Section 10.1(b).
     “Owned Intellectual Property” means all Intellectual Property that is owned
by the Company, and, from and after the Closing, all Assigned Intellectual
Property.
     “Owned Real Property” shall have the meaning ascribed in Section 4.8(a).
     “Parent” means MGM MIRAGE, a Delaware corporation.

11



--------------------------------------------------------------------------------



 



     “Parties” means Seller, PRMA, the Company and Purchaser.
     “Patents” means all patents, whether issued or pending, and patentable
inventions.
     “Permitted Exceptions” means: (a) Encumbrances for Taxes that are not past
due; (b) easements for utilities serving any of the Real Property, (c) the
matters set forth in Section 4.8(a) of the Seller Disclosure Schedule;
(d) Tenant Leases; (e) the terms of any Leases disclosed in the Seller
Disclosure Schedule, including the Primm South Lease, the McDonald’s Lease and
the Convenience Store Lease, in each case as in effect on the date of this
Agreement, (f) exceptions that arise after the date hereof that have either been
approved by Purchaser or which are not materially adverse to the business of the
Company as presently conducted, in the case of items (a) through (d), whether in
effect on the date of this Agreement or at the time of the Closing.
     “Person” means an individual, corporation, partnership, limited liability
company, joint stock company, joint venture, association, trust or other entity
or organization, including a Governmental Entity.
     “Plans” shall have the meaning ascribed in Section 4.14(a).
     “Policies” shall have the meaning ascribed in Section 4.19.
     “Pre-Closing Period” shall have the meaning ascribed in Section 9.1(a).
     “Primm Leased Real Property” means the real property leased to the Company
pursuant to the Primm South Lease.
     “Primm Players Club” means the players club database maintained on the
player database system utilized by the Company.
     “Primm South” means Primm South Real Estate Company, a Nevada corporation.
     “Primm South Lease” means that certain Amended and Restated Ground Lease
Agreement effective as of July 1, 1993, between the Primm South, as lessor, and
the Company, as lessee, as amended, supplemented or modified.
     “PRMA” shall have the meaning ascribed in the preamble.
     “Purchase Price” means the sum of the Final Purchase Price plus the
Convenience Store Purchase Price.
     “Purchaser” shall have the meaning ascribed in the preamble.
     “Purchaser Disclosure Schedule” shall have the meaning ascribed in ARTICLE
V.
     “Purchaser Group” shall have the meaning ascribed in Section 6.11(d).
     “Purchaser Indemnified Parties” means Purchaser and, after the Closing, the
Company and their respective directors, managers, officers, employees, agents
and representatives.

12



--------------------------------------------------------------------------------



 



     “Purchaser Indemnifying Parties” means Purchaser and, after the Closing,
the Company.
     “Purchaser Termination Fee” shall have the meaning ascribed in Section
6.14(b).
     “Real Property” means Owned Real Property and Leased Real Property of the
Company or the Convenience Store, as the context may require.
     “Recipient” shall have the meaning ascribed in Section 9.4(a).
     “Registered Intellectual Property” means any United States. or foreign
issued Patents, applications for Patent, Trademark registrations, applications
for Trademark registration, Copyright registrations, and applications for
Copyright registration, owned by the Company or included in the Convenience
Store Intellectual Property or the Assigned Intellectual Property.
     “Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the indoor
or outdoor environment (including ambient air, surface water, groundwater and
surface or subsurface strata) of Hazardous Materials in, at, on or under the
property, including the movement of Hazardous Materials through or in the air,
soil, surface water, groundwater or real property.
     “Release of Guaranties” shall have the meaning ascribed in Section 6.16.
     “Reliant Agreement” means that certain Agreement Regarding Water dated as
of August 31, 2001 by and between the Company and Reliant Energy Bighorn, LLC.
     “Representatives” shall have the meaning ascribed in Section 6.3.
     “Rent Roll” shall have the meaning ascribed in Section 4.8(c).
     “Resolution Period” means the period ending thirty days following receipt
by an Indemnified Party of a written notice from an Indemnifying Party stating
that it disputes all or any portion of a claim set forth in an Indemnity Notice.
     “Retained Property” shall have the meaning ascribed in Section 2.2.
     “SEC” shall mean the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, including the rules and regulations promulgated thereunder.
     “Seller” shall have the meaning ascribed in the preamble.
     “Seller Disclosure Schedule” shall have the meaning ascribed in ARTICLE IV.
     “Seller Indemnified Parties” means Seller and PRMA and their respective
members, partners, directors, officers, employees, agents and representatives.
     “Seller Indemnifying Parties” means Seller.

13



--------------------------------------------------------------------------------



 



     “Seller Termination Fee” shall have the meaning ascribed in
Section 6.14(a).
     “SERP I” shall have the meaning ascribed in Section 6.11(b).
     “SERP II” shall have the meaning ascribed in Section 6.11(b).
     “Software” means those computer programs (whether in source code or object
code form), databases, compilations of data, and all documentation related to
any of the foregoing, more particularly as set forth on Schedule 1B.
     “SOXA” means the Sarbanes-Oxley Act of 2002, as amended from time to time,
including the rules and regulations promulgated thereunder.
     “Straddle Period” shall have the meaning ascribed in Section 9.1(a).
     “Straddle Period Tax Returns” shall have the meaning ascribed in Section
9.2(a).
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust, estate or other Person of which (or
in which), directly or indirectly, more than 50% of (a) the issued and
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (b) the interest in
the capital or profits of such partnership, joint venture or limited liability
company or other Person or (c) the beneficial interest in such trust or estate,
is at the time owned by such first Person, or by such first Person and one or
more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.
     “Tangible Personal Property” means all items of tangible personal property,
whether owned or leased, including: (a) FF&E; (b) Consumable Items; (c) Liquor
Assets; and (d) all other items of tangible personal property that are owned by
the Company or the Convenience Store and located at, and used in the operation
of, its business.
     “Target Date” has the meaning ascribed in Section 3.7.
     “Tax Claim” shall have the meaning ascribed in Section 9.4(a).
     “Tax Returns” means all information or filing required to be supplied to
any taxing authority or jurisdiction (foreign or domestic) with respect to
Taxes, including attachments thereto, declarations, disclosures, schedules,
estimates and elections and amendments thereof, including information returns
and claims for refunds of Taxes.
     “Taxes” means any and all taxes, charges, customs, fees, levies, duties,
Liabilities, impositions or other assessments, including income, gross receipts,
profits, excise, real or personal property, environmental, recapture, sales,
use, value-added, withholding, social security, retirement, employment,
unemployment, occupation, service, license, net worth, payroll, franchise,
gains, stamp, transfer and recording taxes, general or special assessments, fees
and charges, imposed by the IRS or any other taxing authority (whether domestic
or foreign including any state, county, local or foreign government or any
subdivision or taxing agency

14



--------------------------------------------------------------------------------



 



thereof (including a United States possession)), and all taxes, fees and other
charges assessed under the Gaming Laws (excluding any and all fees, charges,
costs and expenses assessed against Purchaser or any of its principals by the
Gaming Authorities in connection with the filing, investigation and/or
processing of the applications of Purchaser and any of its principals to obtain
all Governmental Approvals necessary to own and operate the Company and its
facilities and related amenities), whether computed on a separate, consolidated,
unitary, combined or any other basis; and any interest, fines, penalties,
additions to tax, or additional amounts attributable to, or imposed upon, or
with respect to, any such taxes, charges, customs, fees, levies, duties,
Liabilities, impositions or other assessments, (b) any Liability for payment of
amounts described in clause (a) whether as a result of transferee Liability, of
being a member of an affiliated, consolidated, combined or unitary group for any
period or otherwise through operation of law and (c) any Liability for the
payment of amounts described in clauses (a) or (b) as a result of any tax
sharing, tax indemnity or tax allocation agreement or any other express or
implied agreement to indemnify any other person.
     “Tenant Leases” means all leases and subleases of Real Property as to which
the Company or PRMA is the lessor or sublessor.
     “Termination of Affiliate Contracts” shall have the meaning ascribed in
Section 6.13.
     “Third Party Claim” shall have the meaning ascribed in Section 8.3(a).
     “Trademarks” means all indicia of the source, origin, certification,
endorsement or sponsorship of goods or services in commerce (including, but not
limited to, trademarks, service marks, trade names, slogans, logos and trade
dress), all United States or foreign registrations and applications to register
the foregoing, and all associated goodwill.
     “Trade Secrets” means all confidential or proprietary information that
qualifies for trade secret protection under the Nevada Trade Secrets Act,
600A.010 et seq.
     “Transfer Taxes” shall have the meaning ascribed in Section 6.21.
     “Transferred Trademarks” shall have the meaning ascribed in
Section 6.10(c).
     “Transitional Services Agreement” shall have the meaning ascribed in
Section 6.12.
     “Trust Agreement” shall have the meaning ascribed in Section 6.11(b).
     “Use” means: (1) with respect to works protectible by copyright, to make
derivative works based on the work, or to copy, distribute, publicly display or
publicly perform the work; (2) with respect to Trademarks, to use in commerce to
denote the source, origins, endorsements, sponsorship or certifications of goods
or services; (3) with respect to patented inventions, to make, use, sell (or
offer to make, use or sell), import or export the patented invention; (4) with
respect to Trade Secrets, to use in the course of business; and (5) to grant to
others the right or license to do any of the foregoing.
     “Used Intellectual Property” means (x) Intellectual Property or rights
therein or relating thereto that are: (1) owned or controlled by Parent or its
Affiliates other than the Company or

15



--------------------------------------------------------------------------------



 



any other Person other than the Company, and (2) Used or held for Use
exclusively in the business of the Company, and (y) all Convenience Store
Intellectual Property not included in the Owned Intellectual Property, all of
which is set forth on Schedule 1B. Until the Closing, Assigned Intellectual
Property that is not included in the Owned Intellectual Property is a subset of
Used Intellectual Property, after which time it becomes Owned Intellectual
Property.
     “WARN Act” shall mean the Worker Adjustment and Retraining Notification Act
of 1988, as amended from time to time, including the rules and regulations
promulgated thereunder.
     “Water Rights” shall have the meaning ascribed in Section 4.24.
     “Water Rights Contract” shall have the meaning ascribed in Section 4.24(a).
     “Working Capital” means Current Assets minus Current Liabilities.
     “Working Capital Statement” shall have the meaning ascribed in
Section 3.5(a).
ARTICLE II
PURCHASE AND SALE OF MEMBERSHIP INTEREST AND CONVENIENCE STORE
     Section 2.1 Purchase and Sale of Membership Interest and Convenience Store.
     On and subject to the terms and conditions of this Agreement, Purchaser
agrees to purchase from Seller and PRMA, and Seller and PRMA agree to sell to
Purchaser, the Membership Interest and the Convenience Store for the Purchase
Price. At the Closing, the Membership Interest shall be transferred or otherwise
conveyed to Purchaser free and clear of all Encumbrances, excepting only
restrictions on the subsequent transfer of the Membership Interest or as may be
imposed under applicable Laws or pursuant to the terms of the Primm South Lease
and the McDonald’s Lease, and the Convenience Store shall be transferred or
otherwise conveyed to Purchaser free and clear of all Encumbrances, excepting
only restrictions on the subsequent transfer of the Convenience Store as may be
imposed under applicable Laws or pursuant to the terms of the Convenience Store
Lease.
     Section 2.2 Retained Property.
     Notwithstanding anything to the contrary contained in this Agreement, from
and after the Closing, Seller shall retain all of its right, title and interest
in and to each and all of the assets set forth on Schedule 2.2 (collectively,
the “Retained Property”), which Retained Property is not a part of the
transactions contemplated hereby, whether or not such Retained Property is
presently owned by the Company. Prior to the Closing Date, the Company shall
assign to Parent or an Affiliate designated by Parent, all right, title and
interest of the Company in such Retained Property. Moreover, for avoidance of
doubt, the Golf Courses are not a part of the Convenience Store Assets or the
Company being sold to Purchaser. All items, whether located at the Company’s
Real Property, or otherwise owned by the Company, that constitute Retained

16



--------------------------------------------------------------------------------



 



Property, may be removed on or prior to the Closing Date or within sixty
(60) days thereafter by Seller, Parent or any of their respective Affiliates,
upon reasonable notice to Purchaser and without material interference to the
business of the Company or the Convenience Store. The cost of such removal shall
be borne by the Seller and the Seller shall also, at its expense, make any
repairs to the property of the Company or the Convenience Store necessitated by
such removal to the reasonable satisfaction of Purchaser. Purchaser, and from
and after the Closing, the Company, shall take such further actions and provide
such further instruments as may be reasonably requested by the MGM Entities to
confirm the transfer of the Retained Property from the Company to Parent or its
Affiliate and in effecting the removal of any Retained Property from any Real
Property.
     Section 2.3 Additional Property.
     Schedule 2.3 identifies certain property which is presently used by the
Company or the Convenience Store and intended to be a part of the transactions
contemplated by this Agreement, but is presently owned by an Affiliate,
including without limitation, Assigned Intellectual Property (collectively, the
“Additional Property”). Prior to or concurrently with the Closing, Seller shall
cause its Affiliates to transfer the Additional Property and to transfer all of
such Affiliates’ rights in or relating to the Assigned Intellectual Property
used by the Company to the Company and to transfer all of the Assigned
Intellectual Property used by PRMA to Purchaser pursuant to forms of agreement
reasonably satisfactory to Purchaser and Seller. Upon receipt of Purchaser’s
written request, Seller shall as soon as is practicable take all reasonable
steps to record and perfect the assignment of any Assigned Intellectual Property
or any rights therein or relating thereto.
ARTICLE III
CLOSING; PURCHASE PRICE
     Section 3.1 Closing.
     The closing of the purchase and sale of the Membership Interest and the
Convenience Store (collectively, the “Closing”) shall take place at the
executive offices of Parent, located at 3950 Las Vegas Boulevard South, Las
Vegas, Nevada 89119 (or such other location agreed upon in writing by Purchaser
and Seller) at such time to be agreed upon by Purchaser, Seller and PRMA on the
second (2nd) Business Day after satisfaction or, if permissible, waiver of the
conditions set forth in ARTICLE VII (the “Closing Date”), unless another date is
agreed to in writing among Purchaser, Seller and PRMA.
     Section 3.2 Deliveries at Closing.
     (a) In connection with the sale of the Membership Interest at the Closing,
Seller shall deliver or cause to be delivered the following to Purchaser at the
Closing:
     (i) an executed receipt for the Closing Date Purchase Price;
     (ii) an Assignment of Membership Interest;

17



--------------------------------------------------------------------------------



 



     (iii) copies of the publicly filed organizational documents of the Company,
certified as of a recent date prior to the Closing Date by the Secretary of
State of the State of Nevada;
     (iv) a copy, certified by an officer of the Company, of the operating
agreement of the Company;
     (v) a copy, certified by an officer of Seller, of the resolutions of its
Board of Directors and of its sole member, authorizing the execution and
delivery of this Agreement and consummation of the transactions contemplated by
this Agreement, which resolutions shall be in full force and effect and not
revoked;
     (vi) a duly executed certificate of an officer of Seller pursuant to
Section 7.3(c);
     (vii) a good standing certificate (or its equivalent) for the Company
issued by the Secretary of State of the State of Nevada and of such other
applicable jurisdictions where the Company is qualified or licensed to do
business or own, lease or operate property making such qualification or
licensing necessary, dated as of a date within a recent date prior to the
Closing Date;
     (viii) a bring down good standing certificate (or its equivalent), dated as
of the Closing Date, of the certificate delivered pursuant to Section
3.2(a)(vii), or a verbal confirmation from the Secretary of State of the
applicable jurisdiction on the Closing Date with respect to such good standing;
     (ix) the original Company membership ledgers and minute books (or their
equivalent);
     (x) duly executed resignations effective as of the Closing Date from such
directors, officers and managers of the Company as Seller shall have notified
Purchaser in writing not less than one (1) Business Day prior to the Closing
Date;
     (xi) duly executed copies of documentation evidencing the Amendment of
Indemnification Contracts;
     (xii) duly executed copies of documentation evidencing the Termination of
Affiliate Contracts;
     (xiii) evidence in form and substance mutually reasonably satisfactory to
Seller and Purchaser that the Release of Guaranties occurs at the Closing;
     (xiv) an executed counterpart of the Transitional Services Agreement;
     (xv) duly executed copies of the assignment and/or license agreements as
required by Section 6.9(d), including evidence of the filing of all assignments
with the United States Patent and Trademark Office, United States Copyright
Office and any applicable domain name registries and any other documents

18



--------------------------------------------------------------------------------



 



executed by Parent or its Affiliates conveying the right to Use the Used
Intellectual Property to Purchaser as required hereunder;
     (xvi) a statement issued by the Seller in a form reasonably satisfactory to
Purchaser certifying that the Seller is not a foreign person (within the meaning
of Treasury Regulation Section 1.1445-2(b)(2);
     (xvii) a duly executed counterpart of the Concurrent Use Agreement; and
     (xviii) all other previously undelivered documents, agreements,
instruments, writings and certificates, and such other documents, agreements,
instruments, writings and certificates as Purchaser may reasonably request to
effect the transactions contemplated by this Agreement, in form and substance
reasonably satisfactory to Purchaser.
     (b) In connection with the purchase of the Membership Interest at the
Closing, Purchaser shall deliver or cause to be delivered the following to
Seller, at the Closing:
     (i) the Closing Date Purchase Price in immediately available funds by wire
transfer to an account designated by Seller or PRMA, as applicable, in writing
to Purchaser no less than one (1) Business Day prior to the Closing Date;
     (ii) a receipt for delivery of the Membership Interest, duly executed by an
officer of Purchaser;
     (iii) a copy of the Articles of Incorporation of Purchaser, certified as of
a recent date prior to the Closing Date by the Secretary of State of the State
of Nevada;
     (iv) a copy, certified by an officer of Purchaser, of its bylaws;
     (v) copies, certified by an officer of Purchaser of the resolutions of
Purchaser’s board of directors authorizing the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement, which resolutions shall be in full force and effect and not revoked;
     (vi) a duly executed certificate of an officer of Purchaser pursuant to
Section 7.2(c);
     (vii) a good standing certificate (or its equivalent) of Purchaser issued
by the Secretary of State of the State of Nevada, dated as of a recent date
prior to the Closing Date;
     (viii) a bring down good standing certificate (or its equivalent), dated as
of the Closing Date, of the certificate delivered pursuant to Section
3.2(b)(vii), or a verbal confirmation from the Secretary of State of the State
of Nevada, on the Closing Date with respect to such good standing;

19



--------------------------------------------------------------------------------



 



     (ix) a receipt for delivery of the books of the Company, duly executed by
an officer of Purchaser;
     (x) an executed counterpart of the Transitional Services Agreement;
     (xi) evidence reasonably satisfactory to Seller and PRMA that all Gaming
Licenses required to be obtained by Purchaser or any of its directors, officers,
employees, stockholders and Affiliates in connection with the acquisition of the
Membership Interest have been obtained and are in full force and effect;
     (xii) a duly executed counterpart of the Concurrent Use Agreement; and
     (xiii) all other previously undelivered documents, agreements, instruments,
writings and certificates, and such other documents, agreements, instruments,
writings and certificates as Seller may reasonably request to effect the
transactions contemplated by this Agreement, in form and substance reasonably
satisfactory to Seller.
     (c) In connection with the sale of the Convenience Store, PRMA shall
deliver or cause to be delivered to Purchaser:
     (i) a duly executed Assignment and Assumption of Lease transferring to
Purchaser the interest of PRMA in and to the Convenience Store Lease (the
“Convenience Store Lease Assignment”);
     (ii) a duly executed bill of sale transferring to Purchaser the Tangible
Personal Property, inventory and non-inventory items owned by PRMA and used in
the Convenience Store business (the “Convenience Store Bill of Sale”);
     (iii) a duly executed Assignment and Assumption of Contracts transferring
to Purchaser all assignable Contracts relating to the Convenience Store,
including all Material Convenience Store Contracts (the “Convenience Store
Assignment of Contracts”);
     (iv) a duly executed Assignment and Assumption of Convenience Store
Liabilities whereby Purchaser assumes the Convenience Store Liabilities and
indemnifies PRMA therefrom (the “Convenience Store Assumption of Liabilities”);
     (v) a duly executed Assignment and Assumption of Intellectual Property
transferring to Purchaser the interest of PRMA in and to the Convenience Store
Intellectual Property (the “Convenience Store IP Assignment”);
     (vi) copies of the publicly filed organizational documents of PRMA,
certified as of a recent date prior to the Closing Date by the Secretary of
State of the State of Nevada;

20



--------------------------------------------------------------------------------



 



     (vii) copies, certified by an officer of PRMA, of the resolutions of PRMA’s
board of directors and stockholder authorizing the execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement, which resolutions shall be in full force and effect and not revoked;
     (viii) a duly executed certificate of an officer of PRMA pursuant to
Section 7.3(c);
     (ix) a good standing certificate (or its equivalent) for PRMA issued by the
Secretary of State of the State of Nevada and of such other applicable
jurisdictions where PRMA is qualified or licensed to do business or own, lease
or operate property making such qualification or licensing necessary, dated as
of a date within a recent date prior to the Closing Date;
     (x) a bring down good standing certificates (or its equivalent), dated as
of the Closing Date, of the certificate delivered pursuant to Section
3.2(c)(ix), or a verbal confirmation from the Secretary of State of the
applicable jurisdiction on the Closing Date with respect to such good standing;
and
     (xi) a receipt for the Convenience Store Purchase Price, duly executed by
an officer of PRMA.
     (d) In connection with the purchase of the Convenience Store, Purchaser
shall deliver or cause to be delivered to PRMA:
     (i) a duly executed counterpart of the Convenience Store Lease Assignment;
     (ii) a duly executed counterpart of the Convenience Store Bill of Sale;
     (iii) a duly executed counterpart of the Convenience Store Assignment of
Contracts;
     (iv) a duly executed counterpart of the Convenience Store Assumption of
Liabilities;
     (v) a duly executed counterpart of the Convenience Store IP Assignment; and
     (vi) the Convenience Store Purchase Price, in immediately available funds
by wire transfer to an account designated by PRMA in writing to Purchaser no
less than one Business Day prior to the Closing Date.
     Section 3.3 Purchase Price Payments at Closing.
     In consideration of the purchase and sale of the foregoing, at the Closing
Purchaser shall pay to Seller (i) the Closing Date Purchase Price plus all sums
due pursuant to Section 3.7, if

21



--------------------------------------------------------------------------------



 



any, and subject to further adjustment post-Closing pursuant to Sections 3.5 and
3.6; provided that if no adjustment is made post-Closing to the Closing Date
Purchase Price pursuant to Sections 3.5 and 3.6, the Closing Date Purchase Price
shall be the Final Purchase Price for purposes of this Agreement, and (ii) to
PRMA, the Convenience Store Purchase Price, which is not subject to post-Closing
adjustment. For avoidance of doubt, the Purchase Price has been allocated
between the Convenience Store and the Membership Interest for tax purposes, and
is not indicative of any right on the part of Purchaser to elect not to purchase
the Convenience Store, and Purchaser hereby acknowledges that it is purchasing
both the Membership Interest and the Convenience Store.
     Section 3.4 Closing Date Purchase Price.
     (a) Four (4) Business Days prior to the Closing, Seller shall deliver to
Purchaser the Estimated Working Capital Statement for the Company and the
Convenience Store (the “Estimated Working Capital Statement”). The Estimated
Working Capital Statement shall be prepared by Seller using the same types of
management judgments, estimates, forecasts, policies, opinions and allocations
(including reserve calculations) that have historically been used in the
preparation of the Company’s and Convenience Store’s financial statements. The
amount of Working Capital of the Company and the Convenience Store set forth in
its Estimated Working Capital Statement shall hereinafter be referred to as the
“Estimated Working Capital.” Purchaser (and its independent accountants) shall
be afforded the opportunity to review the Estimated Working Capital Statement.
     (b) The “Closing Date Purchase Price” shall be the amount of Three Hundred
Ninety-Eight Million Five Hundred Thousand Dollars ($398,500,000) plus the
amount of Estimated Working Capital (if greater than zero), or minus the amount
of the Estimated Working Capital (if less than zero).
     Section 3.5 Adjustment Procedures to the Closing Date Purchase Price.
     (a) As promptly as practicable, but no later than forty-five (45) days
after the Closing (or, if the Closing occurs within the last month of a quarter,
not later than twenty-five (25) days after the Closing), Purchaser shall prepare
and deliver to Seller a statement setting forth the Working Capital of the
Company and the Convenience Store as of the Closing (the “Working Capital
Statement”). The Working Capital Statement shall be prepared by Purchaser using
the same types of management judgments, estimates, forecasts, policies, opinions
and allocations, including reserve calculations, that have historically been
used in the preparation of the Company’s and the Convenience Store’s financial
statements. Following the Closing, Purchaser shall give to Seller and any
independent accountants of Seller access at all reasonable times to the
properties, books, records and personnel of the Company and the Convenience
Store relating to periods prior to the Closing for purposes of reviewing the
Working Capital Statement. Seller shall have thirty (30) days following receipt
of the Working Capital Statement in which to notify Purchaser in writing of any
dispute of any item contained in the Working Capital Statement, which notice
shall set forth in reasonable detail the basis for such dispute and the Working
Capital figure proposed by Seller (the “Dispute Notice”). If Seller fails to
notify Purchaser in writing of any dispute within such thirty-day period, the
Working Capital Statement shall be

22



--------------------------------------------------------------------------------



 



deemed to be a “Final Statement.” In the event that Seller shall so notify
Purchaser of any dispute on or prior to such thirtieth day, any amounts
contained in the Working Capital Statement that are not disputed by Seller in
the Dispute Notice shall be deemed to have been finally determined for purposes
of calculating the Actual Working Capital. For a period of fifteen (15) days
following the delivery of the Dispute Notice to Purchaser, Purchaser and Seller
shall attempt to resolve in good faith the amounts disputed in the Dispute
Notice. During such fifteen-day period, Purchaser shall be permitted to review
the working papers of Seller and Seller’s independent accountants relating to
the Estimated Working Capital Statement and the Dispute Notice, and Seller shall
be permitted to review the working papers of Purchaser and Purchaser’s
independent accountants relating to the Working Capital Statement. Amounts
resolved by such attempts within such fifteen (15) day period shall be deemed to
have been finally determined for purposes of calculating the Actual Working
Capital.
     (b) If Purchaser and Seller are unable to resolve any such dispute prior to
the end of such fifteen (15) day period, the accounting firm of Ernst & Young,
or if Ernst & Young is not available for this engagement, another accounting
firm mutually acceptable to Purchaser and Seller (which in no event shall be
PriceWaterhouseCoopers or Deloitte & Touche) (the “Independent Accounting Firm”)
shall be engaged by Purchaser and Seller as soon as is reasonably practicable to
resolve such dispute and such determination shall be final and binding on the
parties to this Agreement. Purchaser and Seller shall, as soon as is reasonably
practicable after the engagement of the Independent Accounting Firm, submit
their respective determinations and calculations and the items remaining in
dispute for resolution to the Independent Accounting Firm. The Independent
Accounting Firm may not make any determination with respect to any matter not
set forth in the Dispute Notice and shall make its determination solely
regarding the remaining disputed items (based solely on the principles of
calculation specified in this Agreement with regard to such disputed items). The
Independent Accounting Firm’s determination shall not be more than the amount of
the Working Capital set forth in the Dispute Notice or less than the amount of
the Working Capital of the Company and the Convenience Store as of the Closing
Date set forth in the Working Capital Statement. Each of Purchaser and Seller
and their respective independent accountants shall give the Independent
Accounting Firm access at all reasonable times to the properties, books, records
and personnel of the Company and the Convenience Store relating to periods prior
to the Closing for purposes of reviewing the Estimated Working Capital
Statement, the Dispute Notice and the Working Capital Statement and calculating
the Actual Working Capital. The Independent Accounting Firm shall be instructed
to use every reasonable effort to perform its services within thirty days of
submission of the Estimated Working Capital Statement, the Dispute Notice and
the Working Capital Statement to it and, in any case, as promptly as practicable
after such submission. The Working Capital Statement, as modified by resolution
of any disputes by Purchaser and Seller or by the Independent Accounting Firm,
shall be deemed to be a “Final Statement.”
     (c) Purchaser and Seller shall pay all expenses relating to the engagement
of the Independent Accounting Firm in proportion to the percentage of the dollar
value of the disputed items prevailed upon by each Person. Purchaser and Seller
shall each pay all advisors’ fees, charges and expenses incurred by such Person
in connection with the dispute.

23



--------------------------------------------------------------------------------



 



     Section 3.6 Calculation and Payment of Final Purchase Price.
     The Closing Date Purchase Price shall be adjusted as follows: (i) if the
Actual Working Capital is greater than the Estimated Working Capital, then the
Closing Date Purchase Price shall be increased by the amount of such excess; or
(ii) if the Actual Working Capital is less than the Estimated Working Capital,
then the Closing Date Purchase Price shall be decreased by the amount of such
deficiency (in each such event, the amount of increase or decrease, the “Price
Adjustment,” and the amount so determined, the “Final Purchase Price”).
     To the extent the Final Purchase Price is greater than the Closing Date
Purchase Price, Purchaser shall, within five (5) Business Days of the
determination of a Final Statement, deliver by wire transfer of immediately
available funds to the account specified by Seller in writing for the Closing
Date Purchase Price, an amount equal to the Price Adjustment. To the extent the
Final Purchase Price is less than the Closing Date Purchase Price, Seller shall,
within five (5) Business Days of the determination of a Final Statement, deliver
by wire transfer of immediately available funds to an account specified by
Purchaser in writing (no later than two (2) Business Days prior to the
expiration of such five (5) Business Day period), an amount equal to the Price
Adjustment, in either case without interest.
     Section 3.7 Additional Payments in Event of Closing Date after Target Date.
     Purchaser acknowledges and agrees that the Parties have agreed upon the
Purchase Price in part based upon the representations by Purchaser that it will
be able to receive all necessary Gaming Licenses expeditiously, and that the
Closing will occur on or prior to March 31, 2007 (the “Target Date”). In the
event that the Closing occurs on a date after the Target Date, then Purchaser
shall pay to Seller, at Closing, as additional consideration, interest on the
Purchase Price, calculated from the Target Date through the Closing Date
utilizing a rate of interest equal to seven and one-half percent (7.5%) per
annum, calculated daily and compounded monthly.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER AND PRMA
          Each of Seller and PRMA, severally and not jointly, represents and
warrants to Purchaser, except as set forth herein and in the disclosure schedule
delivered by Seller and PRMA to Purchaser prior to the execution and delivery of
this Agreement (the “Seller Disclosure Schedule”) (except that, with respect to
PRMA, its representations and warranties are limited to those matters relating
solely to PRMA or the Convenience Store as set forth in Section 4.1, Section
4.3(a) through Section 4.3(c), inclusive, Section 4.4, Section 4.8(a) through
Section 4.8(i), inclusive, Section 4.9(b), Section 4.10(a) through
Section 4.10(e), inclusive, Section 4.10(g), Section 4.10(h), Section 4.11(c)
through Section 4.11(d), inclusive, Section 4.12(a), Section 4.13(a) and
Section 4.13.(d), and Section 4.13(e), Section 4.15(a), Section 4.15(b) and
Section 4.16(c) through Section 4.16(l), inclusive, Section 4.17, Section 4.18,
Section 4.19, Section 4.23, and Section 4.25 and PRMA shall in no event be
responsible for any matters involving the Company or any of the Company Gaming
Properties), as follows:

24



--------------------------------------------------------------------------------



 



     Section 4.1 Organization and Qualification.
          Each of Seller, PRMA and the Company is duly incorporated or formed,
as the case may be, validly existing and in good standing under the laws of the
State of Nevada and each has all requisite organizational power and authority to
carry on its business as now being conducted. Each of Seller, PRMA and the
Company is qualified to do business and is in good standing in each other
jurisdiction where the character of the properties owned, leased and operated by
it or the nature of its business makes such qualification necessary, except
where the failure to be in good standing would not reasonably be expected to
have a Material Adverse Effect.
     Section 4.2 Ownership of Membership Interest.
     (a) Seller is the record and beneficial owner of 100% of the Membership
Interest and, except as set forth in Section 4.2(a) of the Seller Disclosure
Schedule, the Membership Interest is free and clear of all Encumbrances,
excepting only restrictions on the subsequent transfer as may be imposed under
applicable Laws. The Membership Interest has been duly authorized, validly
issued and fully paid, and has not been issued in violation of any applicable
Laws, the Company’s Articles of Organization or Operating Agreement or the terms
of any Contract to which any of the Company or Seller is a party or bound. There
are no obligations, contingent or otherwise, to issue, sell or transfer,
repurchase, redeem (or establish a sinking fund with respect to redemption) or
otherwise acquire, or that relate to the holding, voting or disposition of or
that restrict the transfer of all or any portion of the Membership Interest.
There are no bonds, debentures, notes or other Indebtedness of the Company
having voting rights (or convertible into securities having voting rights).
Except as set forth in Section 4.2(a) of the Seller Disclosure Schedule, there
are no other equity interests or securities of the Company reserved for issuance
or any outstanding subscriptions, options, warrants, rights, “phantom” stock
rights, convertible or exchangeable securities, stock appreciation rights, or
other Contracts (other than this Agreement) granting to any Person any interest
in or right to acquire at any time, or upon the happening of any stated event,
any membership interest in the Company or other equity interests or securities
of the Company, or any interest in, exchangeable for, or convertible into, a
membership interest in the Company or other equity interests or securities of
the Company.
     (b) The Company does not own directly or indirectly, of record or
beneficially, or have the right to acquire under any Contract, any capital stock
or equity interests or any securities convertible, exchangeable, redeemable or
exercisable into capital stock or equity interests of any other Person.
     Section 4.3 Authority; No Conflict; Required Filings and Consents.
     (a) Each of Seller and PRMA has all requisite company power and authority
to enter into this Agreement and to consummate the transactions that are
contemplated by this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement by the MGM Entities and the performance
by the MGM Entities of the transactions that are contemplated by this Agreement
have been duly authorized by all necessary corporate or company action on the
part of the MGM Entities, respectively. Except as at that time made or obtained,
as of the Closing Date, no corporate or company act or proceeding on the part of
the MGM Entities or their respective stockholders or members will be necessary
to authorize,

25



--------------------------------------------------------------------------------



 



execute, deliver and perform this Agreement and consummate the transactions
contemplated by this Agreement. This Agreement has been duly executed and
delivered by each of the MGM Entities and, assuming this Agreement constitutes
the valid and binding obligation of Purchaser, constitutes the valid and binding
obligation of each of the MGM Entities, enforceable against each of the MGM
Entities in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (regardless of
whether enforcement is considered in a proceeding at Law or in equity).
     (b) Except as set forth in Section 4.3(b) of the Seller Disclosure
Schedule, the execution and delivery of this Agreement by each of the MGM
Entities does not, and the consummation by each of the MGM Entities of the
transactions to which it is a party that are contemplated by this Agreement,
including the Intercompany Account Settlement will not, (i) conflict with, or
result in any violation or breach of, any provision of the Articles of
Organization, Certificate of Incorporation, Bylaws, Operating Agreement or other
charter document of the MGM Entities, as the case may be, (ii) conflict with,
result in a breach of, constitute a default (or an event which with the giving
of notice or lapse of time, or both, would become a default) under, require any
notice, consent, approval or waiver under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation or continuance of any Encumbrance on the Membership
Interest, any of the assets or properties of the Company or the Convenience
Store pursuant to, any Contract, permit or obligation to which any of the MGM
Entities is a party or by which any of the MGM Entities or any of their
respective assets or properties is bound or (iii) conflict with or violate any
Law or Governmental Order applicable to any of the MGM Entities or the
Membership Interest, any of the assets or properties of the Company or the
Convenience Store, except in the case of clauses (ii) and (iii) where such
conflict or violation is not reasonably expected to have a Material Adverse
Effect.
     (c) Except for (i) the filing of notification reports under the HSR Act,
(ii) any Governmental Approvals related to, or arising out of, compliance with
(x) Gaming Laws and (y) Gaming Licenses, (iii) any Governmental Approvals
related to, or arising out of, compliance with Liquor Licenses, (iv) any
Governmental Approvals as may be required under applicable state securities
Laws, (v) any Governmental Approvals as may be required under any Laws
pertaining to any notification, disclosure or required approval triggered by the
Closing or the transactions contemplated by this Agreement, and (vi) the
satisfaction or waiver of the closing conditions in Section 7.1 and Section 7.3
and the closing deliveries in Section 3.2, no Governmental Approval, or consent,
approval, authorization or action by, notice to, filing with, or waiver from,
any other Person is required in connection with the execution, delivery and
performance by the MGM Entities of this Agreement and consummation by the MGM
Entities of the transactions contemplated by this Agreement.
     Section 4.4 Financial Information.
     Section 4.4 of the Seller Disclosure Schedule contains:
     (a) an audited (i) Supplemental Consolidating Balance Sheet Information of
Parent, including balance sheet information of each Company Gaming Property as
of December 31,

26



--------------------------------------------------------------------------------



 



2005, and (ii) Supplemental Consolidating Income Statement Information and
Supplemental Consolidating Cash Flow Information of Parent, setting forth income
statement information and cash flow information of each Company Gaming Property
for the year ended December 31, 2005, audited by Deloitte & Touche LLP, whose
report thereon is included therein (including all notes thereto);
     (b) an unaudited (i) balance sheet of the Convenience Store as of
December 31, 2005, and (ii) income statement of the Convenience Store for the
year ended December 31, 2005; and
     (c) an unaudited (i) balance sheet of the Company as of August 31, 2006,
(ii) balance sheet of the Convenience Store as of August 31, 2006, (iii) income
statement of the Company for the eight months ended August 31, 2006, and
(iv) income statement of the Convenience Store for the eight months ended
August 31, 2006.
The balance sheet information of each Company Gaming Property included in the
financial statements listed in clause (a)(i) above is true, complete and
accurate in all material respects, has been prepared in accordance with the
books of account and other financial records of the Company, and presents fairly
the assets, liabilities and financial condition of each Company Gaming Property
as of the dates thereof, all in accordance with GAAP. The income statement
information of each Company Gaming Property listed in clause (a)(ii) above is
true, complete and accurate, has been prepared in accordance with the books of
account and other financial records of the Company, and presents fairly the
results of operations of each Company Gaming Property for the periods therein
referred to, all in accordance with GAAP. Except as noted on Schedule 4.4, the
balance sheet information of the Company and the Convenience Store included in
the unaudited financial statements listed in clauses (b)(i), (c)(i), and (c)(ii)
above is true, complete and accurate in all material respects, has been prepared
in accordance with the books of account and other financial records of the
Company and the Convenience Store, and presents fairly the assets, liabilities
and financial condition of the Company and the Convenience Store as of the dates
thereof, all in accordance with GAAP. Except as noted on Schedule 4.4, the
income statement information of the Convenience Store listed in clause (b)(ii),
and of the Company and the Convenience Store listed in clauses (c)(iii) and
(c)(iv) above is true, complete and accurate, has been prepared in accordance
with the books of account and other financial records of the Company and the
Convenience Store, and presents fairly the results of operations of the Company
and the Convenience Store for the periods therein referred to, all in accordance
with GAAP, except that the income statements referenced in clauses (c)(iii) and
(c)(iv) do not include stock compensation expense related to stock options and
stock appreciation rights held by employees of the Company or the Convenience
Store.

27



--------------------------------------------------------------------------------



 



     Section 4.5 No Undisclosed Liabilities.
          Except as set forth in Section 4.5 of the Seller Disclosure Schedule,
the Company does not have any Liability that is not reflected or reserved
against on the company balance sheet contained in Section 4.4(c)(i) or otherwise
disclosed in the notes thereto, other than Liabilities incurred subsequent to
August 31, 2006 in the Ordinary Course of Business, and which do not exceed
Seventy-Five Thousand Dollars ($75,000) individually or Five Hundred Thousand
Dollars ($500,000) in the aggregate.
     Section 4.6 Absence of Certain Changes or Events.
          Except as disclosed in Section 4.6 of the Seller Disclosure Schedule:
(a) since June 30, 2006, and except as otherwise specifically set forth in this
Agreement, the business and operations of the Company have been conducted only
in the Ordinary Course of Business, (b) and, since such date, (i) there has not
been any Material Adverse Effect, and (ii) the Company has not taken any action
that, if taken after the date of this Agreement, would constitute a breach of
any of the covenants set forth in Section 6.1.
     Section 4.7 Taxes.
     Except as set forth in Section 4.7 of the Seller Disclosure Schedule,
during the period of time that Parent has directly or indirectly owned the
Company:
     (a) Seller or the Company (i) has timely filed (taking into account all
valid extensions of time for filing) with the appropriate taxing authorities all
material Tax Returns required by Law to be filed by Seller or the Company, as
the case may be, and (ii) each of Seller and the Company will timely file any
such returns required by Law to be filed (taking into account all valid
extensions of time for filing) on or prior to the Closing Date. Such Tax Returns
are (and, to the extent they will be filed prior to the Closing Date, will be)
complete and accurate in all material respects. The Company does not have
pending any request for an extension of time within which to file Tax Returns.
No waivers of statutes of limitations with respect to any Tax Returns of the
Company have been given by or requested from the Company.
     (b) The Company has timely paid all material Taxes required to have been
paid and has adequately provided in its financial statements for all material
Taxes (whether or not shown on any Tax Return) that have accrued but are not yet
due or payable as of the date of the statement.
     (c) No federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending with regard to any Taxes
or Tax Returns of the Company. The Company has not received notice of any such
pending audits or proceedings. There are no outstanding waivers extending the
statutory period of limitation relating to the payment of Taxes due from the
Company.
     (d) Neither the IRS nor any other taxing authority (whether domestic or
foreign) has asserted, or to the knowledge of the Company threatened to assert,
against the Company any material deficiency or material claim for Taxes.

28



--------------------------------------------------------------------------------



 



     (e) There are no Encumbrances for Taxes upon any property or assets of the
Company, or assets of the Convenience Store, except for Encumbrances for Taxes
not yet due and payable and as to which adequate reserves have been established
on the financial statements of the Company.
     (f) The Company is not a party to and has no obligation under any Tax
sharing agreement or similar arrangement with any other Person with respect to
Taxes of such other Person or any closing agreement pursuant to Section 7121 of
the Code or any predecessor provision thereof, or any similar provision of
state, local, foreign law with any taxing authority.
     (g) With respect to the applicable statute of limitations period that has
not expired, the Company has not been a member of an affiliated group of
corporations, within the meaning of Section 1504 of the Code, or a member of a
combined, consolidated or unitary group for state, local or foreign Tax
purposes, and is not a successor to any such entity that was a member of a
combined, consolidated or unitary group during such period. The Company has no
liability for Taxes of any person as a result of (i) transferee liability,
(ii) being a member of an affiliated, consolidated, combined or unitary group
for any period or otherwise through operation of law or (iii) any tax sharing,
tax indemnity or tax allocation agreement or any other express or implied
agreement.
     (h) The Company has not received a written ruling from any taxing
authority.
     (i) No jurisdiction where the Company does not file a Tax Return has made a
claim that the Company is required to file a Tax Return in such jurisdiction.
     (j) At all times since the Company’s formation, (i) the Company has had
only one member, (ii) the Company has been disregarded as an entity separate
from its sole member within the meaning of Treasury Regulations
Section 301.7701-2(c)(2)(i), and (iii) the Company has never been subject to any
entity-level income, franchise or other similar income-based Taxes.
     (k) To the extent a breach or inaccuracy of any of the following would
result in a Liability of Purchaser or its Affiliates to any Person, whether as a
result of applicable Law, contract or otherwise: (i) PRMA has timely paid and
will continue to pay all Taxes prior to delinquency; and (ii) PRMA has timely
filed all Tax Returns it is required to have filed and will continue to file
such Tax Returns as required by applicable Law and all Tax Returns filed, or to
be filed, by PRMA have been and will be true, correct and complete.
     Section 4.8 Real Property.
     (a) Section 4.8 of the Seller Disclosure Schedule identifies a complete and
accurate list, including the address or other description, and the identity of
the holder of title, of all real property owned by the Company (including all
land, and all interests in buildings, structures, improvements and fixtures
located thereon and all easements and other rights and interests appurtenant
thereto (the “Owned Real Property”), and Section 4.8 of the Seller Disclosure
Schedule identifies a complete and accurate list of all real property leased or
operated by the Company or PRMA (solely in connection with the Convenience
Store), including the date of each Lease, the expiration date of such Lease, the
term of such Lease, the parties to such Lease,

29



--------------------------------------------------------------------------------



 



all renewal rights and options to purchase and a description of the demised
premises thereunder (including all leasehold, subleasehold, ground leasehold, or
other rights to use or occupy any land, buildings, structures, improvements,
fixtures, or other interest in real property used in connection with the Company
or the Convenience Store and the operation of their respective businesses)
(collectively, the “Leased Real Property”). The Company or PRMA, as the case may
be, has good and marketable fee title to all Owned Real Property and has a valid
leasehold interest to all Leased Real Property, subject only to Permitted
Exceptions and those matters described in the Seller Disclosure Schedule.
     (b) With respect to each Lease, except as set forth in Section 4.8(b) of
the Seller Disclosure Schedule, as of the date of this Agreement: (i) there
exists no default thereunder by the Company or PRMA, as applicable, or, to the
knowledge of Seller and the Company (with respect to the Company Gaming
Properties) and PRMA (with respect to the Convenience Store), any other party
thereto; (ii) no defaults (whether or not subsequently cured) are currently
alleged thereunder, by or against either party, and no event has occurred or
failed to occur or circumstance exists which, with the delivery of notice, the
passage of time or both, would constitute such a breach or default, or permit
the termination, modification or acceleration of rent under such Lease; (iii)
such Lease is a valid and binding obligation upon the Company or PRMA, as
applicable, and, to the knowledge of Seller and the Company (with respect to the
Company Gaming Properties) and PRMA (with respect to the Convenience Store), is
a valid and binding obligation of each other party thereto, and is in full force
and effect and enforceable by the Company or PRMA, as applicable, in accordance
with its terms, except as such enforceability may be limited by (x) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar Laws
now or hereafter in effect relating to creditors’ rights generally, and
(y) general principles of equity (regardless of whether enforcement is
considered in a proceeding at Law or in equity); (iv) no security deposit or
portion thereof deposited with respect to such Lease has been applied in respect
of a breach or default under such Lease that has not been redeposited in full;
(v) the interest of tenant thereunder has not been subleased, licensed, or
assigned, and no Person has otherwise been granted the right to use or occupy
the Leased Real Property or any portion thereof; and (vi) there are no
Encumbrances, Contracts, defects, claims or exceptions on or affecting the
estate or interest created thereby or pursuant thereto. Section 4.8(b) of the
Seller Disclosure Schedule may be amended after the date of this Agreement to
add additional exceptions to the foregoing representations that may arise or
occur after the date hereof.
     (c) A complete and accurate rent roll for the Tenant Leases (the “Rent
Roll”) is set forth in Section 4.8(c) of the Seller Disclosure Schedule. There
are no Tenant Leases with respect to the Real Property other than the Tenant
Leases which are set forth on the Rent Roll. Except as set forth in the Rent
Roll, to the knowledge of Seller, as of the date of this Agreement: (i) each
Tenant Lease is in full force and effect; (ii) the tenants have accepted
possession of, and are in occupancy of, all of their respective demised premises
and have commenced the payment of rent under the Tenant Leases to the extent set
forth on the Rent Roll, and there are no offsets, claims or defenses to the
enforcement thereof presently outstanding; (iii) all rents due and payable under
the Tenant Leases have been paid and no portion of any rent has been paid for
any period more than thirty days in advance; and (iv) no tenant or other party
in possession of any of the Real Property subject to the Tenant Leases has any
right to purchase, or holds any right of first refusal to purchase, such
properties. The Rent Roll sets forth the date of each Tenant Lease, the parties

30



--------------------------------------------------------------------------------



 



to each Tenant Lease, the scheduled expiration date of each Tenant Lease, any
arrearages in the payment of rent thereunder as of the date of the Rent Roll,
and all renewal rights and options to purchase and a description of the demised
premises thereunder. Section 4.8(c) of the Seller Disclosure Schedule may be
amended after the date of this Agreement to add Tenant Leases and to add
additional agreements comprising the Tenant Leases so long as Seller complies
with Section 6.1 of this Agreement. Each Tenant Lease is enforceable in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws now or hereafter in effect relating to creditors’ rights
generally and (ii) general principles of equity (regardless of whether
enforcement is considered in a proceeding at Law or in equity).
     (d) Except as set forth in Section 4.8(d) of the Seller Disclosure
Schedule, to the knowledge of the Company or PRMA, as applicable, all material
buildings, structures, fixtures, building systems and equipment included in the
Leased Real Property (the “Improvements”) are in good condition and repair in
all material respects, subject to reasonable wear and tear, and there are no
facts or conditions affecting any of the Improvements that would adversely
interfere with the use or occupancy of the Improvements or any portion thereof
in the operation of the business presently conducted thereon, subject to the
terms of the Leases.
     (e) Except as may otherwise be disclosed under Section 4.24 with respect to
water rights, to the knowledge of Seller and PRMA, none of the Company, Seller
nor PRMA (with respect to the Convenience Store) has received written notice of
any currently proposed or pending assessment for public improvements or
otherwise, and none of them is otherwise aware of any such assessment.
     (f) Except as set forth in Section 4.8(f) of the Seller Disclosure
Schedule, the present use of the Improvements is in substantial conformity with
or is excused from conformity with all applicable zoning Laws, and none of the
Company, Seller or PRMA (with respect to the Convenience Store) has received
written notice of violation thereof or has any knowledge of any such possible
violation.
     (g) Except as disclosed in Section 4.8(g) of the Seller Disclosure
Schedule, all requisite certificates of occupancy required with respect to the
Improvements on any of the Real Property have been obtained and are in full
force and effect.
     (h) Except as set forth in Section 4.8(h) of the Seller Disclosure
Schedule, none of the Company, Seller nor PRMA has received written notice of
any action, proceeding or litigation pending, overtly contemplated or
threatened: (i) to take all or any substantial portion of the Real Property, or
any interest therein, by eminent domain; (ii) to modify the zoning of, or other
governmental rules or restrictions applicable to, the Real Property or the use
or development thereof; (iii) for any street widening or changes in highway or
traffic lanes or patterns in the immediate vicinity of the Real Property; or
(iv) otherwise relating to the Real Property or the interests of the Company or
PRMA therein, and none of them has any knowledge of the foregoing.
     (i) Except as disclosed in Section 4.8(i) of the Seller Disclosure
Schedule, and except for the transactions contemplated by this Agreement, there
are no Contracts or other obligations

31



--------------------------------------------------------------------------------



 



outstanding for the sale, exchange, Encumbrance or transfer of any of the
Company’s or PRMA’s interest in the Real Property, or any portion of it.
     Section 4.9 Tangible Personal Property.
     (a) Section 4.9(a) of the Seller Disclosure Schedule sets forth each item
of Tangible Personal Property (other than inventory and supplies) owned by the
Company having an initial purchase price in excess of One Hundred Thousand
Dollars ($100,000) (including subsequent installment payments) purchased
pursuant to purchase orders within the last two years. Section 4.9(a) of the
Seller Disclosure Schedule sets forth each item of Tangible Personal Property
leased by the Company (other than pursuant to individual leases having an annual
rental of less than Fifty Thousand Dollars ($50,000) or that are terminable by
the Company upon sixty (60) days notice or less without penalty). Section 4.9(a)
of the Seller Disclosure Schedule lists each live gaming device (including
gaming tables), electronic gaming devices (including all slot machines), and
other regulated, gaming related equipment owned, leased or otherwise used by the
Company. Except as set forth in Section 4.9(a) of the Seller Disclosure
Schedule, the Tangible Personal Property owned by the Company is free and clear
of all Encumbrances. Except as set forth in Section 4.9(a) of the Seller
Disclosure Schedule, the Tangible Personal Property owned by the Company is
located at the Real Property. The Tangible Personal Property owned or leased by
the Company is in working order, subject to ordinary wear and tear.
     (b)  Section 4.9(b) of the Seller Disclosure Schedule sets forth each item
of Tangible Personal Property (other than inventory and supplies) owned by PRMA
and used in connection with the operation of the Convenience Store having an
initial purchase price in excess of Fifty Thousand Dollars ($50,000) (including
subsequent installment payments) purchased pursuant to purchase orders within
the last two years. Section 4.9(b) of the Seller Disclosure Schedule sets forth
each item of Tangible Personal Property leased by PRMA in connection with the
operation of the Convenience Store (other than pursuant to individual leases
having an annual rental of less than Twenty-Five Thousand Dollars ($25,000) or
that are terminable by PRMA upon sixty (60) days notice or less without
penalty). Except as set forth in Section 4.9(b) of the Seller Disclosure
Schedule, the Tangible Personal Property owned by PRMA and used in connection
with the operation of the Convenience Store is free and clear of all
Encumbrances. Except as set forth in Section 4.9(b) of the Seller Disclosure
Schedule, the Tangible Personal Property owned by PRMA and used in connection
with the operation of the Convenience Store is located at the Convenience Store
Leased Real Property.
     Section 4.10 Intellectual Property.
     (a) Section 4.10(a) of the Seller Disclosure Schedule sets forth a complete
list of Owned Intellectual Property and Convenience Store Intellectual Property,
including Registered Intellectual Property, including, for each item of such
Intellectual Property, the type of Intellectual Property (e.g., Patent,
Trademark, Copyright) and, to the extent applicable, the number; registration or
application number; issuance, registration or application date; jurisdiction;
owner; owner of record; and any applicable security interests or other
Encumbrances.

32



--------------------------------------------------------------------------------



 



     (b) Section 4.10(b) of the Seller Disclosure Schedule sets forth a complete
list of all IP Agreements that are material to the business of the Company other
than IP Agreements involving license fees or other payment obligations that do
not exceed One Hundred Thousand Dollars ($100,000) annually.
     (c) Section 4.10(c) of the Seller Disclosure Schedule sets forth a complete
list of Assigned Intellectual Property including Registered Intellectual
Property.
     (d) Except as set forth on Section 4.10(d) of the Seller Disclosure
Schedule, there is no pending or, to the knowledge of the MGM Entities,
threatened IP Claim involving the Company, PRMA or any Affiliate of either of
the foregoing involving Owned Intellectual Property or Used Intellectual
Property or Convenience Store Intellectual Property. To the knowledge of the MGM
Entities, the Company does not Infringe and has not during the six (6) year
period prior to the Closing Infringed upon any Intellectual Property of any
third party, and PRMA’s activities relating to the Convenience Store and the
operation thereof do not Infringe and have not during the six (6) year period
prior to the Closing Infringed upon the Intellectual Property of any third
party. To the knowledge of the MGM Entities, no third party is Infringing on or
has during the six (6) year period prior to the Closing Infringed on any Owned
Intellectual Property, Assigned Intellectual Property or Convenience Store
Intellectual Property.
     (e) Except as set forth on Section 4.10(e) of the Seller Disclosure
Schedule, none of the Company, PRMA nor any of their respective Affiliates has
brought or threatened an IP Claim against any Person involving Owned
Intellectual Property, Used Intellectual Property or Convenience Store
Intellectual Property. Each of Seller and PRMA, as applicable, shall promptly
amend Section 4.10(e) of the Seller Disclosure Schedule after the date of this
Agreement to add any IP Claims brought or threatened by it against any Person.
     (f) To the knowledge of Seller, the IP Agreements set forth in
Section 4.10(a) of the Seller Disclosure Schedule are valid and enforceable in
accordance with their terms, and there exists no event or condition (including
the consummation of the transactions contemplated by this Agreement) that
currently is, or that with the giving of notice or lapse of time, or both, would
become, a material default under any such IP Agreement by the Company or any
other party thereto.
     (g) To the knowledge of Seller, the Owned Intellectual Property listed in
Section 4.10(a) of the Seller Disclosure Schedule is subsisting, valid and
enforceable. The Company, PRMA and their respective Affiliates have taken
reasonable steps to maintain the confidentiality of their respective Trade
Secrets included in the Owned Intellectual Property, Used Intellectual Property
or Convenience Store Intellectual Property. All employees, contractors or
consultants involved in the development or enhancement of any Owned Intellectual
Property, Assigned Intellectual Property or Convenience Store Intellectual
Property have executed valid and enforceable written assignments of all rights
in or relating thereto.
     (h) Except as set forth in Section 4.10(h) of the Seller Disclosure
Schedule, no Software that is covered in whole or part by any Owned Intellectual
Property, and, to the MGM Entities’ Knowledge, no Software covered by any Used
Intellectual Property, is a derivative work based upon, or includes or
incorporates, or is included or incorporated into, or is part of, any software

33



--------------------------------------------------------------------------------



 



or product subject to any open source license agreement, including any version
of the General Public License and any other agreement that requires licensees to
permit their sublicensees to grant additional sublicenses and that requires that
sublicensees receive or be provided reasonable access to source code.
     Section 4.11 Contracts.
     (a) Except for those Contracts that are terminable by the Company upon
sixty (60) days notice or less without penalty, Section 4.11(a) of the Seller
Disclosure Schedule sets forth a complete and accurate list of any Contract
providing for aggregate payments to or by the Company in excess of Two Hundred
Fifty Thousand Dollars ($250,000) annually (collectively, the “Material
Contracts”). Upon mutual agreement of the Parties or as expressly permitted by
Section 6.1, Section 4.11(a) of the Seller Disclosure Schedule may be amended
after the date of this Agreement to add as Material Contracts additional
Contracts entered into after the date hereof by the Company. Each Material
Contract is a valid and binding obligation of the Company and, to the knowledge
of the Company, is a valid and binding obligation of each other party thereto,
and is in full force and effect and enforceable by the Company in accordance
with its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar Laws
now or hereafter in effect relating to creditors’ rights generally and
(ii) general principles of equity (regardless of whether enforcement is
considered in a proceeding at law or in equity). The Company has performed all
material obligations required to be performed by it under each Material Contract
to which it is a party, and there has been no breach or default or claim of
default by it or, to its knowledge, by any other party thereto, under any
provision thereof and no event has occurred which, with or without notice, the
passage of time or both, would constitute a default by it or, to the knowledge
of the Company, any other party thereto, under any provision thereof or that
would permit modification, acceleration or termination of any Material Contract
by any other party thereto or by it, except where such failure to perform,
breach, default, claim of default, modification, acceleration or termination
would not reasonably be expected to have a Material Adverse Effect.
     (b) Except as set forth in Section 4.11(b) of the Seller Disclosure
Schedule, the Company is not a party to or bound by (i) any Material Contract
with agents, consultants, advisors, salesmen, sales representatives,
distributors, suppliers or dealers; (ii) any Material Contract providing for the
payment of any bonus or commission based on sales or earnings; (iii) any
Contract for the purchase or sale of any security, except as contemplated by
this Agreement; (iv) any Material Contract for Indebtedness; (v) any Material
Contract relating to the granting of express product or service warranties by
the Company; (vi) any Contract containing a covenant not to compete by the
Company or its Affiliates; (vii) any Contract granting an Encumbrance on the
Membership Interest or any of the assets or properties of the Company;
(viii) any Material Contract permitting or requiring the Company to provide
insurance or indemnification or advance expenses to any Person; (ix) any
Contract for the sale of all or substantially all of the assets, properties or
rights of the Company outside of the Ordinary Course of Business, except as
contemplated by this Agreement; (x) any Material Contract for the sale or
purchase of any real property, or for the sale or purchase of any tangible
personal property; (xi) any employment Contract that involves an aggregate
future or potential liability in excess of One Hundred Thousand Dollars
($100,000); (xii) any joint venture or partnership, merger, asset or stock
purchase or divestiture Contract; and (xiii) any Contract not entered into in
the Ordinary Course

34



--------------------------------------------------------------------------------



 



of Business that results in any Person holding a power of attorney that relates
to the Company or its business or assets (other than Contracts relating to
financing transactions or equipment leasing transactions).
     (c) Other than the transactions contemplated by this Agreement or as set
forth in Section 4.11(c) of the Seller Disclosure Schedule, there are no
Contracts between or among PRMA or the Company on the one hand, and Parent and
its Affiliates (other than the Company), on the other hand (the “Affiliate
Contracts”).
     (d) Except for those Contracts that are terminable by PRMA upon sixty
(60) days notice or less without penalty, Section 4.11(d) of the Seller
Disclosure Schedule sets forth a complete and accurate list of any Contract
relating to the Convenience Store providing for aggregate payments to or by PRMA
in excess of One Hundred Thousand Dollars ($100,000) annually (collectively, the
“Material Convenience Store Contracts”). Upon mutual agreement of the Parties or
as expressly permitted by Section 6.1, Section 4.11(d) of the Seller Disclosure
Schedule may be amended after the date of this Agreement to add as Material
Convenience Store Contracts additional Contracts relating to the Convenience
Store Contracts entered into by PRMA. Each Material Convenience Store Contract
is a valid and binding obligation of PRMA and, to the knowledge of PRMA, is a
valid and binding obligation of each other party thereto, and is in full force
and effect and enforceable by PRMA in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar Laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity). PRMA has performed all material obligations required to be performed by
it under each Material Convenience Store Contract to which it is a party, and
there has been no breach or default or claim of default by it or, to its
knowledge by any other party thereto, under any provision thereof and no event
has occurred which, with or without notice, the passage of time or both, would
constitute a default by it, or, to the knowledge of PRMA any other party
thereto, under any provision thereof or that would permit modification,
acceleration or termination of any Material Convenience Store Contract by any
other party thereto or by it, except where such failure to perform, breach,
default, claim of default, modification, acceleration or termination would not
reasonably be expected to have a Material Adverse Effect.
     Section 4.12 Litigation.
     Except as set forth in Section 4.12 of the Seller Disclosure Schedule,
(a) there is no action, suit or proceeding, claim, arbitration or investigation,
including indemnification matters, against the Company, with respect to any
property or asset of the Company, pending or, to the knowledge of the MGM
Entities, threatened against the Company with respect to any of its properties
or assets, before any Governmental Entity or arbitration body, the adverse
determination of which, individually, would reasonably be expected to result in
liability to Seller in excess of One Hundred Thousand Dollars ($100,000) and not
reasonably be expected to be covered by insurance (subject to deductibles) or
with respect to which punitive damages have been claimed, and (b) there is no
order issued by any governmental agency with regulatory authority over the
Company, or against PRMA with respect to the Convenience Store business, or any
of the Company’s properties or assets or the Convenience Store Assets,
individually in excess of Fifty Thousand Dollars ($50,000), which would not
reasonably be expected to be

35



--------------------------------------------------------------------------------



 



covered by insurance (subject to deductibles) or with respect to which punitive
damages have been claimed. Except as set forth in Section 4.12 of the Seller
Disclosure Schedule, there is no action, suit or proceeding, claim, arbitration
or investigation, including indemnification matters, by the Company or PRMA
(with respect to the Convenience Store), pending, or as to which the Company or
PRMA, as applicable, has sent any notice of assertion. Seller may amend
Schedule 4.12 of the Seller Disclosure Schedule after the date of this Agreement
to add additional actions, suits, proceedings, claims arbitrations or
investigations that may arise after the date hereof.
     Section 4.13 Environmental Matters.
     Except as set forth in Section 4.13 of the Seller Disclosure Schedule:
     (a) Each of the Company and PRMA are, to the respective knowledge of the
Company and PRMA, in compliance with all applicable Environmental Laws (which
compliance includes the possession by the Company of all permits and other
Governmental Approvals required under applicable Environmental Laws, and
compliance with the terms and conditions thereof), except where the failure to
comply would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor PRMA has received any written notice or, to the
knowledge of the MGM Entities, any oral or other notice from any Person alleging
that the Company or the Convenience Store is not in such compliance, and the MGM
Entities are not aware of any such non-compliance, and there are no present
actions, activities, circumstances, conditions, events or incidents that may
prevent or interfere with such compliance. All Governmental Approvals currently
held by the Company or PRMA pursuant to applicable Environmental Laws are set
forth in Section 4.13 of the Seller Disclosure Schedule.
     (b) There is no Environmental Claim pending or, to the knowledge of the MGM
Entities, threatened against the Company, the adverse determination of which
would reasonably be expected to have a Material Adverse Effect.
     (c) There are no present actions, activities, circumstances, conditions,
events or incidents, including the Release or threatened Release of any
Hazardous Materials on, any of the Real Property, that are reasonably expected
to form the basis of any Environmental Claim against the Company or PRMA (with
respect to the Convenience Store or the Real Property subject to the Convenience
Store Lease), the adverse determination of which would reasonably be expected to
have a Material Adverse Effect.
     (d) During the period of the MGM Entities’ ownership of the Company and the
Convenience Store, neither the Company nor PRMA has, nor to the knowledge of the
Company nor PRMA has any other Person, stored, deposited, discharged, buried,
dumped or disposed of Hazardous Materials or any other hazardous wastes produced
by, or resulting from, any business, commercial or industrial activities,
operations or processes, on or beneath any property currently or formerly owned,
operated or leased by the Company, except (i) for inventories of such substances
to be used, and wastes generated therefrom, in the Ordinary Course of Business
of the Company (which inventories and wastes, if any, were and are stored or
disposed of in accordance with applicable Environmental Laws), or (ii) as would
not reasonably be expected to have a Material Adverse Effect.

36



--------------------------------------------------------------------------------



 



     (e) The Company and PRMA have delivered or made available to Purchaser
complete, accurate and current copies and results of any reports, studies,
analyses, tests or monitoring possessed or initiated by or on behalf of the MGM
Entities and in their possession pertaining to Hazardous Materials, if any, in,
on, beneath or adjacent to any of the Real Property or regarding compliance by
the Company and PRMA (with respect to the Convenience Store and the Real
Property subject to the Convenience Store Lease) with applicable Environmental
Laws.
     (f) Neither of the Company and PRMA has agreed to assume, undertake or
provide indemnification for any liability or any other Person under any
Environmental Law, including any obligation for corrective or remedial action.
     Section 4.14 Employee Benefit Plans.
     (a) Section 4.14(a) of the Seller Disclosure Schedule sets forth a
complete, accurate and current list of each deferred compensation and each bonus
or other incentive compensation, stock purchase, stock option and other equity
compensation plan, program, agreement or arrangement, each severance or
termination pay, medical, surgical, hospitalization, life insurance and other
“welfare” plan, fund or program (within the meaning of section 3(1) of ERISA);
each profit-sharing, stock bonus or other “pension” plan, fund or program
(within the meaning of section 3(2) of ERISA), each employment, termination,
change in control or severance agreement; and each other employee benefit plan,
fund, program, agreement or arrangement; in each case, that is sponsored,
maintained or contributed to or required to be contributed to by the Company,
Parent or by any trade or business other than the Company, whether or not
incorporated, that together with Parent would be deemed a “single employer”
within the meaning of section 414 of the Code and/or section 4001(b) of ERISA
(an “ERISA Affiliate”), or to which the Company, Parent or an ERISA Affiliate is
a party, whether written or oral, for the benefit of any employee or former
employee of the Company or with respect to which the Company has any Liability
(collectively, the “Plans”). None of the Company, Parent or any ERISA Affiliate
has any legally binding or publicly announced commitment or formal plan to
create any additional employee benefit plan or modify or change any existing
Plan that would affect any employee or former employee of the Company.
     (b) With respect to each Plan, Seller has delivered or made available to
Purchaser complete, accurate and current copies of each of the following
documents:
     (i) a copy of the Plan and any amendments thereto (or if the Plan is not a
written Plan, a written description of the material terms thereof);
     (ii) a copy of the two most recent annual reports and actuarial reports, if
required under ERISA, and the most recent report (if any) prepared with respect
thereto in accordance with Statement of Financial Accounting Standards No. 87;
     (iii) a copy of the most recent Summary Plan Description required under
ERISA with respect thereto;
     (iv) if the Plan is funded through a trust or any third-party funding
vehicle, a copy of the trust or other funding agreement and the latest financial
statements thereof (if any); and

37



--------------------------------------------------------------------------------



 



     (v) the most recent determination letter received from the IRS with respect
to each Plan intended to qualify under section 401 of the Code.
     (c) None of the Plans is subject to Section 302 or Title IV of ERISA or
Section 412 of the Code, and the Company has no Liability under Title IV or
Section 302 of ERISA with respect to any plan that is or has within the past six
years been sponsored, maintained or contributed to (or required to be
contributed to) by Parent or any ERISA Affiliate. Each Plan has been maintained,
operated and administered in compliance in all material respects with its terms
and with the applicable provisions of Law, including ERISA and the Code. The
Company has no Liability, directly or indirectly, for (i) excise taxes
(including interest and penalties) on account of any non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA), or (ii) any breach of fiduciary duty under ERISA.
     (d) As of the date of this Agreement, all contributions required to be made
with respect to any Plan have been timely made, or are reflected on the audited,
consolidated balance sheet (or the notes thereto) of Parent contained in its
Form 10-K for the fiscal year ended December 31, 2005 filed with the SEC on
March 13, 2006 to the extent such contributions were required to have been so
reflected by the Exchange Act. There has been no amendment to, written
interpretation of or announcement (whether or not written) by Parent or any
ERISA Affiliate relating to, or change in employee participation or coverage
under, any Plan that would increase materially the expense of maintaining such
Plan above the level or expense incurred in respect thereof for the Parent’s
most recent fiscal year ended prior to the date of this Agreement.
     (e) Except as set forth in Section 4.14(e) of the Seller Disclosure
Schedule, the consummation of the transactions contemplated by this Agreement
will not, either alone or in combination with another event, (i) entitle any
current or former director, officer or employee of the Company to severance pay,
unemployment compensation or any other payment or distribution, (ii) accelerate
the time of payment or vesting of any benefits granted under any Plan, or
increase, the amount of compensation due any such director, officer or employee,
(iii) result in the forgiveness of any Indebtedness with respect to any such
director, officer or employee, or (iv) result in the obligation to fund benefits
with respect to any such director, officer or employee. No payment or benefit
which will or may be made in connection with the transactions contemplated by
this Agreement (either alone or in combination with another event) by the
Company or any of its respective Affiliates with respect to any employee or
former employee of the Company who is a “disqualified individual” (within the
meaning of Section 280G of the Code) will be characterized as a “parachute
payment” (within the meaning of Section 280G of the Code).
     (f) There has been no material failure of a Plan that is a group health
plan (as defined in Section 5000(b)(1) of the Code) to meet the requirements of
Section 4980B(f) of the Code with respect to a qualified beneficiary (as defined
in Section 4980B(g) of the Code). Neither Parent nor any ERISA Affiliate has
contributed to a nonconforming group health plan (as defined in Section 5000(c)
of the Code) and neither Parent nor any ERISA Affiliate of Parent has incurred a
Tax under Section 5000(a) of the Code that is or could become a Liability of
Purchaser or the Company. No Plan that is a welfare benefit plan (as defined in
Section 3(1) of ERISA) provides benefits to former employees of the Company or
its ERISA Affiliates, other than pursuant to Section 4980B of the Code or other
applicable Law.

38



--------------------------------------------------------------------------------



 



     (g) No action or claims (other than routine claims for benefits made in the
ordinary course of plan administration for which plan administrative review
procedures have not been exhausted) are pending, or, to the knowledge of Seller,
threatened against or with respect to any Plan, the Company or any ERISA
Affiliate with respect to any Plan, or any fiduciary (as defined in Section
3(21) of ERISA) of any Plan, which could reasonably be expected to result in any
material Liability to the Company. There are no audits, inquiries,
investigations, or proceedings pending or, to the knowledge of Seller,
threatened by any Governmental Entity with respect to any Plan, which could
reasonably be expected to result in any material Liability to the Company.
     (h) Each Plan that is a nonqualified deferred compensation plan (as defined
under Section 409A of the Code) that is subject to the requirements of
Section 409A of the Code has been operated and administered in good faith
compliance with Section 409A of the Code from the period beginning January 1,
2005 through the date hereof.
     Section 4.15 Compliance with Applicable Laws.
     Except as disclosed in Section 4.15 of the Seller Disclosure Schedule:
     (a) (i) Each of the Company and PRMA (with respect to the Convenience
Store) is complying with, and during the period of the MGM Entities’ ownership
of the Company and PRMA, to the knowledge of Seller, each of the Company and
PRMA (with respect to the Convenience Store) has complied with, all applicable
Laws in all material respects, and (ii) during the period of the MGM Entities’
ownership of the Company and PRMA, neither the Company nor PRMA (with respect to
the Convenience Store) has received written notice of any asserted present or
past failure to comply with all applicable Laws in all material respects, nor
does either have any knowledge of such non-compliance.
     (b) The Company and PRMA (with respect to the Convenience Store) each have
all material Governmental Approvals necessary for each to carry on its
non-gaming business as now conducted and during the period of the MGM Entities’
ownership of the Company and the Convenience Store, respectively, there have
occurred no defaults, revocations or suspensions under any material Governmental
Approvals, except for such defaults, revocations or suspensions which have been
resolved.
     (c) The Company holds all Gaming Licenses necessary to operate its gaming
business, and such Gaming Licenses are in full force and effect and have not
been revoked or suspended, and during the period of the MGM Entities’ ownership
of the Company there have been no material violations under such Gaming Licenses
that have not been resolved. During the MGM Entities’ ownership of the Company,
the Company has maintained at all times cash reserves required by Gaming Laws.
     (d) During the period of the MGM Entities’ ownership of the Company, the
Company has not: (i) applied for a casino, racing or other Gaming License in any
state or other jurisdiction and been denied; (ii) experienced any revocation or
failure to renew any such license; or (iii) withdrawn or not applied for any
such license or renewal after being informed orally or in writing by any
Governmental Entity, that the Company would be denied such a license or renewal
if it were applied for.

39



--------------------------------------------------------------------------------



 



     (e) The Company’s and PRMA’s respective directors, officers, employees and
stockholders hold all Governmental Approvals (including all Gaming Licenses and
other authorizations under Gaming Laws and Liquor Licenses) necessary to carry
on their respective businesses (with respect to PRMA, as it relates to the
Convenience Store business) as now conducted, each of which is in full force and
effect, and there has occurred no default, revocation or suspension under any
such Governmental Approval, except for such defaults, revocations or suspensions
which have been resolved or which would not be materially adverse to the
operation of the Company and the Convenience store taken as a single enterprise.
     Section 4.16 Labor Matters.
     Except as set forth in Section 4.16 of the Seller Disclosure Schedule:
     (a) The Company is, and during the MGM Entities’ ownership of the Company
has been, in substantial compliance with all applicable Laws respecting
employment and employment practices, terms and conditions of employment, wages,
hours of work and occupational safety and health, and is not and has not engaged
in any unfair labor practices as defined in the NLRA or other applicable Law.
     (b) There is no labor strike, dispute, slowdown, stoppage or lockout
pending or, to the knowledge of the Company or Seller, threatened against or
affecting the Company, and no labor strike, dispute, slowdown, stoppage or
lockout against or affecting the Company has occurred during the MGM Entities’
Ownership of the Company.
     (c) Neither the Company nor PRMA is a party to or bound by any collective
bargaining or similar agreement with any labor organization, or work rules or
practices agreed to with any labor organization or employee association
applicable to employees or former of the Company or the Convenience Store, as
applicable.
     (d) None of the employees of the Company or the Convenience Store is
represented by any labor organization in their capacities as employees of the
Company or the Convenience Store, nor does any question concerning
representation exist concerning such employees, and, to the knowledge of the MGM
Entities, there are no current union organizing activities among the employees
of the Company or the Convenience Store, as applicable, nor does any question
concerning representation exist concerning such employees.
     (e) The Company, Seller and PRMA have delivered or made available to
Purchaser a complete and accurate copy of all written personnel policies, rules
or procedures, and summaries of all oral personnel policies, rules or
procedures, applicable to employees of the Company and the Convenience Store.
     (f) There is no unfair labor practice charge or complaint against any of
the Company, Seller or PRMA (with respect to the Convenience Store) pending or,
to the knowledge of the MGM Entities, threatened before the NLRB or any other
Governmental Entity, and none of them has any knowledge of any such charge or
complaint.
     (g) None of the Company, Seller nor PRMA (with respect to the Convenience
Store) has received written notice of any grievance arising out of any
collective bargaining agreement

40



--------------------------------------------------------------------------------



 



or other grievance procedure against the Company or PRMA, as applicable, and
none of them has any knowledge of any such grievance.
     (h) There is no charge or complaint with respect to or relating to the
Company or PRMA pending or, to the knowledge of the MGM Entities, threatened
before the Equal Employment Opportunity Commission or any other Governmental
Entity responsible for the prevention of unlawful employment practices and none
of them has any knowledge of any such charge or complaint.
     (i) None of the Company, Seller nor PRMA (with respect to the Convenience
Store) has received written notice of the intent of any Governmental Entity
responsible for the enforcement of labor, employment, wages and hours of work,
or occupational safety and health Laws to conduct an investigation with respect
to or relating to the Company or PRMA, as applicable, nor does any of them have
knowledge of any such intent, and no such investigation is in progress.
     (j) There is no complaint, lawsuit or other proceeding pending or, to the
knowledge of the MGM Entities, threatened in any forum by or on behalf of any
present or former employee of the Company or the Convenience Store, as
applicable, any applicant for employment or classes of the foregoing alleging
breach of any express or implied Contract of employment, any Law governing
employment or the termination thereof or other discriminatory, or wrongful or
tortious conduct in connection with the employment relationship, and none of
them has any knowledge of any of the foregoing.
     (k) Each person who has been classified by the Company or PRMA as an
independent contractor or in any non-employee classification has been properly
classified as such, and no such individual is eligible to participate in, nor
does any such person participate in, any Plan and no retroactive participation
in any Plan would result due to reclassification of any such individual as a
common law employee of the Company or PRMA, in each case except where such
classification or participation would not reasonably be expected to be
materially adverse to the operation of the Company and the Convenience Store
taken as a single enterprise.
     (l) The Company and PRMA have withheld and reported all material amounts
required by applicable Law or agreement to be withheld and reported with respect
to wages, salaries and other payments to employees or former employees.
     Section 4.17 Compliance with the WARN Act.
     Except as set forth in Section 4.17 of the Seller Disclosure Schedule, the
Company has not (a) effectuated a “plant closing” (as defined in the WARN Act)
affecting any site of employment or one or more facilities or operating units
within any site of employment or facility of the Company, (b) effectuated a
“mass layoff” (as defined in the WARN Act) affecting any site of employment or
facility of the Company or (c) been affected by any transaction which would, or
engaged in layoffs or employment terminations sufficient in number to, trigger
application of any similar Law. None of the employees of the Company has
suffered an “employment loss” (as defined in the WARN Act) since six (6) months
prior to the date of this Agreement.

41



--------------------------------------------------------------------------------



 



     Section 4.18 Indebtedness.
     Section 4.18 of the Seller Disclosure Schedule sets forth a complete and
accurate list of all outstanding Indebtedness of the Company and PRMA as of the
date of this Agreement which would survive the Closing. Neither the Company nor
PRMA is in default and no waiver of default is currently in effect with respect
to any such Indebtedness, and no event or condition exists with respect to any
Indebtedness of the Company or PRMA that would permit (or that with notice or
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
     Section 4.19 Insurance.
     Section 4.19 of the Seller Disclosure Schedule sets forth a complete and
accurate description of all policies of property and casualty insurance,
including physical damage, general liability, workers compensation and all other
forms of insurance and similar arrangements (collectively, the “Policies”)
presently in effect with respect to the properties, assets and operations of the
Company and the Convenience Store. Except as set forth in Section 4.19 of the
Seller Disclosure Schedule, all Policies are in full force and effect, all
premiums with respect thereto covering all periods up to and including the
Closing Date have been paid, and no notice of cancellation or termination has
been received with respect to any Policies; and no insurance or proceeds
relating to such Policies have been assigned by the Company to any Person. For
each Policy, Section 4.19 of the Seller Disclosure Schedule sets forth: (a) the
date thereof; (b) the name of the insurer; (c) the names of the entities covered
thereby; and (d) the expiration date. Except as set forth in Section 4.19 of the
Seller Disclosure Schedule, the Policies: (w) are sufficient for compliance in
all material respects with all Contracts to which the Company or PRMA is a party
or bound, (x) are valid, outstanding and enforceable, and (y) provide sufficient
insurance coverage for the properties, assets and operations of the Company and
the Convenience Store. The MGM Entities have delivered or made available to
Purchaser a list of all claims made under the Policies set forth in Section 4.19
of the Seller Disclosure Schedule and of all payments made to the Company
thereunder since January 1, 2006, and the information contained in such list is
complete, accurate and current. Any insurance refunds due to Parent or its
Affiliates are to be retained by Seller or Parent.
     Section 4.20 Internal Controls and Procedures.
     The Company maintains accurate books and records reflecting its assets and
liabilities and maintains proper and adequate internal accounting controls that
provide assurance that: (a) transactions are executed with management’s
authorization; (b) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets;
(c) access to its assets is permitted only in accordance with management’s
authorization; (d) the reporting of its assets is compared with existing assets
at regular intervals; and (e) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis;
except as set forth on Section 4.20 of the Seller Disclosure Schedule.

42



--------------------------------------------------------------------------------



 



     Section 4.21 Brokers.
     Except as disclosed in Section 4.21 of the Seller Disclosure Schedule, no
broker, financial advisor or finder is entitled to any brokerage fees,
commissions or finder’s fees in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of the MGM Entities
or their respective Affiliates.
     Section 4.22 Solvency; Sufficient Capital.
     After giving effect to the Intercompany Account Settlement, (a) the fair
saleable value of all of the assets and properties (including goodwill) of the
Company will be greater than the total of its Liabilities and (b) the projected
cash flow from operating activities of the Company is sufficient to pay the
probable Liability on its existing debts as such debts become due and payable
and will not result in unreasonably small capital of the Company. The Company
currently pays its Liabilities as they become due and payable in the normal
course of business.
     Section 4.23 Sufficiency of Assets and Contracts.
     Except with respect to the Retained Property and the matters set forth in
Section 4.23 of the Seller Disclosure Schedule, after giving effect to the
Closing, (i) the Company will own or license, lease from or contract with a
Person that is not an Affiliate of Parent all Intellectual Property, Real
Property, Tangible Personal Property, IP Agreements, Material Contracts and
Leases that are reasonably necessary for the conduct of the businesses of the
Company in substantially the same manner as presently conducted, and
(ii) Purchaser will own or license, lease from or contract with a Person that is
not an Affiliate of Parent all Intellectual Property, Real Property, Tangible
Personal Property, IP Agreements, Material Contracts and Leases that are
reasonably necessary for the operation of the Convenience Store in substantially
the same manner as presently operated.
     Section 4.24 Water Rights
     Notwithstanding anything to the contrary contained in this Agreement, this
Section 4.24 is the sole and exclusive Section within this ARTICLE IV relating
to representations or warranties involving water, including without limitation,
water permits, water quality, right, title and interest in and to water, water
usage, access to water, and obligations to provide water to others
(collectively, “Water Rights”). Except as disclosed in Section 4.24 to the
Seller Disclosure Schedule:
     (a) Section 4.24 of the Seller Disclosure Schedule sets forth a complete,
accurate and current list of any Contract setting forth any rights, privileges,
responsibilities or obligations the Company has with respect to the use, access,
delivery or treatment of water at the Company Gaming Properties (the “Water
Rights Contracts”).
     (b) Except as set forth in Section 4.24(b) of the Seller Disclosure
Schedule, the enforceability after the Closing by the Company of the Water
Rights or the Water Rights Contracts shall not be adversely affected in any
material respect by the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and no notice to, or
consent, approval or waiver is required from any other Person.

43



--------------------------------------------------------------------------------



 



     (c) The Water Rights constitute all of the rights owned or used by the
Company in and to water, water usage, access to water and obligations to provide
water to other Persons.
     Section 4.25 Knowledge.
     Whenever in the course of the representations and warranties of Seller and
PRMA set forth in this ARTICLE IV, reference is made in connection with any
matter to the knowledge of such Party, or the best of such Party’s knowledge,
Purchaser understands and intends that such reference shall be deemed to include
only those matters within the knowledge of Paul Roshetko or Michael Puggi as
would be imputed to such Persons after a reasonable internal inquiry, excepting
inquiries to any third party or other Person not employed by the Company or the
Convenience store as the case may be.
     Section 4.26 Understanding With Respect to Representations and Warranties.
     Purchaser is an informed and sophisticated purchaser experienced in the
evaluation and purchase of interests similar to the Membership Interest and the
Convenience Store. Purchaser and/or one or more of its Affiliates have
undertaken extensive investigation and have been provided with and have
evaluated all of the documents and information as they have deemed necessary or
advisable to enable them to make informed and intelligent decisions with respect
to the execution, delivery and performance of this Agreement. Purchaser
acknowledges that the only representations and warranties of the MGM Entities
are those set forth in this Agreement. Purchaser, on behalf of itself and each
of its Affiliates acknowledges that the MGM Entities make no representation or
warranty with respect to any projections, budgets, or estimates delivered or
made available to Purchaser, or its Affiliates of future revenues, future
results of operations (or any component thereof) of the business or future
business of the Company or the Convenience Store.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to the MGM Entities that the statements
contained in this ARTICLE V are true and correct, except as set forth herein and
in the disclosure schedule delivered by Purchaser to Seller and PRMA before the
execution and delivery of this Agreement (the “Purchaser Disclosure Schedule”).
     Section 5.1 Organization of Purchaser; No Business Operations.
     (a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.
     (b) Other than in connection with the transactions contemplated by this
Agreement, since its date of incorporation, Purchaser has not conducted any
business, has not owned, leased or operated any real property, has not entered
into any Contract and has not incurred any Liabilities.

44



--------------------------------------------------------------------------------



 



     Section 5.2 Capitalization.
     The authorized capital stock of Purchaser consists solely of Two Thousand
Five Hundred (2,500) shares of common stock, no par value per share (the
“Purchaser Common Stock”), of which Three Hundred (300) shares of Purchaser
Common Stock are issued and outstanding, and are free and clear of all
Encumbrances, excepting only (a) Encumbrances imposed under any financing
documents entered into in connection herewith, and (b) restrictions on the
subsequent transfer as may be imposed under applicable Laws.
     Section 5.3 Authority; No Conflict; Required Filings and Consents.
     (a) Purchaser has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions that are contemplated by this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement by Purchaser and the consummation of the transactions that are
contemplated by this Agreement have been duly authorized by all necessary
corporate action on the part of Purchaser. No corporate act or proceeding on the
part of Purchaser or its stockholders is necessary to authorize, execute and
deliver this Agreement and consummate the transactions contemplated by this
Agreement. This Agreement has been duly executed and delivered by Purchaser and,
assuming this Agreement constitutes the valid and binding obligation of Seller
and PRMA, constitutes the valid and binding obligation of Purchaser ,
enforceable against it, in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar Laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity (regardless of whether enforcement is considered in a proceeding at Law
or in equity).
     (b) Except as set forth in Section 5.3(b) of the Purchaser Disclosure
Schedule, the execution and delivery of this Agreement by Purchaser does not,
and the consummation by Purchaser of the transactions to which it is a party
that are contemplated by this Agreement will not, (i) conflict with, or result
in any violation or breach of, any provision of the Articles of Incorporation or
Bylaws of Purchaser (ii) conflict with, result in a breach of, constitute a
default (or an event which with the giving of notice or lapse of time, or both,
would become a default) under, require any notice, consent, approval or waiver
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation or
continuance of any Encumbrance on any of the assets or properties of Purchaser
pursuant to, any Contract, permit or obligation to which Purchaser is a party or
by which it or any of its assets or properties is bound, or (iii) conflict with
or violate any Law or Governmental Order applicable to Purchaser or any of its
respective assets or properties, except in the case of clauses (ii) and
(iii) where it would not reasonably be expected to result in a material adverse
effect on the ability of Purchaser to consummate the transactions contemplated
by this Agreement.
     (c) Except for: (i) the filing of notification reports under the HSR Act,
(ii) any Governmental Approvals related to, or arising out of, compliance with
Gaming Laws, (iii) any Governmental Approvals related to, or arising out of,
compliance with Liquor Licenses, (iv) any Governmental Approvals as may be
required under applicable federal or state securities Laws,

45



--------------------------------------------------------------------------------



 



(v) any Governmental Approvals as may be required under any Laws pertaining to
any notification, disclosure or required approval triggered by the Closing or
the transactions contemplated by this Agreement, and (vi) the satisfaction or
waiver of the closing conditions in Section 7.1 and Section 7.2 and the closing
deliveries in Section 3.2, no Governmental Approval, or consent, approval,
authorization or action by, notice to, filing with, or waiver from, any other
Person is required in connection with the execution, delivery and performance of
this Agreement by Purchaser and consummation by Purchaser of the transactions
contemplated by this Agreement.
     Section 5.4 Brokers.
     Except as set forth in Section 5.4 of the Purchaser Disclosure Schedule, no
broker, financial advisor or finder is entitled to any brokerage fees,
commissions or finder’s fees in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Purchaser or its
Affiliates.
     Section 5.5 Licensing.
     Neither Purchaser nor any of its officers, directors, principals or
Affiliates who may reasonably be considered in the process of determining the
suitability of Purchaser (any such Persons, the “Licensing Affiliates”) has ever
been denied, or had revoked, a gaming license by a Gaming Authority or
Governmental Entity. Purchaser and each of its Licensing Affiliates that are
licensed (collectively, the “Licensed Parties”) are in good standing in each
jurisdiction where Purchaser or its Licensing Affiliates own or operate a gaming
facility. To the knowledge of Purchaser, there are no facts, which if known to
the regulators under the Gaming Laws, that would (a) be reasonably likely to
result in the denial, revocation, limitation or suspension of a gaming license
issued to Purchaser, or (b) result in a negative outcome to any finding of
suitability proceedings currently pending, or under the suitability proceedings
necessary for the consummation of this Agreement. Purchaser has no reason to
expect that all Gaming Licenses necessary for it to own and operate the Company
and the Convenience Store immediately after Closing will not be timely obtained.
     Section 5.6 Compliance with Gaming Laws.
     Purchaser and its Licensing Affiliates hold all Gaming Licenses necessary
to operate their respective gaming businesses, and such Gaming Licenses are in
full force and effect and have not been revoked or suspended, and there has been
no violation under such gaming licenses, except for such as would not reasonably
be expected to have a material adverse effect on the ability of Purchaser to
consummate the acquisition of the Membership Interest and the Convenience Store.
Purchaser and its Licensing Affiliates have not: (i) applied for a casino,
racing or other gaming license in any state or other jurisdiction and been
denied; (ii) experienced any revocation or failure to renew any such license; or
(iii) withdrawn or not applied for any such license or renewal after being
informed orally or in writing by any Governmental Authority, that the Company
would be denied such a license or renewal if it were applied for. Purchaser’s
and its Licensing Affiliates’ respective directors, officers, employees and
stockholders hold all governmental approvals (including all gaming licenses and
other authorizations under Gaming Laws) necessary to carry on their respective
businesses as now conducted, each of which is in

46



--------------------------------------------------------------------------------



 



full force and effect, and there has occurred no default, revocation or
suspension under any such governmental approval.
     Section 5.7 Litigation.
     There is no action, suit or proceeding, claim, arbitration or
investigation, including indemnification matters, against Purchaser or any of
its properties or assets, pending, or as to which Purchaser has received notice
of assertion, or to the knowledge of Purchaser threatened against, Purchaser or
any of its properties or assets, before any Governmental Entity or arbitration
body, the adverse determination of which would reasonably be expected to have a
material adverse effect on the ability of Purchaser to consummate the
acquisition of the Membership Interest and there is no Governmental Order or
arbitration award outstanding against Purchaser or any properties or assets
which would reasonably be expected to have a material adverse effect on the
ability of Purchaser to consummate the acquisition of the Membership Interest or
the Convenience Store. To the knowledge of Purchaser, Purchaser is not a party
or subject to (including any property or asset of Purchaser) or in default of a
Governmental Order or arbitration award.
     Section 5.8 Availability of Funds.
     At the Closing, Purchaser shall have sufficient cash available to enable it
to consummate the transactions contemplated by this Agreement, to operate the
business for the reasonably foreseeable future, to satisfy the assumed
Liabilities and to meet the financial obligations under the Contracts that
Purchaser is assuming as such obligations are presently known or reasonably
anticipated. Attached hereto as Exhibit A are true and correct copies of debt
commitment letters (the “Debt Commitment Letters”) from the financial
institutions identified therein with respect to the financing of the
transactions contemplated by this Agreement. The Debt Commitment Letters are in
full force and effect and have not been modified or amended in any respect.
Purchaser does not have any reason to believe that such financing shall not be
available or that the commitments contained therein shall not be funded, or that
the conditions to the closing of the financings contemplated by the Debt
Commitment Letters cannot be satisfied by Purchaser as of the Closing Date.
     Section 5.9 No Breach
     The execution, delivery and performance by Purchaser of this Agreement and
the consummation by Purchaser of the transactions contemplated hereby, do not
and will not (a) breach, contravene or conflict with Purchaser’s articles of
incorporation or by-laws, or (b) violate any order, injunction, judgment, decree
or award, or federal, state, local or foreign law, ordinance, statute, rule or
regulation to which Purchaser or any Affiliate of Purchaser is subject or by
which Purchaser, its Affiliates or properties may be bound except where such
violations, conflicts, breaches or defaults would not, individually or in the
aggregate, have a material adverse effect on the business, operations or
financial condition of Purchaser that adversely affects Purchaser’s ability to
consummate the transactions contemplated by this Agreement.

47



--------------------------------------------------------------------------------



 



     Section 5.10 Investment Intent.
     Purchaser understands that the Membership Interest may not be sold,
transferred or otherwise disposed of, without registration under the Securities
Act or a valid exemption from registration under the Securities Act and that in
the absence of an effective registration statement covering the Membership
Interest or a valid exemption from registration under the Securities Act, the
Membership Interest must be held indefinitely. Purchaser is acquiring the
Membership Interest for its own account solely for the purpose of investment and
not with a view to, or for offer or sale in connection with, any distribution
thereof.
ARTICLE VI
COVENANTS
     Section 6.1 Conduct of Business of the Company.
     (a) During the period from the date of this Agreement and continuing until
the earlier of the termination of this Agreement or the Closing, subject to the
limitations set forth below, each of PRMA, with respect to the Convenience
Store, and the Company (to the extent applicable) agree, except to the extent
Purchaser shall consent in writing or as expressly contemplated by this
Agreement, to (i) carry on its business and operations diligently, only in the
Ordinary Course of Business, (ii) pay its debts when due (or within any
applicable grace periods) and to pay its Taxes when due subject to the right of
the Company to timely contest the payment of any such debt and/or Tax in good
faith, (iii) pay or perform its other obligations when due (or within any
applicable grace periods), (iv) maintain the Leased Real Property leased by it
and the Owned Real Property and Tangible Personal Property owned by it
substantially in its present repair, order and condition (subject to normal wear
and tear) consistent with the current needs of its business, replace in
accordance with prior practice its inoperable, worn out or obsolete assets with
assets of quality consistent with past practice, and (v) use Commercially
Reasonable Efforts consistent with past practices and policies to preserve
intact its present business organization, keep available the services of its
present officers and key employees and preserve its relationships with its
customers, suppliers, distributors, and others having business dealings with it.
     (b) Without limiting the generality of the foregoing and except (x) as
expressly contemplated by this Agreement, (y) as set forth in Section 6.1 of the
Seller Disclosure Schedule or (z) to the extent Purchaser shall consent in
writing (which consent shall not unreasonably be withheld), during the period
from the date of this Agreement and continuing until the earlier of the
termination of this Agreement or the Closing, the Company (and any of Parent or
its Affiliates acting for or on behalf of the Company) and PRMA, with respect to
the Convenience Store, shall not:
     (i) amend (whether by merger, consolidation or otherwise) or restate its
organizational documents or convert into a different form of entity;

48



--------------------------------------------------------------------------------



 



     (ii) issue, pledge, sell or encumber, or authorize the issuance, pledge,
sale or encumbrance of (A) additional equity securities, or securities
convertible into equity securities, or any rights, warrants or options to
acquire any convertible securities or equity securities, or any other securities
in respect of, in lieu of, or in substitution for, equity securities, or (B) any
properties or assets of the Company or PRMA (with respect to the Convenience
Store), other than sales or transfers of inventory or accounts receivable in the
Ordinary Course of Business consistent with past practice, except for any
pledges which will be released as of the Closing;
     (iii) split, combine, subdivide, reclassify or redeem, purchase or
otherwise acquire, or propose to redeem, purchase or otherwise acquire, any
equity securities or make any other change with respect to its capital
structure;
     (iv) authorize, recommend, propose or announce an intention to adopt a plan
of complete or partial liquidation or dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization or otherwise alter its
corporate structure;
     (v) incur, assume or guaranty any Indebtedness which would survive the
Closing except in the Ordinary Course of Business;
     (vi) change in any material respect any of its current policies or
practices relating to the extension of credit to customers or the collection
from customers of receivables from gaming operations;
     (vii) take, or agree to commit to take, any action that would make any
representation or warranty of it contained herein inaccurate in any material
respect at, or as of any time prior to, the Closing so as to cause the
conditions to Purchaser consummating the transactions contemplated herein not to
be satisfied;
     (viii) close, shut down, or otherwise eliminate any of its hotels, casinos
and related properties, except for such closures, shutdowns or eliminations that
are (A) required by Governmental Order or otherwise required by Law or (B) due
to acts of God, or acts of terrorism, or force majeure events;
     (ix) increase the compensation payable or to become payable or the benefits
provided to its directors, officers or employees, except for normal merit and
cost-of-living increases consistent with past practice, or grant any severance
or termination payment to, or pay, loan or advance any amount to, any director,
officer or employee;
     (x) knowingly cause a default under any Leases for Leased Real Property; or
     (xi) enter into a Contract to do any of the foregoing, or to authorize or
announce an intention to do any of the foregoing.

49



--------------------------------------------------------------------------------



 



     Section 6.2 Cooperation; Notice; Cure.
     Each of the Parties shall promptly notify the other(s) in writing of, and
shall use its Commercially Reasonable Efforts to cure before the Closing Date,
as soon as practicable after it becomes known to such Party, any event,
transaction or circumstance, that causes or will cause any covenant, obligation
or agreement of such Party under this Agreement to be violated or remain
unfulfilled in any material respect or that renders or shall render untrue in
any material respect any representation or warranty contained in this Agreement.
Nothing contained in this Section 6.2 above shall prevent any of the Parties
from giving such notice, using such efforts or taking any action to cure or
curing any such event, transaction or circumstance. No written notice given
pursuant to this Section 6.2 shall have any effect on the representations,
warranties, covenants, obligations or agreements contained in this Agreement for
purposes of determining satisfaction of any condition contained herein.
     Section 6.3 Access to Information.
     (a) The Company shall permit Purchaser and its officers, directors,
principals, employees, advisors, auditors, agents, bankers and other
representatives (collectively, “Representatives”) to meet with its respective
personnel who are responsible for its financial statements, its internal
controls, and its disclosure controls and procedures to discuss such matters as
Purchaser may deem reasonably necessary or appropriate for Purchaser to satisfy
its obligations (if any) under the SOXA post-Closing Date. From the date hereof
until the Closing Date, the Company, Seller and PRMA (with respect to the
Convenience Store) shall afford Purchaser and its Representatives reasonable
access (including for inspection and copying) at all reasonable times to the
Company, the Convenience Store, each of the Company’s, Seller’s and PRMA’s
Representatives, books and records relating to the business, assets and
properties of the Company and the Convenience Store, as applicable, and shall
furnish Purchaser with such financial, operating and other data and information
in connection with the business of the Company and the Convenience Store, as
applicable, as Purchaser may reasonably request.
     (b) On the Closing Date, the Company, Seller and PRMA will deliver or cause
to be delivered to Purchaser all original agreements, documents, books and
records and files stored on computer disks or tapes or any other storage medium
in the possession of the Company or Seller relating to the business of the
Company, or in the possession of the Company or PRMA relating solely to the
business of the Convenience Store; provided, that, Seller and PRMA may retain,
at Seller’s sole cost and expense, copies of the aforementioned items (including
without limitation copies of the Customer List); and provided further that
Seller, PRMA and their Affiliates shall keep strictly confidential and shall not
disclose any such information or use any such information for any purpose other
than in connection with any Tax, audit or similar inquiry relating to periods
prior to the Closing, the preparation of financial statements relating to the
Company or the Convenience Store prior to the Closing, or the pursuit of any
suit, claim, action, proceeding or investigation reasonably related to claims
arising or accruing prior to the Closing. Notwithstanding the foregoing,
Seller’s obligations relating to the Customer List are governed by the terms of
Section 6.9(c).
     (c) The MGM Entities shall deliver to Purchaser promptly after they become
available and in any case within twenty-five (25) days after the end of each
calendar month, combined

50



--------------------------------------------------------------------------------



 



unaudited balance sheets and statements of income of the Company and PRMA (on a
combined basis) as of and for the one (1) month period then ended, and as
promptly as they become available after the end of each calendar quarter,
combined unaudited balance sheets and statements of income of the Company and
the Convenience Store (on a combined basis) as of and for the year to date then
ended. Such financial statements will include Retained Property.
     Section 6.4 Confidentiality of Information.
     Except as necessary or appropriate to comply with its respective
obligations under this Agreement and to consummate the transactions contemplated
by this Agreement, each of the Parties shall comply with, and shall cause their
respective directors, officers, employees, agents and representatives to comply
with, the provisions of the Confidentiality Agreement.
     Section 6.5 Intercompany Account Settlement.
     All intercompany accounts or amounts payable (or accrued) by Parent or any
of its Affiliates (excluding the Company and PRMA, with respect to the
Convenience Store), on the one hand, to the Company or PRMA (with respect to the
Convenience Store), on the other hand, shall, immediately prior to the Closing,
be netted against any intercompany accounts or amounts payable (or accrued),
including any instrument evidencing Indebtedness to the Parent or its
Affiliates, by the Company or PRMA (with respect to the Convenience Store), on
the one hand, to Parent or any of its Affiliates (other than the Company or PRMA
(with respect to the Convenience Store), on the other hand, and the balance, if
any, shall be contributed by Parent to the capital of the Company or distributed
by the Company to Parent (collectively, the “Intercompany Account Settlement”).
After giving effect to the consummation of the Intercompany Account Settlement,
neither the Company nor PRMA (with respect to the Convenience Store), on the one
hand, or the MGM Entities, on the other hand, shall owe or be liable to the
other for the satisfaction of any intercompany accounts or amounts payable (or
accrued) to the other. Purchaser and Seller agree to cooperate following the
Closing to give full effect to the foregoing, including executing such documents
and taking such actions as either party may reasonably request.
     Section 6.6 Governmental Approvals.
     (a) The Parties shall cooperate with each other and use their Commercially
Reasonable Efforts to (and, with respect to the Gaming Laws, shall use their
Commercially Reasonable Efforts to cause their respective directors and officers
to) promptly prepare and file all necessary documentation, to effect all
applications, notices, petitions and filings, to obtain as promptly as
practicable all Governmental Approvals, and to comply (and, with respect to the
Gaming Laws, to cause their respective directors and officers to comply) with
the terms and conditions of all such Governmental Approvals. The Parties and
their respective Affiliates and, with respect to the Gaming Laws, their
respective directors and officers shall (x) file within fifteen (15) days after
the date of this Agreement all required initial applications and documents in
connection with the HSR Act and obtaining the Governmental Approvals under
Nevada Gaming Laws, (y) as soon as reasonably practicable after the date hereof
file all required initial applications and documents in connection with all
Governmental Approvals other than those required under subpart (x), and
(z) shall act diligently and promptly thereafter in responding to additional

51



--------------------------------------------------------------------------------



 



requests and comments in connection therewith and to pursue all such
Governmental Approvals as promptly as possible. The Parties acknowledge that
this Agreement and the transactions contemplated hereby are subject to the
review and approval of the Nevada Gaming Authorities. Each of Seller and
Purchaser shall have the right to consult with the other on, in each case
subject to applicable Laws relating to the exchange of information (including
antitrust Laws and Gaming Laws), all the information relating to the other
Person and any of its Affiliates that appears in any filing made with, or
written materials submitted to, any third Person or Governmental Entity in
connection with the transactions contemplated by this Agreement. Without
limiting the foregoing, each of Seller and Purchaser (the “Notifying Party”)
shall notify the other promptly of the receipt of comments or requests from
Governmental Entities relating to Governmental Approvals, and shall supply the
other with copies of all correspondence between the Notifying Party or any of
its representatives and Governmental Entities with respect to Governmental
Approvals; provided, however, that none of the MGM Entities, on the one hand,
and Purchaser, on the other hand, shall be required to supply the other with
copies of communications relating to the personal applications of individual
applicants except for evidence of filing.
     (b) Each of Seller and Purchaser shall promptly notify the other Party upon
receiving any communication from any Governmental Entity whose consent or
approval is required for consummation of the transactions contemplated by this
Agreement that causes such Person to reasonably believe that there is a
reasonable likelihood that such consent or approval from such Governmental
Entity will not be obtained or that the receipt of any such consent or approval
will be materially delayed.
     (c) Each of Seller and Purchaser shall use their/its respective
Commercially Reasonable Efforts to take, or cause to be taken, all actions
reasonably necessary to (i) defend any lawsuits or other legal proceedings
challenging this Agreement or the consummation of the transactions contemplated
by this Agreement and (ii) prevent the entry by any Governmental Entity of any
Governmental Order challenging this Agreement or the consummation of the
transactions contemplated by this Agreement, appealing as promptly as possible
any such Governmental Order and having any such Governmental Order vacated or
reversed.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
Purchaser acknowledges and agrees that the receipt of Governmental Approvals
and/or the issuance of licenses for the sale of alcoholic beverages and/or
lottery tickets from the Convenience Store is not a condition precedent to the
Closing, and that Purchaser will take all necessary steps to cease such sales
activities at the Convenience Store at the Closing if such licenses have not
been issued to Purchaser at that time.
     Section 6.7 Performance.
     Each of the Parties shall perform all acts to be performed by it pursuant
to this Agreement and shall refrain from taking or omitting to take any action
that would violate or cause to remain unfilled its covenants, obligations or
agreements or breach its representations and warranties hereunder or render them
inaccurate in any material respect as of the date of this Agreement or the
Closing Date or that in any way would prevent or materially adversely affect the
consummation of the transactions contemplated by this Agreement. Each of the
Parties shall use

52



--------------------------------------------------------------------------------



 



its Commercially Reasonable Efforts to satisfy or cause to be satisfied all of
the conditions set forth in Section 7.1, and all the conditions to the
obligations of the other Parties/Party set forth in Section 7.2 and Section 7.3,
respectively.
     Section 6.8 Publicity.
     Seller and Purchaser shall agree on the form and content of any initial
press releases regarding the transactions contemplated by this Agreement and
thereafter shall consult with each other before issuing, provide each other the
opportunity to review and comment upon and use all Commercially Reasonable
Efforts to agree upon, any press release or other public statement with respect
to any of the transactions contemplated hereby and shall not issue directly or
indirectly any such press release or make directly or indirectly any such public
statement prior to such consultation and prior to considering in good faith any
such comments, except (a) as may be required by applicable Law or (b) in
connection with: (i) Parent complying with its obligations under the rules of
the New York Stock Exchange, (ii) Purchaser pursuing any financing in connection
herewith, or (iii) the Parties complying with their respective obligations under
this Agreement.
     Section 6.9 Intellectual Property — General.
     (a) Seller shall not, directly or indirectly, perform or fail to perform
any act whereby any Owned Intellectual Property or Assigned Intellectual
Property may lapse, become abandoned, or become unenforceable, or as a result of
which any opportunity to achieve incontestability or other favorable status or
result with respect to any such Intellectual Property is lost. Before the
Closing, neither Seller nor Parent, nor PRMA, nor Company, nor any Affiliate of
any of the foregoing shall enter into any IP Agreement, other than purchases of
licenses for commercial, off-the-shelf Software involving total license fees and
other payments that do not exceed Twenty-Five Thousand Dollars ($25,000).
     (b) Upon Closing, Parent and its Affiliates agree not to claim any right,
title or interest in, or interfere with the Company’s ownership or use of, any
Owned Intellectual Property.
     (c) Purchaser acknowledges and agrees that (i), subject to Section 6.10(c),
after the Closing, Seller, Parent and its Affiliates other than the Company,
expressly retain all of their right, title and interest in and to all
Intellectual Property that is not specifically identified as Owned Intellectual
Property or Assigned Intellectual Property on Schedule 4.10(a) or
Schedule 4.10(b), respectively, of the Seller Disclosure Schedules, and (ii) all
existing Golf Course Intellectual Property, including without limitation the
name “Primm Valley Golf Club,” is not a part of the transactions contemplated
hereby, and after the Closing, the MGM Entities shall be under no obligation to
change or cease or desist from using any such existing Golf Course Intellectual
Property, or make any changes to any names that include “Primm” in such names,
as is provided in the “Concurrent Use Agreement” to be in form and content
mutually agreeable to Purchaser and Seller. Purchaser further acknowledges and
agrees that after the Closing, Seller, Parent and its Affiliates other than the
Company, retain all of their right, title and interest in and to any information
that any of them have acquired or may acquire through independent means relating
to any player on the Customer List, including without limitation through any
such player’s participation in MGM MIRAGE’s Player’s Club or The One Club.

53



--------------------------------------------------------------------------------



 



     (d) Ownership of rights in the Software specified on Schedule 6.9(d) that
is owned by Parent or Seller or any of their Subsidiaries (other than the
Company) that is Used Intellectual Property shall be retained by Parent or
Seller or such Subsidiary, as the case may be, and Seller or such Subsidiary
hereby grants, or shall cause to be granted as the case may be, an irrevocable,
perpetual, fully transferable (by assignment, sublicense or otherwise),
royalty-free, fully-paid-up, worldwide license on a non-exclusive basis to
create derivative works based on and improvements with respect to such Software
and to use, copy, distribute, publicly perform and display such Software and any
such derivative work or improvement. Seller shall deliver or cause to be
delivered such Software in the form that it exists as of the Closing Date,
including both object code and fully-commented source code versions thereof and
all technical and other documentation relating thereto, with no obligation to
provide upgrades, updates, or other alternations.
     Section 6.10 Intellectual Property — Post-Closing.
     (a) From and after the Closing, Seller shall cause Parent and its
Affiliates not to register or authorize others to Use or register Owned
Intellectual Property, Assigned Intellectual Property, and any other
Intellectual Property substantially or confusingly similar thereto and not
challenge Purchaser’s or any of its Affiliates’ right to Use or register such
Owned Intellectual Property or Assigned Intellectual Property, except as
otherwise provided in the Concurrent Use Agreement. Within thirty (30) days
after the Closing, Seller shall cause Parent and its Affiliates to cease Use in
commerce of Owned Intellectual Property and Assigned Intellectual Property
(other than any Used Intellectual Property separately licensed from a third
party to Parent or such Affiliate). Notwithstanding the foregoing, (i) the
Parties agree that for a period of up to one hundred eighty (180) days from the
Closing Date, Parent and its Affiliates shall be entitled to continue to use the
Company’s Trademarks to the extent that any such Company Trademarks exist as of
the Closing Date on any promotional or advertising materials used in the
business of Parent or its Affiliates or required to be used for any government
or administrative filings; provided, however, that Seller shall cause Parent and
its Affiliates to use their respective Commercially Reasonable Efforts to cease
the Use of the Company’s Trademarks on the soonest possible date and (ii) this
Section 6.10 shall neither diminish nor broaden Parent’s and its Affiliates’
fair use rights, including those provided for under 17 U.S.C. § 107.
     (b) Following the Closing, neither Parent nor Seller shall be responsible
for the future performance of any third party under any assigned license
agreements for third party Software.
     (c) Within thirty (30) days after the Closing, the Company shall cease Use
of any Used Intellectual Property other than Assigned Intellectual Property and
Parent’s and its Affiliates’ Trademarks (other than any Trademarks of Company or
other Trademarks in which any rights are assigned or otherwise transferred or
granted hereunder (collectively, “Transferred Trademarks”)). Notwithstanding the
foregoing, (i) the Parties agree that for a period of up to one hundred eighty
(180) days from the Closing Date, the Company and the Purchaser shall be
entitled to Use the Parent’s and its Affiliates’ Trademarks to the extent that
any such Trademarks exist as of the Closing Date on any promotional or
advertising materials used in the business of the Company or in connection with
the Convenience Store or the operation thereof; provided, however, that (j) the
Company shall use its Commercially Reasonable Efforts to cease the use of the
Parent’s and its Affiliates’ Trademarks (other than the Transferred Trademarks)
at the

54



--------------------------------------------------------------------------------



 



soonest possible date and (ii) this Section 6.10 shall neither diminish nor
broaden Company’s or Purchaser’s fair use rights, including those provided for
under 17 U.S.C. § 107.
     Section 6.11 Employees.
     (a) Upon execution of this Agreement, Purchaser shall be permitted to hold
joint meetings with all employees of the Company and the Convenience Store at
such times as are mutually acceptable to the Company or PRMA, as applicable, and
the Purchaser, and shall be permitted to provide preliminary information
relating to the transactions contemplated by this Agreement, and thereafter
Purchaser shall be entitled to conduct one-on-one meetings with all employees of
the Company and the Convenience Store at such times as Purchaser shall
reasonably request.
     (b) Effective as of the date immediately preceding the Closing Date, the
participation of the Company in all Plans sponsored and maintained by the Parent
and its ERISA Affiliates shall terminate. With respect to any Plans sponsored
and maintained by the Company, Parent shall use its Commercially Reasonable
Efforts to assist Purchaser to negotiate any contracts or arrangements which may
be necessary to operate and administer such Plans to the extent such contracts
and arrangements are maintained by Parent or an ERISA Affiliate on or before the
Closing Date. Notwithstanding any provision of this Agreement to the contrary,
prior to the Closing, the Company, the Seller or the Parent may (i) amend any or
all of the MGM MIRAGE Deferred Compensation Plan I (“DCP I”), MGM MIRAGE
Deferred Compensation Plan II (“DCP II”), MGM MIRAGE Supplemental Executive
Retirement Plan I (“SERP I”), and MGM MIRAGE Supplemental Executive Retirement
Plan II (“SERP II”), and take any and all other actions as it deems necessary,
to transfer to the Seller, effective as of the date immediately preceding the
Closing Date, any or all of the Liabilities of the Company with respect to any
or all of DCP I, DCP II, SERP I and SERP II with respect to any or all of the
employees of the Company through and including such date, and to transfer to the
Seller any right, title or interest, whether contingent or otherwise, that the
Company has or may claim with respect to the trust created by the Trust
Agreement for the MGM MIRAGE Nonqualified Plans (the “Trust Agreement”), to the
extent necessary to enable the Seller to be treated as the grantor of the
account maintained pursuant to section 1.7 of the Trust Agreement with respect
to the Company and to ensure that the payment of such Liabilities will be
deductible by the Seller for Federal and state income tax purposes to the
maximum extent allowed by law, and (ii) amend DCP II and SERP II to provide for
acceleration of the payment of benefits thereunder with respect to employees of
the Company who are employed by the Company, Purchaser or any of their
Affiliates after the Closing, to the extent permitted by Code section 409A.
     (c) Notwithstanding any provision of this Agreement to the contrary,
nothing in this Agreement shall give any employee of the Company or PRMA (at the
Convenience Store) the right to continuing employment or alter the at-will
employment status of any such employee.
     (d) On and after the Closing Date, (i) Purchaser shall cause all employees
of the Company or PRMA (with respect to the Convenience Store) who are employed
by the Purchaser or any of its Affiliates (together, the “Purchaser Group”) on
or after the Closing Date (the “Company Employees”) to receive credit for all
service with the Company and its Affiliates prior to the Closing Date for
purposes of eligibility for and accrual of vacation and other paid time off

55



--------------------------------------------------------------------------------



 



and for purposes of eligibility and vesting under any and all employee benefit
plans, programs, policies and arrangements sponsored by the Purchaser and the
Purchaser Group (such plans, collectively the “New Plans”) to the extent
coverage under any such New Plan replaces coverage under a comparable Plan in
which such Company Employee participates immediately before or at any time after
the Closing Date (such plans, collectively, the “Old Plans”); and (ii) for
purposes of each New Plan providing medical, dental, pharmaceutical, vision
and/or disability benefits to Company Employees and their covered dependents,
Purchaser shall cause all pre-existing condition exclusions and actively-at-work
requirements of such New Plan to be waived for the Company Employees and their
covered dependents, Purchaser shall cause any eligible expenses incurred by such
Company Employees and their covered dependents during the portion of any plan
year of the Old Plan which includes a date of participation in the corresponding
New Plan begins, to be taken into account under such New Plan for purposes of
satisfying applicable deductible, coinsurance and maximum out-of-pocket
requirements applicable to such Company Employee and their covered dependents
for such plan year as if such amounts had been paid in accordance with such New
Plan during the corresponding plan year.
     Section 6.12 Transitional Services.
     Recognizing the existing operational interdependencies between the Company,
on the one hand, and the Convenience Store and the Golf Courses, on the other
hand, the Parties agree that Purchaser, the Company and PRMA shall enter into,
prior to or at the Closing Date, a written agreement (the “Transitional Services
Agreement”) evidencing the arrangements set forth in Schedule 6.12.
     Section 6.13 Termination of Affiliate Contracts.
     Purchaser shall, and shall cause its Affiliates (other than the Company),
on the one hand, and the Company, on the other hand, to terminate the Affiliate
Contracts with effect as of the Closing (the “Termination of Affiliate
Contracts”). The Termination of Affiliate Contracts shall be without Liability
or Loss to the Company, including as to Liabilities or Losses remaining under
any Affiliate Contracts. Seller shall provide a full written release and
exculpation to, and for the benefit of, the Company and Purchaser from any
Liability, Loss, restriction or performance in connection with, arising out of,
or relating to, the Termination of Affiliate Contracts.
     Section 6.14 Termination Fees.
     (a) In the event that either: (X) the MGM Entities are entitled to
terminate this Agreement pursuant to Section 10.1(d) hereof, or (Y) (i) the
Closing has not occurred by the Target Closing Date (as such Target Closing Date
may be extended pursuant to Section 10.1(b) hereof), and (ii) each of the
Closing conditions set forth in Section 7.1 have been satisfied or waived by
Purchaser or would have been satisfied but for Purchaser’s failure to use its
Commercially Reasonable Efforts to perform its respective obligations under this
Agreement, and (iii) each of the Closing conditions set forth in Section 7.3
have been satisfied or waived by Purchaser or would have been satisfied but for
Purchaser failing to use its Commercially Reasonable Efforts to perform its
respective obligations under this Agreement in accordance with the terms and
conditions hereof, and (iv) the MGM Entities are not otherwise in default

56



--------------------------------------------------------------------------------



 



hereunder, then in either such event (X) or (Y) the MGM Entities shall have the
right, as its sole and exclusive remedy, to give written notice to Purchaser of
their intention to terminate this Agreement if Purchaser fails to close (or be
prepared to close) the transactions contemplated by this Agreement on or prior
to the fifth Business Day following receipt of such written notice and as
promptly as practicable following termination (which shall occur automatically
on such fifth Business Day unless agreed to otherwise by the Parties in writing)
Purchaser shall pay, or cause to be paid, in same day funds to Seller, the sum
of Twenty-Five Million Dollars ($25,000,000) (the “Seller Termination Fee”).
Only one Seller Termination Fee shall be payable to Seller regardless of the
circumstances. In the event Seller receives payment of the Seller Termination
Fee, Seller, and Seller on behalf of its Affiliates, agrees to forego and not to
pursue (or aid any other Person in pursuing) or assign any allegation, claim,
right or remedy, whether legal or equitable, including specific performance,
against, directly or indirectly, Purchaser or any of their respective
Affiliates, for Purchaser’s failure to consummate the transactions contemplated
by this Agreement. Subject to the occurrence of the matters set forth in
subsection (X) or subsection (Y) (i), (ii), (iii) and (iv) of the first sentence
of this Section 6.14(a), the Parties acknowledge and agree that the MGM Entities
would sustain substantial damages in the event the sale of the Shares to
Purchaser as contemplated by this Agreement is not consummated as a result of
Purchaser’s failure to close, and Seller’s actual damages in the event the sale
of the Membership Interest and Convenience Store to Purchaser as contemplated by
this Agreement is not consummated as a result of Purchaser’s failure to close
would be difficult or impractical to determine, and the Seller Termination Fee
represents a reasonable estimate of the harm likely to be suffered by Seller in
the event the sale of the Membership Interest and Convenience Store to Purchaser
as contemplated by this Agreement is not consummated as a result of Purchaser’s
failure to close.
     (b) In the event that either: (X)(i) the Closing has not occurred by the
Target Closing Date; and (ii) each of the closing conditions set forth in
Section 7.1 have been satisfied or waived by Seller or would have been satisfied
but for the MGM Entities’ failure to use its Commercially Reasonably Efforts to
perform their respective obligations under this Agreement; and (iii) the Closing
conditions set forth in Section 7.2 have been satisfied or waived by Seller or
would have been satisfied but for Seller failing to use its Commercially
Reasonable Efforts to perform its obligations under this Agreement; and
Purchaser is not otherwise in default hereunder, or (Y) prior to the Estimated
Closing Date Seller executes an agreement with any other Person (other than
Purchaser) for the sale or transfer of the Membership Interest and Convenience
Store or for substantially all of the Company’s Assets, or (Z) Purchaser is
entitled to terminate this Agreement pursuant to Section 10.1(c) hereof, then in
any such event (X) or (Y) or (Z) the Purchaser shall have, as its sole and
exclusive remedy, the right to give written notice to Seller of its intention to
terminate this Agreement (which notice shall also provide appropriate
information respecting the Purchaser Termination Fee) and Seller shall pay, or
cause to be paid, in same day funds to Purchaser, the amount of Purchaser’s
actual and documented third party costs and expenses associated with this
transaction (including without limitation reasonable third party attorney fees
and costs) not to exceed the sum of Four Million Dollars ($4,000,000) (the
“Purchaser Termination Fee”). Only one Purchaser Termination Fee shall be
payable to Purchaser regardless of the circumstances. Purchaser on behalf of its
Affiliates, agrees to forego and not to pursue (or aid any other Person in
pursuing) or assign any allegation, claim, right or remedy, whether legal or
equitable, including specific performance, against, directly or indirectly
Seller, any MGM entity or any of their respective Affiliates, for Seller’s
failure to consummate

57



--------------------------------------------------------------------------------



 



the transactions contemplated by this Agreement. Subject to the occurrence of
the matters set forth in subsections (X)(i), (ii), (iii) or (Y) or (Z) of the
first sentence of this Section 6.14(b), the Parties acknowledge and agree that
Purchaser would sustain substantial damages in the event the sale of the
Membership Interest and Convenience Store to Purchaser as contemplated by this
Agreement is not consummated as a result of Seller’s failure to close, and
Purchaser’s actual damages in the event the sale of the Membership Interest and
Convenience Store to Purchaser as contemplated by this Agreement is not
consummated as a result of Seller’s failure to close would be difficult or
impractical to determine, and the Purchaser Termination Fee represents a
reasonable estimate of the harm likely to be suffered by Purchaser in the event
the sale of the Shares to Purchaser as contemplated by this Agreement is not
consummated as a result of Seller’s failure to close. The foregoing shall be
Purchaser’s sole and exclusive remedy in the event of any failure of the MGM
Entities to consummate the transactions contemplated hereby.
     Section 6.15 Capital Expenditures.
     The Company and PRMA with respect to the Convenience Store shall
(a) undertake and complete any and all capital expenditures required to meet an
emergency (it being understood and agreed that Seller and PRMA shall promptly
notify Purchaser of any such emergency and the emergency expenditures and other
actions taken in response thereto), and (b) undertake and continue in the normal
course of business and consistent with past practice any and all capital
expenditures necessary or appropriate to maintain its respective assets and
properties.
     Section 6.16 Releases.
     Seller shall, and shall cause its Affiliates, to use Commercially
Reasonable Efforts to negotiate and enter into one or more Contracts to release
the Company from all guaranty, credit enhancement, credit support, keep well
obligations or similar arrangements to or for the benefit of, or on behalf of,
Parent and/or its Affiliates (other than the Company) (collectively, the
“Release of Guaranties”).
     Section 6.17 Further Assurances and Actions.
     (a) Subject to the terms and conditions herein, each of the Parties agrees
to use its Commercially Reasonable Efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable Laws and regulations to
consummate and make effective the transactions contemplated by this Agreement,
including, without limitation, using their respective Commercially Reasonable
Efforts to obtain all licenses, permits, consents, approvals, authorizations,
qualifications and orders of Governmental Authorities as are necessary for
consummation of the transactions contemplated by this Agreement, and to fulfill
all conditions precedent applicable to such Party pursuant to this Agreement. In
case at any time after the date of this Agreement and from time to time any
further action is necessary to carry out the purposes of this Agreement and to
vest Purchaser with valid and legal title, to the Membership Interest and all
properties and assets of the Company, and the Convenience Store Assets, each
free and clear of all Encumbrances, including to execute, deliver and file all
such further documents including the termination of financing statements, the
directors, officers and employees of the Parties or their Affiliates shall take
or cause to be taken all such necessary or appropriate action in accordance with
and subject

58



--------------------------------------------------------------------------------



 



to the terms of this Agreement and Seller shall bear the cost of any such
necessary or appropriate action; provided that if such action is necessary or
appropriate due to events or circumstances particular to Purchaser, Purchaser
shall bear the cost of such action.
     Section 6.18 FCC Approvals.
     Seller, PRMA and Purchaser will, as applicable, not later than fifteen
(15) days after the execution of this Agreement by the Parties, execute and file
FCC applications to seek any required consent of the FCC for the transfer of any
licenses possessed by the Company or PRMA in connection with the operation of
the business of the Company or the Convenience Store. The Parties agree to use
their respective Commercially Reasonable Efforts to cooperate with any requests
for information, filing of forms, communications with the FCC or other actions
which are reasonably necessary in order to obtain FCC approval prior to Closing;
provided that, in the event that any such approvals are not obtained prior to
the Closing, the Parties agree to cooperate to make all reasonably necessary
arrangements to permit the Company, to the extent permitted by Law, to continue
to use those frequencies being utilized prior to Closing, after the Closing
until such approvals have been obtained. Notwithstanding the foregoing, if any
required FCC approvals are not obtained on or before the Closing Date, and no
special temporary authority has been granted by the FCC that allows Purchaser to
operate under the FCC licenses, or the consents sought in connection with the
FCC application have not been granted, then the Closing shall nevertheless occur
as scheduled with no reduction in the Purchase Price. In connection with the
foregoing, Purchaser agrees that it will not use or operate any equipment which
is the subject of any FCC licenses, approvals or applications after the Closing
in violation of any requirements of the FCC or any applicable Law.
     Section 6.19 California Lottery License.
     The Parties agree to use their respective Commercially Reasonable Efforts
to cooperate with any requests for information, filing of forms, communications
with the appropriate governmental entity or other actions which are reasonably
necessary in order to obtain such license. If the required licenses are not
obtained on or before the Closing Date, then the Closing shall nevertheless
occur as scheduled with no reduction in the Purchase Price, and the parties will
comply with any applicable requirements of the relevant Governmental Entity or
applicable Law. Purchaser agrees that it will not use or operate any equipment
relative to lottery ticket sales after the Closing in violation of any
requirements of such Governmental Entity.
     Section 6.20 No Control.
     Purchaser understands and agrees that, except as expressly permitted by the
terms of this Agreement, prior to Closing Purchaser shall not, and shall not
attempt to, directly or indirectly control, supervise, direct or interfere with,
any of the Company or the Convenience Store, and until the Closing, the
operations of the Company and the Convenience Store are the sole responsibility
of and under the complete control of Seller and PRMA, as applicable.
     Section 6.21 Transfer Taxes; HSR Filing Fee.
     Notwithstanding anything contained herein to the contrary, Purchaser shall
pay or cause to be paid all sales, use, real property transfer, real property
gains, transfer, stamp, registration,

59



--------------------------------------------------------------------------------



 



documentary, recording, filing or similar Taxes, if any, together with any
interest thereon, penalties, fines, costs, fees, additions to Tax or additional
amounts with respect thereto (collectively, “Transfer Taxes”) incurred in
connection with the purchase and sale of the Membership Interest and the
Convenience Store; provided, however, that Seller shall pay any Transfer Taxes
arising from the transfer of any Retained Property from the Company to any of
Seller or its Affiliates. The Person with primary responsibility under
applicable Law for filing Tax Returns relating to Transfer Taxes shall be
responsible for preparing and timely filing any Tax Returns required with
respect to any such Transfer Taxes. All filing fees pursuant to the pre-merger
notifications under the HSR Act shall be borne by Purchaser.
     Section 6.22 Evidence of Title.
     Purchaser may, at its sole cost and expense, seek to obtain, and Seller
shall make commercially reasonable efforts to cooperate with Purchaser and to
execute and deliver to specified title company(s), such commercially reasonable
documents and instruments as may be reasonably necessary to cause such title
company(s) to issue one or more ALTA 1970 Form B Owner’s Policy(s) of Title
Insurance for the real property owned or leased by the Company, together with
such endorsements as may be commercially available in the applicable
jurisdictions, as may be reasonably requested by Purchaser and as are usual and
customary with respect to similar transactions in the applicable jurisdictions.
In connection with the foregoing, Purchaser agrees that it shall request the
aforementioned title insurance policies from Fidelity National Title or such
other title company that is willing to issue the title insurance policies sought
hereunder.
ARTICLE VII
CONDITIONS TO CLOSING
     Section 7.1 Conditions of the Parties’ Obligations to Effect the Closing.
     The respective obligations of the Parties to this Agreement to effect the
Closing shall be subject to the satisfaction or waiver by each of the Parties
prior to the Closing of the following conditions:
     (a) No Injunctions. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any Governmental Order or Law that is in effect
(whether temporary, preliminary or permanent) and that has the effect of making
the Closing illegal or otherwise prohibiting consummation of the transactions
contemplated by this Agreement and the Closing.
     (b) HSR Act. Any applicable waiting periods, together with any extensions
thereof, under the HSR Act and the antitrust or competition Laws of any other
applicable jurisdiction shall have expired or been terminated.
     (c) Governmental Approvals. Purchaser shall have obtained all material
Governmental Approvals required to consummate the Closing (including under
Gaming Laws), all of which are

60



--------------------------------------------------------------------------------



 



set forth on Schedule 7.1(c) attached hereto, and all such approvals shall
remain in full force and effect, and all statutory waiting periods in respect
thereof shall have expired.
     Section 7.2 Additional Conditions to Obligation of the MGM Entities to
Effect the Closing.
     The obligation of Seller and PRMA to effect the Closing is subject to the
satisfaction of each of the following conditions prior to or concurrent with the
Closing, any of which may be waived in writing exclusively by Seller and PRMA:
     (a) Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement that are not qualified by materiality
shall be true and correct in all material respects, and the representations and
warranties of Purchaser that are qualified by materiality shall be true and
correct in accordance with their express terms, at and as of the Closing, in
each case as if made at and as of such time (except to the extent expressly made
as of an earlier date, in which case as of such earlier date), and as of the
date of this Agreement. Notwithstanding the foregoing, Purchaser may update
certain of the Purchaser Disclosure Schedules, as provided in Article V, and not
be in breach hereof; provided, however, that if any such additional disclosure
affects in any material way the ability of Purchaser to consummate the
transactions contemplated hereunder, Seller may terminate this Agreement in
accordance with Section 10.1(d).
     (b) Performance of Obligation of Purchaser. Purchaser shall have performed
in all material respects all obligations required to be performed by Purchaser
under this Agreement on or prior to the Closing Date.
     (c) Officer’s Certificate. Seller shall have received a certificate dated
the Closing Date duly executed by an officer of Purchaser to the effect of
Section 7.2(b) and Section 7.2(c).
     (d) Opinion of Purchaser’s Counsel. Purchaser shall have delivered the
opinion of Gibson, Dunn & Crutcher LLP, and/or the opinion of Nevada counsel to
Purchaser (which may be in-house counsel, at the Purchaser’s election), dated as
of the Closing Date, substantially in the form of Exhibit B, which shall be
reasonably satisfactory to Seller.
     Section 7.3 Additional Conditions to Obligation of Purchaser to Effect the
Closing.
     The obligation of Purchaser to effect the Closing is subject to the
satisfaction of each of the following conditions prior to or concurrent with the
Closing, any of which may be waived in writing exclusively by Purchaser:
     (a) Representations and Warranties. The representations and warranties of
the MGM Entities contained in this Agreement that are not qualified by
materiality shall be true and correct in all material respects, and the
representations and warranties of the MGM Entities that are qualified by
materiality shall be true and correct in accordance with their express terms, at
and as of the Closing, in each case as if made at and as of such time (except to
the extent expressly made as of an earlier date, in which case as of such
earlier date), and as of the date of this Agreement. Notwithstanding the
foregoing, the MGM Entities may update certain of the Seller

61



--------------------------------------------------------------------------------



 



Disclosure Schedules, as provided in Article IV, and not be in breach hereof;
provided, however, that if any such additional disclosure results in a Material
Adverse Effect, Purchaser may terminate this Agreement in accordance with
Section 10.1(e).
     (b) Performance of Obligations of Seller and PRMA. Seller and PRMA shall
have performed in all material respects all obligations required to be performed
by Seller or PRMA under this Agreement on or prior to the Closing Date.
     (c) Officer’s Certificates. Purchaser shall have received certificates
dated the Closing Date duly executed by officers of Seller and PRMA to the
effect of Section 7.3(a) and Section 7.3(b).
     (d) Release of Guaranties. The Release of Guaranties shall have been
completed.
     (e) Resignation of Directors. Purchaser shall have received letters of
resignation from the directors of the Company.
     (f) Opinion of Seller’s and PRMA’s Counsel. Seller and PRMA shall have
delivered the opinion of Christensen, Glaser, Fink, Jacobs, Weil & Shapiro, LLP,
and/or the opinion of Nevada counsel to Seller (which may be in-house counsel,
at Seller’s election), dated as of the Closing Date, substantially in the form
of Exhibit C, which shall be reasonably satisfactory to Purchaser.
     (g) Evidence of Title. Provided the Purchaser so requests insurance and
pays for such insurance pursuant to Section 6.22, Purchaser shall have received
such, as to the Owned Real Property and the Leased Real Property which is the
subject of the Primm South Lease, an owner’s policy(s) of title insurance as
more particularly set forth in Section 6.22.
ARTICLE VIII
INDEMNIFICATION; REMEDIES
     Section 8.1 Survival; Right to Indemnification Not Affected by Knowledge.
     (a) All representations and warranties contained in this Agreement shall
terminate on March 31, 2008, provided, however, that the representations and
warranties in Section 4.1 (Organization and Qualification) and Section 4.2
(Ownership of Membership Interest) shall survive indefinitely, and the
representations and warranties set forth in Section 4.7 (Taxes) shall terminate
sixty (60) days after the expiration of the applicable statute of limitations.
Notwithstanding anything in this Agreement to the contrary, nothing in this
Section 8.1(a) shall limit any covenant, obligation or agreement of the Parties
which by its terms contemplates performance after the Closing.
     (b) The right of the Purchaser Indemnified Parties, on the one hand, and
the Seller Indemnified Parties, on the other hand, to indemnification, shall not
be affected by any investigation conducted, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with

62



--------------------------------------------------------------------------------



 



respect to the accuracy or inaccuracy of or compliance with, any of the
representations, warranties, covenants, obligations or agreements set forth in
this Agreement. The waiver of any condition based on the accuracy of any
representation or warranty set forth in this Agreement, or on the performance of
or compliance with any covenant, obligation or agreement set forth in this
Agreement, shall not affect the right to indemnification or other remedy based
on such representations, warranties, covenants, obligations and agreements.
     (c) Notwithstanding anything in this Agreement to the contrary, if the
Closing occurs (i) each of the Seller Indemnified Parties hereby waives any
right to indemnification, contribution, reimbursement, set-off or other rights
to recovery that it might otherwise have against the Company with respect to
representations, warranties, covenants, obligations and agreements made by any
of the MGM Entities contained in this Agreement and (ii) the representations,
warranties, covenants, obligations and agreements made by the Company contained
in this Agreement shall terminate solely with respect to the Company (not as to
the other MGM Entities).
     Section 8.2 Indemnification.
     (a) Subject to Section 8.2(c) of this Agreement, the Seller Indemnifying
Parties shall, jointly and severally, defend and indemnify the Purchaser
Indemnified Parties in respect of, and hold each of them harmless from and
against, any and all Losses suffered, incurred or sustained by any of them or to
which any of them becomes subject, resulting from, arising out of, or relating
to (i) any breach of or inaccuracy in any representation, warranty, covenant,
obligation or agreement on the part of any of the MGM Entities contained in this
Agreement, and (ii) nonfulfillment of or failure to perform any covenant,
obligation or agreement on the part of any of the MGM Entities contained in this
Agreement, (iii) any Liabilities arising as a result of the failure of Seller to
obtain the Release of Guaranties contemplated by Section 6.16, and any
Liabilities arising out of or related to the Retained Property.
     (b) Subject to Section 8.2(d) of this Agreement, the Purchaser Indemnifying
Parties shall defend and indemnify the Seller Indemnified Parties in respect of,
and hold each of them harmless from and against, any and all Losses suffered,
incurred or sustained by any of them or to which any of them becomes subject,
resulting from, arising out of, or relating to (i) any breach of or inaccuracy
in any representation, warranty, covenant, obligation or agreement on the part
of Purchaser contained in this Agreement or (ii) nonfulfillment of or failure to
perform any covenant, obligation or agreement on the part of Purchaser contained
in this Agreement.
     (c) Notwithstanding anything to the contrary contained in this Agreement,
no amounts of indemnity shall be payable to the Purchaser Indemnified Parties as
a result of any claim in respect of a Loss arising under Section 8.2(a)(i) or
(ii): (i) unless and until the aggregate amount of Losses incurred by the
Purchaser Indemnified Parties pursuant to Section 8.2(a) exceeds Two Million
Dollars ($2,000,000), in which event the Purchaser Indemnified Parties shall be
entitled to claim indemnity for the full amount of Losses in excess of One
Million Five Hundred Thousand Dollars ($1,500,000), and (ii) in excess of Twenty
Million Dollars ($20,000,000); provided that the Seller Indemnifying Parties
shall not pay any indemnity amounts (A) relating to matters for which a
Liability was accrued in the Final Statement, or (B) for which insurance
proceeds of the Purchaser Indemnified Parties are paid, unless there is an
increase in the Final

63



--------------------------------------------------------------------------------



 



Purchase Price equal to the indemnity amount or for which insurance proceeds of
the Purchaser Indemnified Parties are paid that is paid by the Seller
Indemnifying Parties, which amount shall be paid to Seller by the Purchaser
Indemnifying Parties concurrently with Seller making such indemnification
payment. The Purchaser Indemnified Parties shall use their Commercially
Reasonable Efforts to pursue, furnish and deliver any documents, instruments or
writings required by their respective insurers to make an insurance claim.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
no amounts of indemnity shall be payable to the Seller Indemnified Parties as a
result of any claim in respect of a Loss arising under Section 8.2(b):
(i) unless and until the aggregate amount of Losses incurred by the Seller
Indemnified Parties pursuant to Section 8.2(b) exceeds Two Million Dollars
($2,000,000), in which event the Seller Indemnified Parties shall be entitled to
claim indemnity for the full amount of such Losses in excess of One Million Five
Hundred Thousand Dollars ($1,500,000), and (ii) in excess of Twenty Million
Dollars ($20,000,000); provided that the Purchaser Indemnifying Parties shall
not pay any indemnity amounts for which insurance proceeds of the Seller
Indemnified Parties are payable, unless there is a reduction in the Final
Purchase Price equal to the indemnity amount for which insurance proceeds of the
Seller Indemnified Parties are payable that is paid by the Purchaser
Indemnifying Parties which amount shall be paid to Purchaser by the Seller
Indemnifying Parties concurrently with Purchaser making such indemnification
payment. The Seller Indemnified Parties shall use their Commercially Reasonable
Efforts to pursue, furnish and deliver any documents, instruments or writings
required by their respective insurers to make an insurance claim.
     (e) In no event shall any Indemnifying Party be responsible or liable to
any Indemnified Party for any Losses or other amounts under this Article VII
that constitute multiple, exemplary, consequential, special, indirect or other
damages that are not compensatory in nature, or punitive damages, except to the
extent they are payable by an Indemnified Party to a third party.
     (f) In the event that an Indemnifying Party:
     (i) consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger;
or
     (ii) transfers or conveys all or substantially all of its properties and
assets (whether in one transaction or a series of related transactions) to any
Person,
then, and in each such case, proper provision shall be made prior to the
consummation of any such transaction so that such successors and assigns shall
assume the obligations of such Indemnifying Party set forth in this Section 8.2.
     (g) An Indemnified Party hereunder shall have the right to offset any sums
it may otherwise owe to the Indemnifying Party against any sums it may be
entitled to receive under this ARTICLE VIII.

64



--------------------------------------------------------------------------------



 



     Section 8.3 Indemnification Procedures.
     All claims for indemnification by an Indemnified Party under Section 8.2
shall be asserted and resolved as follows:
     (a) In the event any claim or demand in respect of which an Indemnified
Party might seek indemnity under Section 8.2 is asserted against or sought to be
collected from such Indemnified Party by a Person other than a Seller
Indemnified Party or a Purchaser Indemnified Party (a “Third Party Claim”), the
Indemnified Party shall promptly deliver a Claim Notice to the Indemnifying
Party; provided that no delay on the part of the Indemnified Party in giving any
such Claim Notice shall relieve the Indemnifying Party of any indemnification
obligation hereunder unless (and then solely to the extent that) the
Indemnifying Party is materially prejudiced by such delay. The Indemnifying
Party shall notify the Indemnified Party in writing as soon as practicable
within the Dispute Period whether or not the Indemnifying Party desires, at the
Indemnifying Party’s sole cost and expense and by counsel of its own choosing,
which shall be reasonably satisfactory to the Indemnified Party, to defend
against such Third Party Claim; provided further that if the Indemnified Party
reasonably determines that representation by counsel to the Indemnifying Party
of both the Indemnifying Party and the Indemnified Party may present such
counsel with a conflict of interest, then the Indemnifying Party shall reimburse
the Indemnified Party for the reasonable fees and expenses of one additional
counsel selected by the Indemnified Party and reasonably acceptable to the
Indemnifying Party promptly upon presentation by the Indemnified Party of
invoices or other documentation evidencing such amounts to be reimbursed.
     (i) If the Indemnifying Party notifies the Indemnified Party within the
Dispute Period that it desires to defend against such Third Party Claim, (A) the
Indemnifying Party shall use its Commercially Reasonable Efforts to defend and
protect the interests of the Indemnified Party with respect to such Third Party
Claim, (B) the Indemnified Party, prior to or during the period in which the
Indemnifying Party assumes the defense of such matter, may take such reasonable
actions as the Indemnified Party deems necessary to preserve any and all rights
with respect to such matter, without such actions being construed as a waiver of
the Indemnified Party’s rights to defense and indemnification pursuant to this
Agreement, (C) the Indemnifying Party shall not, without the prior written
consent of the Indemnified Party, enter into any settlement or compromise or
consent to the entry of any judgment with respect to such Third Party Claim that
(i) does not contain an unconditional release of the Indemnified Party from all
liability in respect of such Third Party Claim, (ii) involves a finding or
admission of wrongdoing, and (iii) imposes equitable remedies or any obligation
on the Indemnified Party other than solely the payment of money damages for
which the Indemnified Party will be indemnified hereunder, (D) the Indemnified
Party shall cooperate at the Indemnifying Party’s sole expense to the extent
reasonable (during regular business hours) with the Indemnifying Party and its
counsel in the investigation, defense and settlement thereof and (E) the
Indemnifying Party shall be deemed to have agreed that it will indemnify the
Indemnified Party pursuant to, and subject to the conditions and limitations set
forth in, the provisions of this Article VIII.

65



--------------------------------------------------------------------------------



 



     (ii) If the Indemnifying Party does not notify the Indemnified Party within
the Dispute Period that it desires to defend against such Third Party Claim,
then the Indemnifying Party shall have the right to participate in any such
defense at its sole cost and expense, but, in such case, the Indemnified Party
shall control the investigation and defense and may settle or take any other
actions the Indemnified Party deems reasonably advisable without in any way
waiving or otherwise affecting the Indemnified Party’s rights to indemnification
pursuant to this Agreement.
     (iii) The Indemnified Party and the Indemnifying Party agree to make
available to each other, their counsel and other representatives, all
information and documents available to them which relate to such Third Party
Claim. The Indemnified Party and the Indemnifying Party, the Company and its
employees also agree to render to each other such assistance and cooperation as
may reasonably be required to ensure the proper and adequate defense of such
Third Party Claim.
     (iv) Notwithstanding the foregoing, solely in the event of clause (i) of
this Section 8.3(a), if the Indemnified Party desires to participate in any
defense of a Third Party Claim it may do so at its sole cost and expense, and
the Indemnified Party shall have the right to control, pay or settle any Third
Party Claim which the Indemnifying Party shall have undertaken to defend so long
as the Indemnified Party shall also waive any right to indemnification therefor
by the Indemnifying Party.
     (b) In the event that an Indemnified Party should have a claim against the
Indemnifying Party hereunder which it determines to assert, but which does not
involve a Third Party Claim, the Indemnified Party shall send an Indemnity
Notice with respect to such claim to the Indemnifying Party. The Indemnifying
Party shall have the Dispute Period during which to notify the Indemnified Party
in writing of any good faith objections it has to the Indemnified Party’s
Indemnity Notice, setting forth in reasonable detail each of the Indemnifying
Party’s objections thereto. If the Indemnifying Party does not deliver such
written notice of objection within the Dispute Period, the Indemnifying Party
shall be deemed to have accepted responsibility for the prompt payment of the
Indemnified Party’s claims for indemnification set forth in the Indemnity
Notice, and shall have no further right to contest the validity of such
indemnification claims. If the Indemnifying Party does deliver such written
notice of objection within the Dispute Period, the Indemnifying Party and the
Indemnified Party shall attempt in good faith to resolve any such dispute within
the Resolution Period and if not resolved through negotiations within the
Resolution Period, the parties may pursue any and all remedies available under
the law, subject to Section 11.5 hereinafter.
     (c) Claims for indemnification pursuant to Section 8.2 shall not be made
after the expiration of the representations and warranties as provided for in
Section 8.1; provided, however, that in the event a Claim Notice or an Indemnity
Notice shall have been given within the applicable survival period, the
representation or warranty that is the subject of such indemnification claim
shall survive until such time as such claim is finally resolved

66



--------------------------------------------------------------------------------



 



ARTICLE IX
TAX MATTERS
     Section 9.1 Tax Indemnification.
     (a) Seller shall, subject to Section 8.2, indemnify, defend and hold
harmless the Purchaser Indemnified Parties against, and shall reimburse the
Purchaser Indemnified Parties for, any and all Losses arising out of, based upon
or relating or attributable to (without duplication):
     (i) all non-income Taxes of Parent and Seller, and all Taxes imposed on the
Company relating or attributable to any taxable period ending on or before the
Closing Date (the “Pre-Closing Period”) and, with respect to any period that
includes but does not end on the Closing Date (in each case, a “Straddle
Period”), the portion of such Straddle Period deemed to end on and include the
Closing Date (in the manner determined pursuant to Section 9.1(b);
     (ii) except as otherwise specifically set forth in Section 6.21 of this
Agreement, all Taxes relating or attributable to the transactions contemplated
pursuant to this Agreement;
     (iii) the breach of any representation or warranty with respect to Tax
matters by Seller or PRMA and the breach by Seller or PRMA or the failure by any
such entity to perform (or cause to have performed) any of the covenants made by
them under this Agreement relating to Taxes;
     (iv) any Liability for Taxes of PRMA, including without limitation, (A) any
Taxes that relate to, or otherwise arise out of, the Convenience Store with
respect to all periods through (and including) the Closing Date, and (B) any
Taxes of PRMA for any period that is not related to the Convenience Store; and
     (v) all Taxes and similar ad valorem obligations levied with respect to the
assets of the Convenience Store for a taxable period that includes (but does not
end on) the Closing Date to the extent attributable to the period prior to the
Closing based on the number of days of such taxable period included in the
period through and including the Closing Date;
provided, however, that in connection with any or all of (i) through (v) above,
Seller shall be liable only to the extent that such Taxes are in excess of the
amount taken into account in arriving at the Final Purchase Price.
     (b) For purposes of this Section 9.1, the portion of any Taxes that are
allocable to the portion of the Straddle Period ending on the Closing Date shall
be:
     (i) in the case of Taxes that are imposed on a periodic basis, the amount
of such Taxes for the entire period multiplied by a fraction, the numerator of
which is the number of calendar days in the Straddle Period ending on (and

67



--------------------------------------------------------------------------------



 



including) the Closing Date and the denominator of which is the number of
calendar days in the entire relevant Straddle Period; and
     (ii) in the case of Taxes not described in (i) the amount that would be
payable if the taxable year or period ended on the Closing Date based on an
interim closing of the books.
     Section 9.2 Preparation and Filing of Tax Returns and Payment of Taxes.
     (a) Purchaser shall prepare and timely file or cause the Company to prepare
and timely file all Tax Returns required by Law to be filed by the Company for
all Straddle Periods (the “Straddle Period Tax Returns”). For the sake of
clarity, such returns shall not include any income Tax returns that are required
to be filed by Parent. Parent and Seller shall be liable for any income Taxes
with respect to such returns. Purchaser shall deliver drafts of all such
Straddle Period Tax Returns to Parent and Seller for their review at least
twenty (20) days prior to the due date of any such Tax Return (taking into
account valid extensions) to the extent that such parties are liable for any
Taxes shown on such Tax Returns and shall notify Parent and Seller of
Purchaser’s calculation of their share of the Taxes for such Straddle Period
(determined in accordance with Section 9.1(b)); provided, however, that such
drafts of any such Straddle Period Tax Returns and such calculations of Parent’s
and Seller’s share of the Tax Liability for such Straddle Period (determined in
accordance with Section 9.1(b)) shall be subject to Parent’s and Seller’s review
and approval, which approval shall not be unreasonably withheld or delayed. If
either of Parent or Seller shall dispute any item on such Tax Return, it shall
notify Purchaser (by written notice within ten (10) days of receipt of
Purchaser’s calculation) of such disputed item (or items) and the basis for its
objection. If Parent and Seller do not object by written notice within such
period, Purchaser’s calculation of Parent and Seller’s share of the Taxes for
such Straddle Period shall be deemed to have been accepted and agreed upon, and
final and conclusive, for all purposes hereof. No later than five (5) Business
Days prior to the due date for the filing of any Tax Return covering any period
prior to Closing (giving effect to any extension), Parent or Seller shall pay
the Company or Purchaser an amount equal to the portion of the Taxes for which
they are liable pursuant to Section 9.1.
     (b) The Parties shall act in good faith to resolve any dispute prior to the
date on which the Tax Return is required to be filed. If the Parties cannot
resolve any disputed item, the item in question shall be resolved by the
Independent Accounting Firm as promptly as practicable. Upon resolution of all
such items, the relevant Tax Return shall be timely filed on that basis,
provided, however, that if after using reasonable best efforts, the parties are
unable to resolve the matter in dispute before any Tax Return that is the
subject of a disagreement is due, such Tax Return may be filed as prepared by
Purchaser, subject to adjustment or amendment upon resolution, and the making of
any payments necessary to give effect to the resolution. The fees and expenses
of the Independent Accounting Firm shall be apportioned and paid equally by
Seller and Purchaser.

68



--------------------------------------------------------------------------------



 



     Section 9.3 Accounting and Tax Records.
     Seller shall provide Purchaser with all Tax Returns other than Income Tax
Returns that report the activity of the Company (and other information relating
to Taxes) of or relating to the Company reasonably requested by Purchaser.
Purchaser shall keep and maintain all such Tax Returns (and other information
relating to Taxes) and shall make available to Seller such Tax Returns and
information as reasonably required by Seller to allow Seller to satisfy its
obligations under ARTICLE IX.
     Within twenty-five (25) days following the Closing Date, Purchaser shall
deliver to Seller an income statement covering the period from the last
regularly prepared income statement through the Closing Date.
     Section 9.4 Tax Audits.
     (a) After the Closing, Purchaser, on the one hand, and Seller, on the other
hand (the “Recipient”), shall promptly notify the other Person in writing upon
receipt by the Recipient or any of its Affiliates of any written notice of any
pending or threatened audit or assessment, suit, proposed adjustment,
deficiency, dispute, administrative or judicial proceeding or other similar
claim (“Tax Claim”) received by the Recipient from any Tax authority or any
other Person with respect to Losses for which Seller is liable pursuant to
Section 9.1 or Section 6.21; provided, however, that a failure by Purchaser to
give such notice shall not affect the Purchaser Indemnified Parties’ rights to
indemnification under this ARTICLE IX unless (and then solely to the extent)
that Seller is materially prejudiced as a consequence of such failure.
     (b) Except with respect to any income Tax Claim which involves the
activities of the Company, Parent and Seller shall control the conduct, through
their own counsel at their sole expense, of any Tax Claim involving any asserted
Liability with respect or relating solely to any Pre-Closing Period. Parent or
Seller, as the case may be, shall have all rights to settle, compromise and/or
concede such Tax Claim and Purchaser shall reasonably cooperate and shall cause
the Company to reasonably cooperate; provided, however, that, Parent or Seller
shall not settle, compromise and/or concede such Tax Claim in a manner that
would adversely affect Purchaser or the Company without the consent of
Purchaser, which consent shall not be unreasonably withheld or delayed.
     (c) With respect to any Tax Claim that involves any Straddle Period (other
than an income Tax Claim which involves the activities of the Company),
Purchaser shall control the conduct of any such Tax Claim, through counsel of
Purchaser’s own choosing with participation by Parent and Seller (at Parent and
Seller’s expense) and Purchaser shall have all rights to settle, compromise
and/or concede such Tax Claim and Parent and Seller shall reasonably cooperate;
provided, however, that Purchaser shall not settle, compromise and/or concede
such Tax Claim in a manner that would adversely affect Parent or Seller without
the consent of Parent and Seller, which consent shall not be unreasonably
withheld or delayed.
     (d) Parent and Seller shall control the conduct, through their own counsel
at their sole expense, of any income Tax Claim which involves the activities of
the Company for any pre-

69



--------------------------------------------------------------------------------



 



Closing period and shall have all rights to settle, compromise and/or concede
such Tax Claim without the consent of Purchaser.
     Section 9.5 Purchase Price — Allocation for Tax Purposes.
     Reasonably promptly after the Closing Date, but not later than June 30,
2007, Purchaser shall provide to Seller and PRMA a proposed allocation of the
Final Purchase Price (as defined for federal income Tax purposes) among the
assets of the Company, and a proposed allocation of the Convenience Store
Purchase Price among the Convenience Store Assets, which allocations shall be
made in accordance with Section 1060 of the Code and any applicable Treasury
Regulations (collectively, the “Allocation Statement”). Within fourteen
(14) days following such provision, Seller and PRMA shall have the right to
object to the Allocation Statement (by written notice to the Purchaser), and if
either so objects, it shall notify Purchaser (in such written notice) of such
disputed item (or items) and the basis for its objection. If Seller and PRMA do
not object by written notice within such period, the Allocation Statement shall
be deemed to have been accepted and agreed upon, and final and conclusive, for
all purposes of this Agreement. Seller, PRMA and Purchaser shall act in good
faith to resolve any such dispute prior to the date on which any of the
allocations are required to be filed with the appropriate Tax authority. If
Seller, PRMA and Purchaser cannot resolve any disputed item, the item in
question shall be resolved by the Independent Accounting Firm as promptly as
practicable. The fees and expenses of the Independent Accounting Firm shall be
apportioned and paid equally by Seller and Purchaser. Except with respect to any
subsequent adjustments to the Final Purchase Price (which shall be allocated
using the mechanism for allocating Final Purchase Price in this Section 9.5),
Seller, PRMA and Purchaser, and their respective Affiliates, (i) shall be bound
by the determinations and the Allocation Statement determined pursuant to this
Section 9.5 consistently therewith for purposes of determining any Taxes,
(ii) shall prepare and file all Tax Returns to be filed with any Tax authority
in a manner consistent with the Allocation Statement and (iii) shall take no
position inconsistent with the Allocation Statement in any Tax Return, any
proceeding before any Tax authority or otherwise. In the event that the
Allocation Statement is disputed by any Tax authority, the Person receiving
notice of such dispute shall promptly notify and consult with the other Parties
concerning resolution of such dispute.
     Each of Seller, PRMA and Purchaser shall cooperate in the preparation and
timely filing of (i) Form 8594 and any comparable state or local forms or
reports, and (ii) to the extent permissible by or required by Law, any
correction, amendments, or supplements (or additional forms or reports) thereto
(including any supplements, amendments, forms or reports arising as a result of
any adjustments to the Final Purchase Price).

70



--------------------------------------------------------------------------------



 



     Section 9.6 Tax Treatment.
     The Parties agree to treat any payment made pursuant to ARTICLE VIII or
ARTICLE IX as an adjustment to the Final Purchase Price for all Tax purposes,
except as otherwise required by law.
     Section 9.7 Refunds and Tax Benefits.
     Any Tax refunds that are received by any of the MGM Entities, and any
amounts credited against Tax to which Purchaser or any of the MGM Entities
becomes entitled, that relate to Tax periods or portions thereof ending on or
before the Closing Date (but only to the extent such amounts are in excess of
the amount, if any, of Tax receivables and offsets to Tax reserves on the
financial statements of the Company from which the Final Statement was derived)
shall be for the account of Parent, and Purchaser shall pay over to Parent
(a) any such cash refund within fifteen days after receipt thereof and (b) the
amount of Tax savings realized by Purchaser or any of the MGM Entities at the
time the Tax Return to which such credit relates is filed by Purchaser or any of
the MGM Entities. Any Tax refunds that are received by Parent or any of its
Affiliates, and any amounts credited against Tax to which Parent or any of its
Affiliates becomes entitled (other than refunds of income Taxes and/or any
amounts credited against Tax resulting from adjustments in connection with the
activities of the Company which shall be for the account of Parent), that relate
to Taxes of the Company for Tax periods or portions thereof after the Closing
Date shall be for the account of Purchaser, and Parent or its Affiliates shall
pay over to Purchaser (a) any such cash refund within fifteen days after receipt
thereof and (b) the amount of Tax savings realized by Parent or any of its
Affiliates at the time the Tax Return to which such credit relates is filed by
Parent or any of its Affiliates.
ARTICLE X
TERMINATION
     Section 10.1 Termination of Agreement.
     This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time prior to the Closing:
     (a) by mutual written consent of the Parties; or
     (b) by the MGM Entities, on the one hand, or Purchaser, on the other hand,
if the transactions contemplated hereby shall not have been consummated on or
prior to the Target Closing Date; provided that if the only condition to the
Closing that remains unsatisfied (except for any condition that by its terms can
only be satisfied at the Closing) on the Target Closing Date is either the
termination of the waiting period under the HSR Act or Purchaser’s receipt of
required Governmental Approvals under Nevada Gaming Laws, such date shall
automatically be extended to 5:00 p.m., Las Vegas Time, on the last day of the
third month following the month in which the Target Closing Date occurs without
further action by or consent of any of the Parties; provided further that the
right to terminate this Agreement under this Section 10.1(b) shall not be

71



--------------------------------------------------------------------------------



 



available to any of the Parties whose willful breach or nonfulfillment or
failure to perform has prevented the consummation of the transactions
contemplated by this Agreement (the latest of such dates in effect being the
“Outside Closing Date”); or
     (c) by Purchaser, if there has been a material breach or violation by any
of the MGM Entities of any of its representations and warranties or covenants
contained in this Agreement that has not been waived by Purchaser in writing and
has not been cured by the MGM Entity in all material respects within thirty
(30) days of written notice thereof; provided, that if such breach cannot
reasonably be cured within such thirty day period but can be reasonably cured
prior to the Outside Closing Date and Seller is diligently proceeding to cure,
and continues to diligently proceed to cure such breach, this Agreement may not
be terminated pursuant to this Section 10.1(c); or
     (d) by the MGM Entities, if there has been a material breach or violation
by Purchaser of any of its representations and warranties or covenants contained
in this Agreement that has not been waived by the MGM Entities in writing and
has not been cured by Purchaser in all material respects within thirty (30) days
of written notice thereof; provided, that if such breach cannot reasonably be
cured within such thirty day period but can be reasonably cured prior to the
Outside Closing Date and Purchaser is diligently proceeding to cure, and
continues to diligently proceed to cure such breach, this Agreement may not be
terminated pursuant to this Section 10.1(d); or
     (e) by Purchaser if any of the conditions to the obligation of Purchaser
set forth in Section 7.3 shall have become incapable of fulfillment by the
Outside Closing Date and shall not have been waived by Purchaser in writing;
provided, however, that Purchaser shall not be entitled to terminate this
Agreement pursuant to this Section 10.1(e) if Purchaser is in breach in any
material respect of its representations and warranties or covenants contained in
this Agreement; or
     (f) by the MGM Entities if any of the conditions to the obligation of the
MGM Entities set forth in Section7.2 shall have become incapable of fulfillment
and shall not have been waived by the MGM Entities in writing; provided,
however, that the MGM Entities shall not be entitled to terminate this Agreement
pursuant to this Section 10.1(f) if any of the MGM Entities is in breach in any
material respect of its representations and warranties or covenants contained in
this Agreement; or
     (g) by the MGM Entities, on the one hand, or Purchaser, on the other hand,
if a Governmental Entity shall have issued a nonappealable, final Governmental
Order or taken any other nonappealable final action, in each case having the
effect of permanently restraining, enjoining or otherwise prohibiting the
Closing and the transactions contemplated by this Agreement.
     Section 10.2 Effect of Termination.
     In the event of termination of this Agreement as provided in Section 10.1,
this Agreement shall immediately become void and there shall be no Liability or
obligation on the part of the Parties, or their respective directors, officers,
members, employees, stockholders or Affiliates,

72



--------------------------------------------------------------------------------



 



nor shall such termination relieve Purchaser of its obligation to pay the Seller
Termination Fee or Seller to pay the Purchaser Termination Fee, respectively, if
applicable; provided further that the provisions of this Section 10.2 and
Section 6.4, Section 6.14, Section 11.1, Section 11.4, Section 11.5, Section
11.10 and Section 11.14 shall remain in full force and effect and survive any
termination of this Agreement. The Parties acknowledge and agree that, except as
otherwise provided in Section 6.14, the sole and exclusive remedy upon the
events described in this Article X shall be termination of this Agreement.
ARTICLE XI
MISCELLANEOUS
     Section 11.1 Expenses.
     Except as expressly provided otherwise in this Agreement, including without
limitation Section 6.14 hereof, each of the Parties shall pay its own legal,
accounting and other miscellaneous expenses incident to this Agreement whether
or not the Closing is consummated.
     Section 11.2 Notices.
     All notices, requests, demands and other communications made under or by
reason of the provisions of this Agreement shall be in writing and shall be
given by hand delivery, certified or registered mail, return receipt requested,
facsimile or next-Business Day courier to the affected Party at the address and
facsimile number set forth below. Such notices shall be deemed given: at the
time personally delivered, if delivered by hand with receipt acknowledged; at
the time received, if sent by certified or registered mail; upon issuance by the
transmitting machine of a confirmation slip that the number of pages
constituting the notice has been transmitted without error and confirmed
telephonically, if sent by facsimile; and the first Business Day after timely
delivery to the courier, if sent by next-Business Day courier specifying next
Business Day delivery.
     (a) if to Seller, PRMA or the Company, to:

              MGM MIRAGE     3600 Las Vegas Boulevard South     Las Vegas,
Nevada 89109
 
  Attention:   James J. Murren, President, Chief Financial Officer and Treasurer
Gary N. Jacobs, Executive Vice President, General Counsel and Secretary    
Facsimile No.: (702) 693-7628

73



--------------------------------------------------------------------------------



 



     with a copy (which shall not constitute notice) to:
Christensen, Glaser, Fink, Jacobs, Weil & Shapiro, LLP
10250 Constellation Boulevard, 19th Floor
Los Angeles, California 90067
Attention: Carolyn C. Jordan, Esq.
Facsimile No.: (310) 556-2920
     (b) if to Purchaser, to:
Herbst Gaming, Inc.
5195 Las Vegas Boulevard
Las Vegas, Nevada 89119
Attention: Edward J. Herbst, President
                 Sean Higgins, General Counsel
Facsimile No.: (702) 798-8079
     with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071
Attention: Karen E. Bertero, Esq.
Facsimile No.: (213) 229-7520
     Section 11.3 Interpretation
     When a reference is made in this Agreement to a Section or Sections, such
reference shall be to a Section or Sections of this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.” Words used in the singular form in this
Agreement shall be deemed to include the plural, and vice versa, as the sense
may require. If the date upon or by which any party hereto is required to
perform any covenant or obligation hereunder falls on a day that is not a
Business Day, then such date of performance shall be automatically extended to
the next Business Day thereafter.
     Section 11.4 Governing Law.
     This Agreement, and any disputes arising out of or relating to this
Agreement or the Parties’ relationship, shall be governed and construed in
accordance with the laws applicable to

74



--------------------------------------------------------------------------------



 



contracts made and to be performed entirely in Nevada, without regard to any
applicable conflicts of Law, except to the extent the mandatory provisions of
the Gaming Laws apply.
     Section 11.5 Consent to Jurisdiction and Venue for Dispute Resolution;
Waiver of Jury Trial.
     (a) Each of the Parties irrevocably submits to the exclusive jurisdiction
of the United States District Court for the District of Nevada or any court of
the State of Nevada located in Clark County in any action, suit or proceeding
arising out of or relating to any claim, controversy or dispute, whether based
in contract, tort, statute or any other legal or equitable theory, arising out
of or relating to this Agreement or any of the transactions contemplated hereby,
and agrees that any such action, suit or proceeding shall be brought only in
such court; provided, however, that such consent to jurisdiction is solely for
the purpose referred to in this Section 11.5 and shall not be deemed to be a
general submission to the jurisdiction of said courts or in the State of Nevada
other than for such purpose. Each of the Parties hereby irrevocably waives, to
the fullest extent permitted by Law, any objection that it may now or hereafter
have to the laying of the venue of any such action, suit or proceeding brought
in such a court. Each of the Parties further irrevocably waives and agrees not
to plead or claim that any such action, suit or proceeding brought in such a
court has been brought in an inconvenient forum.
     (b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 11.6 Time of the Essence.
     Time is of the essence in performing covenants and agreements under this
Agreement.
     Section 11.7 Assignment.
     Neither this Agreement nor any of the rights, interests or obligations
under this Agreement shall be assigned by any of the Parties (whether by
operation of Law or otherwise) without the prior written consent of each of the
other Parties; provided that Purchaser may assign this Agreement to any of its
wholly-owned subsidiaries provided that such assignment does not hinder or delay
the receipt of Governmental Approvals necessary to consummate the transactions
contemplated hereby; and, provided further that in no event shall any such
assignment by Purchaser relieve Purchaser of any of its obligations hereunder,
all of which shall remain in full force and effect. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective assigns.
     Section 11.8 Amendment.
     This Agreement may not be amended or modified by the Parties except (a) by
an instrument in writing signed by each of the Parties and (b) by a waiver in
accordance with Section 11.9.
     Section 11.9 Extension; Waiver.

75



--------------------------------------------------------------------------------



 



     At any time prior to the Closing, the Parties (by action taken or
authorized by their respective boards of directors or similar governing body, in
the case of Purchaser or Seller), may, to the extent legally allowed, (a) extend
the time for or waive the performance of any of the covenants, obligations or
other acts of the other Parties, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the conditions contained in
this Agreement. Any agreement on the part of any of the Parties to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on its behalf. The failure of any of the Parties to assert any of its
rights under this Agreement shall not constitute a waiver of such rights.
     Section 11.10 No Third Party Beneficiaries.
     Except for the provisions of (a) ARTICLE VIII with respect to Indemnified
Parties, and (b) Section 11.14, this Agreement is for the sole benefit of the
Parties, and their permitted assigns and nothing herein expressed or implied
shall give or be construed to give any Person, other than the Parties and such
assigns, any legal or equitable rights hereunder. All references herein to the
enforceability of agreements with third parties, the existence or non-existence
of third-party rights, the absence of breaches or defaults by third parties, or
similar matters or statements, are intended only to allocate rights and risks
among the Parties and were not intended to be admissions against interests, give
rise to any inference or proof of accuracy, be admissible against any Party by
any non-Party, or give rise to any claim or benefit to any non-Party.
     Section 11.11 Entire Agreement.
     This Agreement, the Disclosure Schedules, the Schedules and the other
writings referred to herein or delivered pursuant hereto that form a part hereof
constitute the entire agreement with respect to the subject matter hereof and
thereof and supersede all prior agreements and undertakings, both written and
oral, among the Parties with respect to the subject matter hereof and thereof.
     Section 11.12 Severability.
     If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any of the Parties.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.
     Section 11.13 Counterparts.
     This Agreement may be executed in two or more counterparts, including
facsimile counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement.

76



--------------------------------------------------------------------------------



 



     Section 11.14 Limitation of Liability.
     The Parties acknowledge that neither Kirk Kerkorian nor Tracinda
Corporation, individually or collectively, is a party to this Agreement or any
of the other documents executed on the Closing Date. The Parties further
acknowledge that neither Mr. Kerkorian nor Tracinda Corporation shall have any
Liability whatsoever with respect to this Agreement. Accordingly, the Parties
hereby agree that in the event (a) there is any alleged breach or default or
breach or default by any Party under this Agreement or any such document or
(b) any Party has or may have any claim arising from or relating to the terms of
this Agreement or any such document, no Party shall commence any proceedings or
otherwise seek to impose any Liability whatsoever against Mr. Kerkorian or
Tracinda Corporation by reason of such alleged breach, default or claim.
     Section 11.15 Disclosure Schedules.
     The Disclosure Schedules shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Agreement and the
disclosure in any paragraph shall qualify the other paragraphs in this Agreement
only to the extent it is readily apparent from the face of the statement that it
is applicable. The inclusion of any information in any section of a Disclosure
Schedule shall not be deemed to be an admission, acknowledgment or evidence
(i) of the materiality of such item, nor shall it establish a standard of
materiality for any purpose whatsoever, (ii) that the matter is required to be
disclosed pursuant to the provisions of this Agreement, or (iii) that such
information actually constitutes noncompliance with, or a violation of, any
agreement, law, regulation or statute to which such disclosure is applicable.
The Disclosure Schedules and the information, description and disclosures
included therein are intended to qualify and limit all the representations,
warranties and covenants of the applicable Party contained in this Agreement,
and shall not be deemed to expand in any way the scope or effect of any of such
representations, warranties or covenants. Except as otherwise specifically
provided in this Agreement to the contrary, the Disclosure Schedules may only be
amended by an instrument in writing signed by the Parties.
Remainder of Page Intentionally Blank

77



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed
by their respective duly authorized officers as of the date first written above.

            NEW YORK, NEW YORK HOTEL & CASINO, LLC
      By:   /s/ James J. Murren         Name:   James J. Murren        Title:  
Treasurer        PRMA LAND DEVELOPMENT COMPANY
      By:   /s/ James J. Murren         Name:   James J. Murren        Title:  
Treasurer        PRIMADONNA COMPANY, LLC
      By:   /s/ James J. Murren         Name:   James J. Murren        Title:  
Treasurer        HERBST GAMING, INC.
      By:   /s/ Edward J. Herbst         Name:   Edward J. Herbst       
Title:   President     

